Exhibit 10.1

 



Executed Copy

 



 



  

 

 

 

 

 

 

Asset purchase agreement

 



BY AND BETWEEN

 

ICAGEN, INC.

 

CERTAIN SUBSIDIARIES OF ICAGEN INC.

 

AND

 

ADJACENT ACQUISITION CO., LLC

 



FEBRUARY 11, 2020

 

 

 

 

 

 

 

 



 



 



 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE 1 DEFINITIONS 1 Section 1.1. Certain Definitions 1
Section 1.2. Certain Other Definitions 11       ARTICLE 2 TRANSFER OF ASSETS 12
Section 2.1. Transfer of Assets by Seller 12 Section 2.2. Excluded Assets 13
Section 2.3. Assumption of Liabilities 14 Section 2.4. Excluded Liabilities 14
Section 2.5. Assignment of Contracts and Rights 16 Section 2.6. Closing 16
Section 2.7. Closing Deliveries 16 Section 2.8. Purchase Price 18 Section 2.9.
Working Capital Adjustment 19 Section 2.10. Escrow Arrangements 21 Section 2.11.
Purchase Price Allocation 21       ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF
SELLER 22 Section 3.1. Organization and Qualification 22 Section 3.2. Authority
22 Section 3.3. Consents and Approvals; No Violations 23 Section 3.4. Financial
Information 23 Section 3.5. Absence of Undisclosed Liabilities 24 Section 3.6.
Assets; Employees 24 Section 3.7. Absence of Certain Changes or Events 25
Section 3.8. Litigation 25 Section 3.9. Compliance with Laws 26 Section 3.10.
Compliance with Permits 26 Section 3.11. Taxes 26 Section 3.12. Intellectual
Property 27 Section 3.13. Brokers 30 Section 3.14. Material Contracts; No
Defaults 31 Section 3.15. Real Property 33 Section 3.16. Environmental Matters
33 Section 3.17. Labor Matters 34 Section 3.18. Employee Benefit Plans 35
Section 3.19. Affiliate Transactions 35 Section 3.20. Insurance 36 Section 3.21.
Customers and Suppliers 36 Section 3.22. Unlawful Payments 37 Section 3.23.
Anti-Takeover Laws 37 Section 3.24. Information Supplied 37 Section 3.25.
Disclosure 37       ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER 38 Section
4.1. Organization and Qualification 38 Section 4.2. Authority 38 Section 4.3.
Consents and Approvals; No Violations 38

 





-i-

 

 

TABLE OF CONTENTS

(Continued)

  

    Page       Section 4.4. Litigation 39 Section 4.5. Disclosure 39 Section
4.6. Brokers 39 Section 4.7. Funding 39       ARTICLE 5 PRE-CLOSING COVENANTS 39
Section 5.1. Conduct of Business 39 Section 5.2. Reasonable Best Efforts;
Notices and Consents; Proxy Statement 42 Section 5.3. Access to Information 43
Section 5.4. Notice of Certain Events 43 Section 5.5. Exclusive Dealing 44
Section 5.6. Employees 46 Section 5.7. Termination of Affiliate Agreements 46  
    ARTICLE 6 POST-CLOSING COVENANTS 46 Section 6.1. Further Assurances;
Additional Agreements 46 Section 6.2. General Release 47 Section 6.3. Use of
Names 48 Section 6.4. Payment of Liabilities 48 Section 6.5. Non-Competition;
Non-Solicitation; Non-Disparagement 49 Section 6.6. Post-Closing Confidentiality
50 Section 6.7. Tucson Office Equipment 51       ARTICLE 7 CONDITIONS TO CLOSING
52 Section 7.1. Conditions to Obligations of Buyer 52 Section 7.2. Conditions to
Obligation of Seller 53       ARTICLE 8 SURVIVAL AND INDEMNIFICATION 54 Section
8.1. Survival of Representations and Covenants 54 Section 8.2. Indemnification
by Seller 54 Section 8.3. Indemnification by Buyer 55 Section 8.4. Limitations
55 Section 8.5. No Contribution 57 Section 8.6. Defense of Third Party Claims 57
Section 8.7. Indemnification Claim Procedure 58 Section 8.8. Setoff 60 Section
8.9. Exercise of Remedies Other Than by Buyer or Seller 60 Section 8.10. Escrow
Release 60 Section 8.11. Exclusive Remedy 61       ARTICLE 9 TAX MATTERS 61
Section 9.1. Transfer Taxes 61 Section 9.2. Cooperation 61       ARTICLE 10
TERMINATION 62 Section 10.1. Termination 62 Section 10.2. Effect of Termination
63       ARTICLE 11 MISCELLANEOUS 64 Section 11.1. Publicity 64 Section 11.2.
Amendment and Waiver 64 Section 11.3. Entire Agreement; Third Party
Beneficiaries 64 Section 11.4. Assignment; Binding Effect; No Third-Party Rights
65

 



-ii-

 

 

TABLE OF CONTENTS

(Continued)

 



    Page       Section 11.5. Specific Performance and Other Remedies 65 Section
11.6. Severability 65 Section 11.7. Notices 66 Section 11.8. Governing Law 66
Section 11.9. Submission to Jurisdiction 67 Section 11.10. Construction 67
Section 11.11. “Seller” Joint and Several 68 Section 11.12. Expenses 68 Section
11.13. Counterparts 68 Section 11.14. Waiver of Jury Trial 68 Section 11.15.
Buyer’s Parent Guaranty 68

 

Exhibits       Exhibit A – Earnout Computation Specifics A-1 Exhibit B – Form of
Bill of Sale B-1 Exhibit C – Form of Assignment and Assumption Agreement C-1
Exhibit D – Form of IP Assignment Agreement D-1 Exhibit E – Form of Transition
Services Agreement E-1 Exhibit F – Form of Escrow Agreement F-1

 

-iii-

 

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 11, 2020,
is made and entered into by and between Icagen, Inc. (“Parent”), a Delaware
corporation, Icagen Corp., a Nevada corporation, XRPro Sciences, Inc., a
Delaware corporation, and Caldera Discovery, Inc., a Delaware corporation,
(each, a “Subsidiary”, and the Subsidiaries, together with Parent, collectively
referred to as “Seller”), and Adjacent Acquisition Co., LLC a Delaware limited
liability company (“Buyer”).

 

RECITALS

 

WHEREAS, Seller is engaged in the business of drug discovery and providing
services as a contract research organization, primarily using its ion channel
platform, including its X-ray fluorescence technology referred to as XRpro,
operated from Seller’s Durham, North Carolina location (the “Business”);

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of Seller’s right, title and interest in and to the Transferred
Assets (as hereinafter defined), and Buyer desires to assume from Seller, all of
the Assumed Liabilities (as hereinafter defined), all upon the terms and subject
to the conditions set forth herein; and

 

WHEREAS, the boards of directors of Parent and each Subsidiary have recommended
this Agreement for adoption and approval by their respective stockholders;

 

WHEREAS, on or prior to the date hereof, Buyer has entered into voting and
support agreements with certain stockholders of Parent; and

 

WHEREAS, each of Seller and Buyer desire to make certain representations,
warranties, covenants and agreements in connection with the transactions
contemplated by this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, Seller and Buyer,
intending to be legally bound, hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1. Certain Definitions. As used in this Agreement, the following terms
have the following meanings:

 

“Accounting Firm” means BDO LLP or a similar firm of national reputation.

 

“Acquisition Proposal” means any inquiry, proposal, or offer from any Person
(other than Buyer or any of its Affiliates) relating to the direct or indirect
disposition, whether by sale, lease, exclusive license, merger or otherwise, of
(a) all or more than 20% of the capital stock, warrants or other ownership
interests in Seller (or any individual entity forming Seller), (b) all or any
portion of the Business or the Transferred Assets, or (c) 20% or more of the
book value of the assets of Seller taken as a whole, in each case of clauses (b)
and (c), other than the disposition of assets in the Ordinary Course of
Business.

 





 

 

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the first-mentioned Person. For purposes of this
definition, “control” (including the terms “controls,” “controlled by” and
“under common control with”), when used with respect to any specified Person,
means the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, Perceptive
Credit Holdings II, LP (and its Affiliates) (“Perceptive”) shall not be deemed
to be an Affiliate of the Seller.

 

“Ancillary Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, the IP Assignment Agreement, the Escrow Agreement, the Transition
Services Agreement and the Employment Offer Letters.

 

“Available Cash” means all cash and cash equivalents held by Seller with respect
to the Business (including marketable securities and short-term investments), in
each case measured at the Closing and determined in accordance with GAAP.

 

“Base Consideration” means $15,000,000.

 

“ Books and Records” means all records, documents, lists, notes and files,
including executed originals (or copies of executed originals when executed
originals are not available) of all Tax Returns, Contracts, purchase orders,
sales orders, price lists, lists of accounts, customers, suppliers, employees,
contractors, consultants and other personnel, laboratory reports, shipping
records, all product, business and marketing plans, service manuals, sales and
product brochures and catalogs and other sales literature and materials, and
historical sales data and all books, ledgers, files, financial statements and
other financial and accounting records (and related work papers and
correspondence from accountants), minute books, data bases, computer files,
programs and retrieved programs, access rights for off premises software,
environmental studies and plans and business records, whether in hard copy,
electronic form or otherwise.

 

“Business Consultant” means each individual retained by Seller or any Affiliate
of Seller as an independent contractor or consultant to the Business.

 

“Business Data ” means all data and personal information accessed, processed,
collected, stored or disseminated by Seller in connection with any of the
Business and/or the Transferred Assets, including any Personally Identifiable
Information.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which banks in Los Angeles, California are required or permitted to be closed.

 

“Business Employee” means each individual employed by Seller or any Affiliate of
Seller who devotes substantially all of his or her time to the Business.

 

“Buyer Indemnitees” means Buyer and its Affiliates and its and their respective
Representatives, successors and assigns.

 

“Change of Control Payments” means any amounts (including severance,
termination, “golden parachute,” Tax gross-up, transaction bonus or other
similar payments) which become payable as a result of, based upon or in
connection with the consummation of the transactions contemplated by this
Agreement (either alone or in connection with any other event, whether
contingent or otherwise) and which are owing to any current or former employees,
officers, directors, consultants, independent contractors or equity holders of
Seller pursuant to employment agreements, Contracts or other arrangements,
including Seller’s share of Taxes payable with respect to all such amounts.

 





2

 



 

“Closing Consideration” means the Base Consideration minus the amount of any
Estimated Working Capital Decrease (or plus the amount of any Estimated Working
Capital Increase).

 

“Closing Net Working Capital” means the Net Working Capital as of the Closing.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the confidentiality agreement dated [●], 2019
between Seller and Ligand Pharmaceuticals Incorporated.

 

“Consent” means any approval, consent, ratification, permission, waiver, Order,
Permit or authorization.

 

“Contract” means any written or oral contract, lease, license, deed, mortgage,
indenture, sales order, accepted purchase order, note or other legally binding
agreement, instrument, arrangement, promise, obligation, understanding,
undertaking or commitment, whether express or implied.

 

“Current Assets ” means all current assets of the Business, determined in
accordance with GAAP; provided, however, that “Current Assets” shall not include
Available Cash.

 

“Current Liabilities” means all current liabilities of the Business, determined
in accordance with GAAP; provided, however, that “Current Liabilities” shall not
include any amounts included within Indebtedness, Change of Control Payments,
Hired Employee Obligations or Transaction Expenses.

 

“Damages” includes any loss, damage, injury, Liability, claim, demand,
settlement, judgment, award, fine, penalty, Tax, fee (including reasonable
attorneys’ fees), charge, cost (including costs of investigation) or expense of
any nature.

 

“Domain Name Registrar” means any entity that manages, registers or performs
similar or related functions related to the use, reservation or ownership of
domain names.

 

“Earnout” means the agreement of Buyer to pay future consideration of up to
$25,000,000 upon fulfillment of certain conditions, computed as set forth in
Exhibit A attached hereto.

 

“Effect” has the meaning set forth within the definition of Material Adverse
Effect.

 

“Employee Plan” means each: (a) “employee benefit plan,” as defined in Section
3(3) of ERISA; and (b) all other pension, retirement, supplemental retirement,
deferred compensation, excess benefit, profit sharing, bonus, incentive, stock
purchase, stock ownership, stock option, stock appreciation right, phantom
equity or other equity-based compensation, employment, severance, salary
continuation, termination, change-of-control, health, life, disability, group
insurance, vacation, holiday and fringe benefit plan, program, contract, or
arrangement maintained, contributed to, or required to be contributed to, by
Seller, any Affiliate of Seller or any ERISA Affiliate thereof for the benefit
of any current or former employee, director, officer or independent contractor
of Seller or any Affiliate of Seller or under which Seller, any Affiliate of
Seller or any ERISA Affiliate thereof has any Liability.

 



3

 

 

“Estimated Working Capital Decrease ” means the amount, if any, by which the
Target Net Working Capital exceeds the Estimated Closing Net Working Capital.

 

“Estimated Working Capital Increase” means the amount, if any, by which the
Estimated Closing Net Working Capital exceeds the Target Net Working Capital.

 

“Environment” means the indoor and outdoor environment and all media, including
ambient air, surface water, groundwater, land surface or subsurface strata, and
natural resources.

 

“Environmental Law” means any Law or other legal requirement pertaining to
pollution, protection of health, safety or the Environment or exposure of
Persons to Hazardous Materials, including the Clean Air Act, as amended, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Safe Drinking Water Act,
as amended, the Toxic Substances Control Act, as amended, the Oil Pollution Act
of 1990, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Act, as amended, the Emergency Planning
and Community Right to Know Act, as amended, the Safe Drinking Water Act, as
amended, the Occupational Safety and Health Act, as amended, and any foreign,
state or local Laws analogous to any of the foregoing, as amended, together with
all judicial interpretations thereof.

 

“Environmental Liabilities” means: (a) any fines, penalties or Liabilities
arising out of or related to any violations of, or non-compliance with,
Environmental Laws or Environmental Permits applicable to the Business or any
Transferred Asset, including any costs associated with correcting any such
violations or non-compliance, in each case first arising or occurring, whether
known or unknown, at or prior to the Closing; (b) any fines, penalties or
Liabilities attributable to violations of, or non-compliance with, Environmental
Laws or Environmental Permits that occur or arise after the Closing, to the
extent that such fines, penalties or Liabilities, or any portion thereof, are
attributed to the period prior to the Closing; (c) Liabilities relating to, or
resulting or arising from, the off-site transportation, storage, treatment,
recycling of Hazardous Materials generated by, or on behalf of Seller in
connection with the Business or any Transferred Asset prior to the Closing,
including claims related to loss of life, injury to persons or property or
remediation; and (d) any Liability or costs arising from or related to any
Environmental Release, threatened Environmental Release, or exposure of any
Person to any Hazardous Material, in each case first arising or occurring,
whether known or unknown, at or prior to the Closing at any location
attributable or related to the Business or the Transferred Assets.

 

“Environmental Permit” means any Permit required, issued, held or obtained
pursuant to any Environmental Law or pertaining to any Hazardous Material.

 

“Environmental Release” means any spilling, leaking, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing of Hazardous Materials into the Environment, including the abandonment
or discarding of any containers.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) which is treated with Seller or an Affiliate of Seller as a single
employer within the meaning of Section 414 of the Code.

 

“Escrow Account” means the escrow account to be established by the Escrow Agent
pursuant to the Escrow Agreement.

 



4

 

 

“Escrow Agent” means Citibank N.A.

 

“Escrow Amount” means an amount in cash equal to $1,250,000 to be deposited at
the Closing in the Escrow Account with the Escrow Agent pursuant to the terms
and conditions of the Escrow Agreement, including any interest accrued or income
otherwise earned thereon.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time and applied consistently throughout the periods
involved.

 

“Governmental Entity” means any federal, provincial, state, municipal, local or
foreign court or tribunal, administrative or regulatory body, agency or
commission, or any other governmental authority or instrumentality.

 

“Hazardous Material” means any substance, material, chemical, odor, heat, sound,
vibration, radiation, or waste, or any combination of any of them that is
regulated or defined by, or with respect to which Liability or standards of
conduct are imposed under, any Environmental Law, including any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “pollutant,” “toxic waste,” or “toxic
substance” under any provision of applicable Environmental Law, and including
petroleum, petroleum products and byproducts, asbestos, presumed
asbestos-containing-material or asbestos-containing-material, toxic molds,
mycotoxins, urea formaldehyde, radioactive materials and polychlorinated
biphenyls.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

 

“Hired Employee” means any Business Employee that becomes an employee of Buyer
or an Affiliate of Buyer as of the Closing Date.

 

“Hired Employee Obligations” means all Liabilities with respect to the Hired
Employees’ unpaid wages, cash or equity incentive compensation, accrued paid
time off, accrued payroll, accrued unpaid commissions, accrued bonuses, accrued
sick leave or vacation, accrued bereavement time, accrued floating holidays or
other similar accrued paid time off, business expense reimbursements, and
related Taxes accrued in the Ordinary Course of Business; provided, however,
that “Hired Employee Obligations” shall not include Change of Control Payments.

 

“Indebtedness” of any Person means, as of any time and without duplication, the
following obligations (whether or not then due and payable): (a) all obligations
(including the principal amount thereof or, if applicable, the accreted amount
thereof and the amount of accrued and unpaid interest thereon) for the repayment
of money borrowed, whether owing to banks, financial institutions, on equipment
leases or otherwise; (b) all obligations (including the principal amount thereof
or, if applicable, the accreted amount thereof and the amount of accrued and
unpaid interest thereon) evidenced by notes, bonds, debentures or similar
instruments (whether or not convertible); (c) all obligations to pay the
deferred purchase price of assets, property or services (including purchase
price adjustments, “holdback” or similar payments, including the deferred
purchase price owed to Pfizer, and the maximum amount of any potential earn-out
payments), other than current trade accounts payable incurred in the Ordinary
Course of Business; (d) all obligations to pay rent or other payment amounts
under a lease which is required to be classified as a capital lease or a
liability on the face of a balance sheet prepared in accordance with GAAP or
conditional sales Contract or similar title retention instrument; (e) all
negative balances in bank accounts and all overdrafts; (f) all obligations under
any interest rate swap agreement, forward rate agreement, interest rate cap or
collar agreement, or other financial agreement or arrangement entered into for
the purpose of limiting or managing interest rate risks; (g) all obligations
relative to the maximum amount of any letter of credit or letter of guaranty
(whether drawn or undrawn), bankers’ acceptance or similar instrument issued or
created for the account of such Person; (h) all obligations secured by any Lien
(other than Permitted Liens); (i) all guaranties, sureties, assumptions and
other contingent obligations in respect of, or to purchase or to otherwise
acquire, Indebtedness or indebtedness of others; (j) all obligations in respect
of prepayment premiums, penalties, breakage costs, “make whole amounts,” costs,
expenses and other payment obligations that would arise if all Indebtedness
referred to in the foregoing clauses (a) through (i) was prepaid (or, in the
case of any interest rate swap agreement, forward rate agreement, interest rate
cap or collar agreement, or other financial agreement or arrangement entered
into for the purpose of limiting or managing interest rate risks, unwound and
settled) in full at such time; and (k) to the extent any item of Indebtedness
referred to in the foregoing clauses (a) through (i) cannot be repaid at such
time (e.g., as a result of an irrevocable advance notice requirement), all
interest on and other accretion of such Indebtedness that occurs between such
time and the earliest time that repayment may occur (e.g., if notice were
delivered at such time).

 



5

 



 

“Indemnitees” means the Buyer Indemnitees or the Seller Indemnitees, as
applicable.

 

“Intellectual Property Rights” shall mean any or all of the following and all
rights in, arising out of, or associated therewith: (i) all United States and
foreign patents and utility models and applications therefor and all reissues,
divisionals, reexaminations, renewals, extensions, provisionals, supplementary
protection certificates, continuations and continuations in-part thereof, and
equivalent or similar registered rights anywhere in the world (“Patents”); (ii)
all trade secrets and other rights in know-how and confidential or proprietary
information, inventions and discoveries, including without limitation invention
disclosures; (iii) all copyrights, works of authorship, copyright registrations
and applications therefor and all other rights corresponding thereto throughout
the world (“Copyrights”); (iv) all rights in Uniform Resource Locators, World
Wide Web addresses and domain names and applications and registrations therefor;
(v) all trade names, logos, common law trademarks and service marks, trademark
and service mark registrations and applications therefor and all goodwill
associated therewith throughout the world (“Trademarks”); and (vi) any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the
world, including, without limitation, moral rights.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge of Seller ” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge, after reasonable inquiry and
investigation, of any officer or director of Seller.

 

“Law” means any law (including common law), statute, code, ordinance, rule,
regulation, Order or charge of any Governmental Entity.

 

“Liabilities” means all direct or indirect debts, obligations, duties,
commitments, responsibilities and liabilities (whether absolute, accrued,
contingent, fixed or otherwise, or whether due or to become due or whether known
or unknown, asserted or unasserted, disputed or undisputed, joint or several,
choate or inchoate, liquidated or unliquidated, secured or unsecured, vested or
unvested, executory, determined, determinable or otherwise) of every kind and
description, whenever or however arising (including, whether arising out of
contract or tort, based on negligence or strict liability) and whether or not
required to be disclosed on a balance sheet prepared in accordance with GAAP or
in the notes thereto.

 

“Licensed Intellectual Property” means all Intellectual Property licensed to
Seller that is used or held for use in connection with any of the Business
and/or the Transferred Asset.

 



6

 

 

“Lien” means any lien, pledge, mortgage, deed of trust, encumbrance, claim or
security interest, hypothecation, deposit, equitable interest, option, charge,
judgment, attachment, right of way, encroachment, easement, servitude,
restriction on transfer, restriction on voting, preferential arrangement or
preemptive right, right of first refusal or negotiation or restriction of any
kind.

 

“Material Adverse Effect ” means any change, effect, event, occurrence,
development, matter, state of facts, series of events, or circumstance (any such
item, an “Effect”) that, individually or in the aggregate with all other Effects
that occurred prior to the date of determination of the occurrence of an Effect,
has, or would reasonably be expected to have or result in: (a) a material
adverse effect on (x) the assets (including intangible assets and rights),
properties, liabilities, business, condition (financial or otherwise),
operations, results of operations of Seller or (y) the Business, the Transferred
Assets or the Assumed Liabilities, taken as a whole, or (b) a material adverse
effect on Seller’s ability to perform any of its obligations under this
Agreement or to consummate any of the transactions contemplated by this
Agreement; provided, however, that, none of the following shall be deemed,
either alone or in combination, to constitute, and none of the following shall
be taken into account in determining whether there has been, or could reasonably
be expected to be, a Material Adverse Effect: (i) any Effect arising out of or
relating to (1) United States or global (or any region thereof) (A) economic,
credit, financial, banking or securities market conditions, including prevailing
interest rates or currency rates or (B) regulatory or political conditions, or
(2) acts of terrorism or sabotage, the outbreak, escalation or worsening of
hostilities (whether or not pursuant to the declaration of a national emergency
or war), man-made disasters, natural disasters (including hurricanes) or acts of
god; (ii) any Effect arising out of or relating to factors, conditions, trends
or other circumstances generally affecting any of the industries or markets in
which the Business operates; and (iii) any Effect arising out of or relating to
any change in Law, GAAP, regulatory accounting requirements or interpretations
thereof that apply to the Business (including the proposal or adoption of any
new Law, or any change in the interpretation or enforcement of any existing
Law), except, in the case of clauses (i), (ii) and (iii), to the extent that
such Effect has a disproportionate adverse effect on the Business, the
Transferred Assets or the Assumed Liabilities, each, taken as a whole, as
compared to the adverse impact such Effect has on other Persons operating in the
industries or markets in which the Business is operated, in which case such
disproportionate adverse effect may be taken into account in determining whether
there has been, or could reasonably be expected to be, a Material Adverse
Effect.

 

“Net Working Capital” means an amount (which may be a negative or positive
number) in U.S. dollars equal to (a) the Current Assets minus (b) the Current
Liabilities.

 

“Order” means any order, writ, injunction, stipulation, judgment, ruling,
assessment, arbitration award, plan or decree.

 

“ Ordinary Course of Business ” means the ordinary course of business of Seller
with respect to the Business and the Transferred Assets, consistent with past
custom and practice (including as to nature, frequency and amount).

 

“Permits” means all authorizations, licenses, variances, exemptions, orders,
permits and approvals granted by or obtained from any Governmental Entity.

 



7

 

 

“Permitted Liens” means: (a) Liens of carriers, warehousemen, mechanics,
materialmen, and similar Liens arising or incurred in the Ordinary Course of
Business and related to amounts that are not yet delinquent, provided an
adequate reserve, determined in accordance with GAAP, has been established
therefor on the Financial Statements; (b) Liens for Taxes or other governmental
charges not yet delinquent or the amount or validity of which is being contested
in good faith through appropriate proceedings, provided an adequate reserve,
determined in accordance with GAAP, has been established therefor on the
Financial Statements; (c) pledges or deposits made in the Ordinary Course of
Business to secure obligations under workers’ compensation, unemployment
insurance, social security or similar programs mandated by applicable
legislation; (d) with respect to real property only, zoning restrictions,
building codes and other land use Laws regulating the use or occupancy of
property which are not material in amount or do not, individually or in the
aggregate, materially detract from the value of or materially impair the
existing use of the property affected by such Law (to the extent there are no
violations of the same); (e) minor liens that have arisen in the Ordinary Course
of Business and do not materially detract from the value of the Transferred
Assets; (f) statutory liens to secure obligations to landlords under leases and
landlord liens for demising costs; and (g) purchase money equipment liens that
are not securing Assumed Liabilities.

 

“Person” shall be construed as broadly as possible and shall include an
individual or natural person, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization, any other business entity and any Governmental
Entity.

 

“Personal Property Lease” means any Contract for Tangible Personal Property
leased, subleased, licensed or otherwise conveyed to or by Seller.

 

“Personally Identifiable Information” means any specific and unique information
relating to an identified or identifiable natural person (such as name, postal
address, email address, telephone number, date of birth, Social Security number
(or its equivalent), driver’s license number, account number, credit or debit
card number or identification number).

 

“Proceeding” means any action, charge, claim, complaint, demand, grievance,
arbitration, audit, assessment, hearing, investigation, inquiry, legal
proceeding, administrative enforcement proceeding, litigation, suit or other
proceeding (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private) commenced or brought by
any Person, or conducted or heard by or before, or otherwise involving, any
court or other Governmental Entity or any arbitrator or arbitration panel.

 

“Proxy Statement” shall mean the proxy statement filed by Seller with the SEC
relating to any required approval by Parent's stockholders of this Agreement and
the transactions contemplated hereby.

 

“Public Official” means: (a) any director, officer, employee or representative
of any regional, federal, state, provincial, county or municipal government or
government department, agency, or other division; (b) any director, officer,
employee or representative of any commercial enterprise that is owned or
controlled by a government, including any state-owned or controlled company or
organization; (c) any officer, employee or representative of any public
international organization, such as the United Nations or the World Bank; (d)
any person acting in an official capacity for any government or government
entity, enterprise, or organization identified above; and (e) any political
party, party official or candidate for political office.

 

“Repaid Indebtedness” means: (a) the Indebtedness of the Business identified in
the Payoff Letters (including Indebtedness to Perceptive) and (b) all other
Indebtedness of the Business that is designated as “Repaid Indebtedness” by
Seller and Buyer at least five (5) Business Days prior to the Closing Date.

 



8

 

 

“Representatives” means, when used with respect to any Person, such Person’s
officers, directors, managers, employees, agents, potential financing sources,
advisors and other representatives (including any investment banker, financial
advisor, attorney or accountant retained by or on behalf of such Person or any
of the foregoing).

 

“Required Consents” means the Consents listed on Schedule 1.1 hereto.

 

“SEC” means the Securities and Exchange Commission.

 

“Seller Board” or “Parent Board” means the board of directors of Parent.

 

“Seller Indemnitees” means Seller and its Affiliates and its and their
respective equity holders, Representatives, successors and assigns.

 

“Seller IT Systems” means all computer systems, programs, networks, hardware,
software, software engines, database, operating systems, websites, website
content and links and equipment used to process, store, maintain and operate
data, information and functions owned, used or provided by Seller in the
operation of the Business and/or the Transferred Assets.

 

“Specified Representations” means the representations and warranties set forth
in Sections 3.1 (Organization and Qualification), 3.2 (Authority), 3.6 (Assets;
Employees), 3.9 (Compliance with Laws); 3.11 (Taxes), 3.12 (Intellectual
Property), 3.13 (Brokers), 3.18 (Employee Benefit Plans), 4.1 (Organization and
Qualification), 4.2 (Authority), and 4.4 (Brokers) of this Agreement.

 

“Superior Proposal” means a bona fide written Acquisition Proposal made by a
Person other than Buyer, which is on terms which the Parent Board in good faith
concludes (following consultation with its financial advisors and outside
counsel), taking into account, among other things, all legal, financial,
regulatory and other aspects of the proposal and the identity and nature of the
Person making the proposal, (i) would, if consummated, result in a transaction
that is more favorable to Parent or Parent’s stockholders (in their capacities
as stockholders), from a financial point of view, than the transactions
contemplated by this Agreement (as the same may be proposed to be amended by
Buyer pursuant to Section 5.5(e), (ii) is reasonably likely to be completed,
(iii) for which the Person making the proposal has sufficient financial
resources available to it, and (iv) is not subject to any significant condition
or contingency, such as obtaining third party financing, that is not also
contained in this Agreement.

 

“Superior Proposal Notice” is defined in Section 5.5(d).

 

“Tangible Personal Property” means all machinery, fixtures, equipment, tools,
spare parts, furniture, office equipment, hardware, supplies, materials,
vehicles and other items of tangible personal property of any kind (other than
Inventory) owned, leased, used or held for use by Seller in connection with any
of the Business and/or the Transferred Assets.

 

“Target Net Working Capital” means $0.00.

 

“Taxes” means: (a) any and all taxes, charges, fees, assessments, levies,
unclaimed property and escheat obligations or other assessments, including all
net income, gross income, gross receipts, premium, sales, use, ad valorem, goods
and services, net receipts, harmonized sales, value added, transfer,
documentary, franchise, profits, license, withholding, payroll, employment,
excise, estimated, severance, stamp, occupation, property or other taxes, of any
kind whatsoever, whether computed on a separate or consolidated, unitary or
combined basis, or in any other manner; (b) any interest, fine, assessment,
penalty (including penalties for failure to file in accordance with applicable
information reporting requirements), or addition to the amounts set forth in
clause (a) assessed or levied by any authority, whether federal, state, local,
domestic or foreign (whether disputed or not); and (c) any liability in respect
of any of the items described in clauses (a) and (b) payable under a tax
sharing, allocation, indemnity or similar agreement or by reason of successor,
transferee, or other liability, by contract, operation of law, or Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereto or any
analogous or similar provision of state, local or foreign Law).

 



9

 



 

“Taxing Authority” means, with respect to any Tax, the Governmental Entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision,
including any Governmental Entity that imposes, or is charged with collecting,
social security or similar charges or premiums.

 

“Tax Return” means any report, return, information return, form, declaration or
other document or information filed or required to be supplied to any authority
in connection with Taxes (including any attachment thereto or amendment
thereof).

 

“Territory” means worldwide.

 

“Third Party” shall mean any Person other than Buyer or Seller or their
Affiliates.

 

“Transaction Expenses” means all fees, costs, expenses and other similar
obligations of, or amounts incurred or payable by or on behalf of Seller that
have not been paid in full prior to the Closing, in each case in connection with
the preparation, negotiation, execution or performance of this Agreement, the
Ancillary Agreements or the consummation of the transactions contemplated hereby
or thereby, including the following: (a) the fees and disbursements of, or other
similar amounts charged by, counsel retained by Seller; (b) the fees and
expenses of, or other similar amounts charged by, any accountants, agents,
financial advisors, consultants and experts retained by Seller; and (c) the
other out-of-pocket expenses, if any, of Seller.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar state or local plant closing or mass layoff Law.

 

“Working Capital Decrease” means the amount, if any, by which the Estimated
Closing Net Working Capital exceeds the Closing Net Working Capital.

 

“Working Capital Increase” means the amount, if any, by which the Closing Net
Working Capital exceeds the Estimated Closing Net Working Capital.

 









10

 



 

Section 1.2. Certain Other Definitions. The following terms are defined in the
respective Sections of this Agreement indicated:  

 



Affiliate Agreements Section 3.19 Agreed Amount Section 8.7(b) Agreement
Preamble Assignment and Assumption Agreement Section 2.7(a)(iii) Assumed
Contracts Section 2.1(a) Assumed Liabilities Section 2.3 Basket Amount Section
8.4(a)(i) Bill of Sale Section 2.7(a)(ii) Business Recitals Business
Confidential Information Section 6.6(a) Buyer Preamble Buyer Material Adverse
Effect Section 4.1 Change in Recommendation Section 5.5(f) Claim Dispute Period
Section 8.7(b) Claimed Amount Section 8.7(a) Closing Section 2.6 Closing Date
Section 2.6 Competing Confidentiality Agreement Section 5.5(d)(i) Contested
Amount Section 8.7(b) Continuing Affiliate Agreements Section 5.7 De Minimis
Claim Amount Section 8.4(a) Disclosure Schedule Article 3 Dispute Notice Section
2.9(c)(i) Dispute Period Section 2.9(c)(i) Employment Offer Letters Section
2.7(a)(viii) Escrow Agreement Section 2.10(a) Escrow Balance Section 8.10(a)
Estimated Closing Net Working Capital Section 2.9(a) Estimated Working Capital
Statement Section 2.9(a) Excluded Assets Section 2.2 Excluded Liabilities
Section 2.4 FDA Section 3.9(a) Final Actual Net Working Capital Section
2.9(c)(ii) Final Price Allocation Section 2.11(b) Financial Statements Section
3.4(a) Former Superior Proposal Section 5.5(e) General Survival Date Section
8.1(a) Guarantor Section 11.15 Indemnitor Section 8.6(a) Insurance Policies
Section 3.20(a) Interim Balance Sheet Section 3.4(a) Interim Period Section
5.1(a) Inventory Section 2.1(b) IP Assignment Agreement Section 2.7(a)(iv)
Leased Real Property Section 3.15(b) Material Contract Section 3.14(a) Material
Customers Section 3.21(a) Material Suppliers Section 3.21(b) Notice of Claim
Section 8.7(a) Obligations Section 11.15 Outside Date Section 10.1(b) Payoff
Amounts Section 2.8(b)(i) Payoff Letters Section 2.7(a)(vi) Pending Claim Amount
Section 8.10(a) Potential Acquiror Section 5.5(d) Price Allocation Section
2.11(a) Price Allocation Statement Section 2.11(b) Purchase Price Section 2.8(a)



 



11

 

 



Real Property Lease Section 3.15(b) Released Claims Section 6.2(a) Released
Parties Section 6.2(a) Releasing Parties Section 6.2(a) Releasing Party Section
6.2(a) Response Notice Section 8.7(b) Restricted Period Section 6.5(a) Rollover
Vacation Section 5.6 Seller Preamble Seller Board Recommendation Section 5.2(c)
Seller Stockholder Approval Section 5.2(e) Seller’s Stockholders’ Meeting
Section 5.2(d) Shortfall Section 6.7(a) Stipulated Amount Section 8.7(e)
Superior Proposal Notice Section 5.5(d) Third Party Claim Section 8.6(a)
Transfer Taxes Section 9.1 Transferred Assets Section 2.1 Transferred
Intellectual Property Rights Section 2.1(i) Transition Services Agreement
Section 2.7(a)(x) Unresolved Escrow Claim Section 8.10(a) Working Capital
Statement Section 2.9(b)



 

ARTICLE 2

TRANSFER OF ASSETS

 

Section 2.1. Transfer of Assets by Seller. Upon the terms and subject to the
conditions of this Agreement and in reliance upon the representations,
warranties and agreements herein set forth, at the Closing, Buyer shall purchase
from Seller, and Seller shall sell, assign, transfer, convey and deliver to
Buyer, free and clear of all Liens other than Permitted Liens, all of Seller’s
right, title and interest in, to and under all of the properties, rights and
assets of every kind and nature, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned, leased, used or held for use or
hereafter owned, leased, used or held for use (other than the Excluded Assets),
which are located at the Durham, North Carolina location of the Seller,
(collectively, the “Transferred Assets”), including the following:

 

(a)  except for this Agreement, the Ancillary Agreements and the Contracts
listed on Section 2.1(a) of the Disclosure Schedule, all Contracts to which
Seller is a party related to the Business or the Transferred Assets
(collectively, the “Assumed Contracts”);

 

(b)  all inventory and supplies of the Business, including work in process, raw
materials, packaging, and all other materials and supplies to be used or
consumed by the Business in the Durham facility (collectively, “Inventory”);

 

(c)  all Tangible Personal Property, including the equipment listed on Section
2.1(c) of the Disclosure Schedule;

 

(d)  Leased Real Property in Durham;

 



12

 

 

(e)  originals, or where originals are not available copies, of all Books and
Records related to the Business and/or the Transferred Assets;

 

(f)  all claims, causes of action, rights of recovery, rights of recoupment and
rights of set-off of any kind (including rights under and pursuant to all
warranties, representations and guarantees made by suppliers of products,
materials or equipment, or components thereof) of Seller related to the Business
and/or the Transferred Assets, including those listed on Section 2.1(f) of the
Disclosure Schedule, but excluding any claims, causes of action, rights of
recovery, rights of recoupment and rights of set-off related solely to any one
or more (i) Excluded Assets or (ii) Excluded Liabilities;

 

(g)  all rights to any Proceedings of any nature available to or being pursued
by Seller to the extent related to the Business, the Transferred Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise,
excluding any Proceedings related solely to any one or more (i) Excluded Assets
or (ii) Excluded Liabilities;

 

(h)  all of the intangible rights and property of Seller related to the Business
and/or the Transferred Assets, including: (i) all owned Intellectual Property
Rights, (ii) cell lines and plasmid repositories of the Business, and (iii) all
goodwill of or pertaining to the Business and/or the Transferred Assets, but not
including Excluded Assets (collectively, the “Transferred Intellectual Property
Rights”);

 

(i)  the name “Icagen” and related Trademarks;

 

(j)  all telephone numbers, websites, URLs and e-mail addresses owned, licensed
or otherwise used by Seller in connection with, or otherwise relating to, any of
the Business and/or the Transferred Assets;

 

(k)  all claims under insurance policies covering the Business or the
Transferred Assets and all proceeds from claims under such insurance policies;

 

(l)  all deposits, prepaid expenses, advance payments and charges paid by Seller
or its Affiliates prior to the Closing Date in respect of the Business or the
Transferred Assets, including those listed on Section 2.1(l) of the Disclosure
Schedule; and

 

(m)  to the extent transferable, all Permits, including Environmental Permits,
required for the lawful conduct of the Business as currently conducted or for
the ownership and use of the Transferred Assets, and all pending applications
therefor or renewals thereof.

 

Section 2.2. Excluded Assets. Notwithstanding anything herein to the contrary,
Seller will retain and will not transfer, convey, assign or deliver to Buyer,
and Buyer will not acquire any right, title or interest in or to any one or more
of the following (collectively, the “Excluded Assets”):

 

(a)  Available Cash and accounts receivable;

 

(b)  The assets of Icagen-T located in Tucson, Arizona, as more fully described
in Section 2.2(b) of the Disclosure Schedule;

 

(c)  the equity of Icagen-T owned by Seller;

 

(d)  all Contracts that are not Assumed Contracts;

 

13

 

 

(e)  Seller’s corporate seal, organizational and governing documents, minute
books, stock transfer books, and other documents relating solely to the
organization, maintenance and existence of Seller as a corporation;

 

(f)  Seller’s Tax identification numbers and Tax Returns;

 

(g)  any rights (including indemnification) and claims and recoveries under any
Proceeding of Seller against third parties, solely to the extent relating to any
one or more (i) Excluded Assets or (ii) Excluded Liabilities;

 

(h)  copies of any personnel records and other business records with respect to
the Business that Seller is required by Law to retain in its possession (with
copies of any such records being provided to Buyer at Closing);

 

(i)  the consideration to be received by Seller, and Seller’s other rights,
under this Agreement and the Ancillary Agreements;

 

(j)  all Employee Plans and assets attributable thereto; and

 

(k)  those assets listed on Section 2.2(k) of the Disclosure Schedule.

 

Section 2.3. Assumption of Liabilities. Upon the terms and subject to the
conditions of this Agreement and in reliance upon the representations,
warranties and agreements herein set forth, Buyer agrees to assume as of the
Closing, and to thereafter perform and discharge only the following Liabilities
of Seller (collectively, the “Assumed Liabilities”):

 

(a)  all Liabilities arising after the Closing under the Assumed Contracts;
provided, however, that Assumed Liabilities shall not include any Liabilities
arising out of any breach, default, misconduct, negligence, failure to comply
with any material applicable Law, or other form of non-compliance by Seller
under an Assumed Contract at or prior to the Closing; and

 

(b)  all Liabilities included in the calculation of Final Actual Net Working
Capital;

 

(c)  other Liabilities detailed on Section 2.3(c) of the Seller Disclosure
Schedule; and;

 

(d)  Rollover Vacation as described in Section 5.6 below.

 

Section 2.4. Excluded Liabilities. Notwithstanding the provisions of Section
2.3, Buyer does not agree to assume, perform or discharge, indemnify Seller
against, or otherwise have any responsibility for, any Liabilities of Seller
other than the Assumed Liabilities, whether arising prior to, on or after the
Closing (which such Liabilities shall be collectively referred to herein as the
“Excluded Liabilities”). Without limiting the generality of the foregoing,
Excluded Liabilities shall include:

 

(a)  except for the Assumed Liabilities, any Liabilities relating to the
Business or the Transferred Assets incurred or occurring at or prior to the
Closing, whether currently in existence or arising hereafter;

 

(b)  except for the Assumed Liabilities, any Liabilities of Seller or any
businesses or assets of any Affiliate of Seller;

 



14

 

 

(c)  any Liability relating to or arising out of any Excluded Asset, such as the
Liabilities of Icagen-T;

 

(d)  other than Liabilities expressly assumed pursuant to Section 2.3(c), any
Liabilities related to, based upon, or in connection with any current or former
officers, directors, employees, consultants or independent contractors of Seller
or any Affiliate of Seller, including: (i) Liabilities with respect to any such
Person’s unpaid wages, cash or equity incentive compensation, paid time off,
payroll, unpaid commissions, bonuses, sick leave or vacation, bereavement time,
floating holidays or other similar paid time off, severance, retention, expense
reimbursements, unemployment insurance benefits and related penalties, premiums,
and interest arising from any actual or alleged labor and employment claims or
wage and hour violations (such as the nonpayment or untimely payment of any
accrued wages or compensation) and Taxes; (ii) Hired Employee Obligations; (iii)
Change of Control Payments; and (iv) Liabilities arising under the WARN Act,
ERISA, Employee Plans or applicable Law;

 

(e)  any Liability relating to, based upon or arising under or in connection
with any Employee Plan;

 

(f)  any Environmental Liabilities incurred prior to Closing;

 

(g)  any Liabilities in respect of any pending or threatened Proceeding arising
out of, relating to or otherwise in respect of the operation of the Business or
the Transferred Assets to the extent such Proceeding relates to such operation
at or prior to the Closing;

 

(h)  any Liabilities arising out of, in connection with or relating to any
violations by Seller or any of its Affiliates of, or the failure by Seller or
any of its Affiliates to comply with, any Law;

 

(i)  any Indebtedness of Seller and/or the Business other than Assumed
Liabilities, with the overdue amounts payable to Nanion treated as Indebtedness
by agreement of the parties;

 

(j)  except to the extent arising under a Real Property Lease after the Closing,
any Liability with respect to real property, whether owned, leased or otherwise;

 

(k)  any Liability for: (i) Taxes of Seller or any Affiliate of Seller; (ii)
Taxes with respect to the Business or the Transferred Assets attributable to the
period prior to Closing; or (iii) Transfer Taxes;

 

(l)  except to the extent arising under an Assumed Contract after the Closing,
any Liability, whether currently in existence or arising hereafter, owed by
Seller to any of its Affiliates;

 

(m)  the obligation to pay additional premiums as a result of underpayment of
premiums for insurance policies included in the Transferred Assets, to the
extent attributable to any time period ending on or prior to the Closing Date;

 

(n)  any Transaction Expenses;

 

(o)  any Liabilities to indemnify, reimburse or advance amounts to any present
or former officer, director, employee or agent of Seller (including with respect
to any breach of fiduciary obligations); and

 

(p)  any Liability in respect of any matter set forth on Section 2.4(p) of the
Disclosure Schedule.

 



15

 

 

Section 2.5. Assignment of Contracts and Rights.

 

(a)  Nothing in this Agreement shall be construed as an attempt to assign, and
Buyer shall not assume any Liabilities with respect to, any Contract or Permit
constituting a Transferred Asset, or any other Transferred Asset, that by Law is
nonassignable, or that by its terms is nonassignable without the Consent of the
other party or parties thereto to the extent such party or parties assert in
writing that such assignment is a breach of such Contract or Permit, or as to
which all the remedies for the enforcement thereof enjoyed by Seller would not,
as a matter of law, pass to Buyer as an incident of the assignments provided for
by this Agreement. With respect to any Contract, Permit or other Transferred
Asset of the type described in the preceding sentence, and any claim, right or
benefit arising thereunder or resulting therefrom, promptly after the date of
this Agreement, to the extent required by the terms of the Contract, Permit or
other Transferred Asset, Seller shall, at its sole cost and expense, obtain the
written Consent of the other parties to any such Contract, Permit or other
Transferred Asset for the assignment thereof to Buyer in form and substance
satisfactory to Buyer.

 

(b)  If such Consent is not obtained with respect to any such Contract, Permit
or other Transferred Asset prior to the Closing, in addition to any other remedy
available to Buyer at law or in equity, at Seller’s expense, Seller shall, from
and after the Closing take all actions and do or cause to be done all such
things as shall in the reasonable judgment of Buyer or its counsel be necessary:
(i) to ensure that the claims, rights and benefits with respect to such
Contract, Permit or other Transferred Asset are preserved for Buyer or for the
benefit of Buyer (including by entering into a subcontracting or subleasing
arrangement with Buyer, if permitted); and (ii) to facilitate receipt of, and
promptly pay to, Buyer all monies received by Seller under any such Contract,
Permit or other Transferred Asset or any claim, right or benefit arising
thereunder not transferred to Buyer pursuant to this Section 2.5.

 

Section 2.6. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Stradling Yocca
Carlson & Rauth, P.C., 4365 Executive Drive, Suite 1500, San Diego, California
92121, at 10:00 a.m., Pacific Time, on the date of this Agreement or, if
conditions to Closing are not yet fulfilled, on the Business Day following the
satisfaction or, to the extent permitted hereby, waiver of the conditions set
forth in Article 7 of this Agreement (other than those conditions that, by their
nature, are to be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions), or on such other date or at such other time and
place as Buyer and Seller may mutually agree in writing. The date on which the
Closing actually occurs is referenced herein as the “Closing Date”. At the
Closing, documents and signature pages may be exchanged remotely via facsimile
or other electronic exchange (with originals to be delivered to the other party
as soon as reasonably practicable after the Closing and requested by such other
party). The effective time of the Closing is 12:01 A.M. Eastern Time on the
Closing Date.

 

Section 2.7. Closing Deliveries. At the Closing:

 

(a)  Conditions to Buyer’s Obligation. Buyer's obligation hereunder to purchase
and pay for the Transferred Assets is subject to the satisfaction, on or before
the Closing Date, of the following conditions, any of which may be waived, in
whole or in part, by Buyer in its sole discretion, and Seller shall use its
reasonable best efforts to cause such conditions to be fulfilled, which include
Seller shall have delivered, or cause to be delivered, to Buyer or any other
Person designated by Buyer (unless the delivery is waived in writing by Buyer),
the following documents, in each case duly executed or otherwise in proper form,
and the other items listed below:

 



16

 

 

(i)  [reserved];

 

(ii) Bill of Sale . A bill of sale in substantially the form attached hereto as
Exhibit B (the “Bill of Sale”), duly executed by Seller;

 

(iii) Assignment and Assumption Agreement. An assignment and assumption
agreement in substantially the form attached hereto as Exhibit C (the
“Assignment and Assumption Agreement”), duly executed by Seller;

 

(iv) IP Assignment Agreement. An intellectual property assignment agreement in
substantially the form attached hereto as Exhibit D (the “IP Assignment
Agreement”), duly executed by Parent and each Subsidiary owning Transferred
Assets that are Patents, Trademarks and registered Copyrights or Domain Names;

 

(v) Officer’s Certificate. A certificate signed by an officer of Seller, dated
the Closing Date, certifying: (x) Seller’s organizational and governing
documents; (y) resolutions of the Seller Board approving this Agreement, the
Ancillary Agreements to which Seller is a party and the transactions
contemplated hereby and thereby; and (z) resolutions of the equity holders of
Parent approving this Agreement and the transactions contemplated hereby;

 

(vi) Payoff Letters . Payoff letters, in form and substance satisfactory to
Buyer, evidencing the discharge or payment in full of the Repaid Indebtedness
and including a release of Buyer, and an agreement to provide for the benefit of
Buyer the same confidentiality restrictions that exist between the holder of
such Repaid Indebtedness and Seller (the “ Payoff Letters”), in each case duly
executed by each holder of such Repaid Indebtedness, with an agreement to
provide termination statements on Form UCC-3, or other appropriate releases
following any payoff thereof, which when filed will release and satisfy any and
all Liens relating to such Repaid Indebtedness, together with proper authority
to file such termination statements or other releases at and following the
Closing;

 

(vii) Employment Offer Letters. Employment offer letters with each of the
individuals listed on Section 2.7(a)(vii) of the Disclosure Schedule, in the
form provided by Buyer, duly executed by the applicable individual party thereto
(the “Employment Offer Letters”)1;

 

(viii) Required Consents. The Required Consents, duly executed and in full force
and effect; and each Required Consent given by a contractual counterparty must
also include an express and irrevocable waiver (for the express benefit of
Guarantor, Buyer and their Affiliates) to the effect that all covenants (if any)
of any agreement between Parent or Seller (or an Affiliate of Parent or Seller)
and such counterparty which are stated to apply not just to the
Parent/Seller-side party but also to Affiliates and/or Subsidiaries of such
Parent/Seller-side party shall, after the Closing, have no applicability to or
binding effect upon Guarantor, Buyer or any Affiliate of Guarantor or Buyer
(except for the Parent/Seller-side party, to the extent it is or becomes an
Affiliate or Subsidiary of Guarantor or Buyer);

 

(ix) FIRPTA Certificate. An affidavit prepared in accordance with Treasury
Regulations Sections 1.1445-2 and dated as of the Closing Date attesting that
Parent and each Subsidiary is not a foreign person, provided, however, that that
if Buyer does not receive a properly executed affidavit, as described above,
from Seller then Buyer shall be permitted to withhold from any payments to be
made pursuant to this Agreement to Seller any required withholding tax under
Section 1445 of the Code as determined by Buyer, and any such amounts withheld
shall be treated for all purposes of this Agreement as having been paid to
Seller;

 





 

1 Note to Draft: The parties to discuss full employment agreements for certain
individuals

 



17

 



 

(x)  Transition Services Agreement. A transition services agreement in
substantially the form attached hereto as Exhibit E (the “Transition Services
Agreement”), duly executed by Seller;

 

(xi)  Escrow Agreement. The Escrow Agreement, duly executed by Seller and the
Escrow Agent; and

 

(xii)  Other Documents. All other instruments, agreements, certificates and
documents required to be delivered by Seller at or prior to the Closing pursuant
to this Agreement and such other certificates of authority and similar
instruments as Buyer may have reasonably requested at least three (3) Business
Days prior to the Closing Date in order to give effect to the transactions
contemplated by this Agreement.

 

(b)  Buyer shall pay, or cause to be paid, the Closing Consideration as provided
in Section 2.8 and shall deliver, or cause to be delivered, to Seller or any
other Person designated by Seller (unless the delivery is waived in writing by
Seller), the following documents, in each case duly executed or otherwise in
proper form, and the other items listed below:

 

(i)  [reserved];

 

(ii)  Assignment and Assumption Agreement. The Assignment and Assumption
Agreement, duly executed by Buyer;

 

(iii)  IP Assignment Agreement. The IP Assignment Agreement, duly executed by
Buyer;

 

(iv)  Good Standing Certificate. A good standing certificate with respect to
Buyer issued by the Secretary of State of the State of Delaware, dated as of a
date no more than three (3) Business Days prior to the Closing Date;

 

(v)  Transition Services Agreement. The Transition Services Agreement,

duly executed by Buyer;

 

(vi)  Escrow Agreement. The Escrow Agreement, duly executed by Buyer; and

 

(vii)  Other Documents. All other instruments, agreements, certificates and
documents required to be delivered by Buyer at or prior to the Closing pursuant
to this Agreement and such other certificates of authority and similar
instruments as Seller may have reasonably requested at least three (3) Business
Days prior to the Closing Date in order to give effect to the transactions
contemplated by this Agreement.

 

Section 2.8. Purchase Price.

 

(a)  The aggregate consideration for the Transferred Assets and the
non-competition obligations set forth in Section 6.5 shall consist of: (i) an
amount in cash equal to the Base Consideration, subject to adjustment pursuant
to Section 2.9 below and payable in accordance with Section 2.8(b) below; (ii) 
the Earnout; and (iii) the assumption by Buyer of the Assumed Liabilities
(collectively, the “Purchase Price”).

 



18

 



 

(b)  At the Closing:

 

(i)   Buyer shall pay, or cause to be paid, the Closing Consideration, minus the
sum of (A) the Escrow Amount, and (B) the amount of any funds required to be
paid pursuant to the Payoff Letters (the “Payoff Amounts”), to Seller by wire
transfer of immediately available funds to an account or accounts designated by
Seller in the Estimated Working Capital Statement;

 

(ii)  Buyer shall pay, or cause to be paid, the Escrow Amount to the Escrow
Agent, by wire transfer of immediately available funds to the Escrow Account
designated by the Escrow Agent pursuant to the Escrow Agreement;

 

(iii)  Buyer shall pay, or cause to be paid, the Payoff Amounts to the payees
specified in the Payoff Letters, by wire transfer of immediately available funds
to the account or accounts designated by such payees therein; and

 

(iv)  Buyer shall assume the Assumed Liabilities.

 

(c)  Buyer shall be permitted to deduct and withhold or cause to be deducted and
withheld from any amounts payable pursuant to this Agreement all amounts
required to be deducted and withheld under applicable Law. Any amounts so
deducted and withheld shall be treated for all purposes of this Agreement as
paid to Seller.

 

Section 2.9. Working Capital Adjustment.

 

(a)  Estimated Working Capital Adjustment. At least five (5) Business Days prior
to the Closing Date, Seller shall deliver to Buyer a statement (the “Estimated
Working Capital Statement”), reasonably acceptable to Buyer, setting forth a
good faith calculation, together with reasonably detailed supporting
documentation, of (i) the estimated Closing Net Working Capital (the “Estimated
Closing Net Working Capital”) and the components thereof, (ii) the Estimated
Working Capital Increase or the Estimated Working Capital Decrease, as the case
may be, and (iii) the resulting calculation of the Closing Consideration. The
Estimated Working Capital Statement and the calculations thereunder shall be
prepared and calculated by Seller in good faith and be reasonably acceptable to
Buyer.

 

(b)  Working Capital Statement. Within the one hundred twenty (120) day period
after the Closing Date (or such reasonable extension thereof as approved by
Seller, such approval not to be unreasonably withheld, conditioned or delayed),
Buyer shall deliver, or cause to be delivered, to Seller a statement (the
“Working Capital Statement”) setting forth Buyer's objections, if any, to the
calculations set forth in the Estimated Working Capital Statement, together with
reasonably detailed supporting documentation to substantiate any such
objections, including the calculations of: (i) the Closing Net Working Capital
and (ii) the Working Capital Increase or the Working Capital Decrease, as the
case may be. The Working Capital Statement and the calculations thereunder shall
be prepared and calculated by Buyer in good faith.

 



19

 

 

(c)  Disputes.

 

(i)  If Seller disputes any of Buyer's objections to the Estimated Working
Capital Statement as set forth in the Working Capital Statement and the amount
of the dispute exceeds $100,000, then, within fifteen (15) days after the
delivery to Seller of the Working Capital Statement (the “Dispute Period”),
Seller shall deliver to Buyer a written notice (a “Dispute Notice”) describing
in reasonable detail Seller's dispute of any of Buyer's objections to the
Estimated Working Capital Statement set forth in such Working Capital Statement.
If Seller does not deliver a Dispute Notice to Buyer during the Dispute Period,
then Buyer's objections set forth in the Working Capital Statement shall be
binding and conclusive on the parties hereto.

 

(ii)  If Seller delivers a Dispute Notice, and if Seller and Buyer are unable to
resolve the objections set forth in the Working Capital Statement within ten
(10) Business Days after such Dispute Notice is delivered to Buyer, the dispute
shall be finally settled by the Accounting Firm. Within ten (10) days after the
Accounting Firm is appointed, Buyer shall forward a copy of the Working Capital
Statement to the Accounting Firm, and Seller shall forward a copy of the Dispute
Notice to the Accounting Firm, together with, in each case, all relevant
supporting documentation. Each party shall execute any reasonable engagement
letter requested by the Accounting Firm. The Accounting Firm's role shall be
limited to resolving such objections and determining the correct calculations to
be used on only the disputed portions of the Working Capital Statement, and the
Accounting Firm shall not make any other determination, including any
determination as to whether any other items on the Working Capital Statement are
correct or whether the Target Net Working Capital is correct. The Accounting
Firm shall not assign a value to any item greater than the greatest value for
such item claimed by Seller or Buyer or less than the smallest value for such
item claimed by Seller or Buyer and shall be limited to the selection of either
Seller's or Buyer's position on a disputed item (or a position in between the
positions of Seller or Buyer) based solely on presentations and supporting
material provided by the parties and not pursuant to any independent review. In
resolving such objections, the Accounting Firm shall apply the provisions of
this Agreement concerning determination of the amounts set forth in the Working
Capital Statement. Seller and Buyer shall instruct the Accounting Firm to
deliver to Seller and Buyer a written determination (such determination to
include a work sheet setting forth all material calculations used in arriving at
such determination and to be based solely on information provided to the
Accounting Firm by Seller and Buyer) of the disputed items submitted to the
Accounting Firm within thirty (30) calendar days of receipt of such disputed
items. The determination by the Accounting Firm of the disputed amounts and the
Working Capital Increase or Working Capital Decrease shall be conclusive and
binding on the parties hereto, absent manifest error or fraud or willful
misconduct as determined by a non-appealable and binding decision by a court of
law having jurisdiction over the parties. Each party (as defined below) in any
such proceeding shall pay a proportion of the total costs and fees related to
such determination by the Accounting Firm, including the costs for the
Accounting Firm's services, based on the extent to which it is the
non-prevailing party in any Dispute. For example, if the difference between
Buyer’s and Seller’s position as finally submitted to the Accounting Firm for a
determination is $50,000, and Buyer is awarded $10,000, then Buyer shall pay 80%
of such costs. The parties agree that the procedure set forth in this Section
2.9 for resolving disputes with respect to the Closing Net Working Capital shall
be the sole and exclusive remedy for resolving such disputes; provided, however,
that the parties agree that judgment may be entered upon the determination of
the Accounting Firm in any court having jurisdiction over the party against
which such determination is to be enforced. The Closing Net Working Capital, as
finally determined pursuant to this Section 2.9(c), shall be referred to herein
as the “Final Actual Net Working Capital”. The same mechanism, including the
dates of a Dispute Notice, and the selection of an Accounting Firm if needed,
shall apply to any dispute regarding payments calculated under Exhibit A.

 

(d)  Payment of Working Capital Adjustment. If there is a Working Capital
Increase, as finally determined in accordance with this Section 2.9, Buyer shall
pay the Working Capital Increase to Seller. If there is a Working Capital
Decrease, as finally determined in accordance with this Section 2.9, then Seller
shall pay to Buyer the Working Capital Decrease.

 



20

 

 

(e)  Timing of Payments. Any payment required to be made pursuant to Section
2.9(d) shall be made within five (5) Business Days of the determination of the
Final Actual Net Working Capital pursuant to the provisions of this Section 2.9
by wire transfer of immediately available funds to such account or accounts as
may be designated in writing by Seller or Buyer, as applicable, at least two (2)
Business Days prior to such payment date.

 

(f)  Tax Treatment. Each of Seller and Buyer shall treat any payment that Buyer
or Seller receives pursuant to this Section 2.9 as an adjustment to the Purchase
Price for Tax purposes.

 

Section 2.10. Escrow Arrangements.

 

(a)  At the Closing, Seller and Buyer shall enter into an Escrow Agreement with
the Escrow Agent in substantially the form attached hereto as Exhibit F (the
“Escrow Agreement”), pursuant to which, among other things, Buyer shall deposit
an amount in cash equal to the Escrow Amount in the Escrow Account in order to
provide Buyer with a source of funds for satisfaction of any amounts owing from
Seller to any Buyer Indemnitee resulting from Damages required to be indemnified
by Seller under Article 8.

 

(b)  Distributions from the Escrow Account to Seller or Buyer, as applicable,
shall be made as provided in this Agreement and the Escrow Agreement.

 

Section 2.11. Purchase Price Allocation.

 

(a)  The parties hereto shall allocate the Base Consideration (plus the portion
of the Assumed Liabilities and other relevant items which are treated as
purchase price for federal income tax purposes) among the assets transferred by
Seller pursuant to this Agreement in accordance with the applicable provisions
of Section 1060 of the Code and the Treasury Regulations promulgated thereunder
(the “Price Allocation”).

 

(b)  Within ninety (90) days after the Closing, Buyer shall provide Seller with
a statement (“Price Allocation Statement”) containing Buyer’s proposed Price
Allocation. If Seller does not notify Buyer of an objection to Buyer’s proposed
Price Allocation as unreasonable within twenty (20) days after delivery thereof,
Buyer’s proposed Price Allocation shall be deemed the “Final Price Allocation”.
If within twenty (20) days after the delivery of the Price Allocation Statement,
Seller notifies Buyer in writing that Seller objects to Buyer’s proposed Price
Allocation contained in the Price Allocation Statement as unreasonable, Buyer
and Seller shall use commercially reasonable efforts to resolve such dispute
within twenty (20) days of Seller’s written notification, and the Price
Allocation agreed to by Buyer and Seller shall be deemed the Final Price
Allocation. In the event that Buyer and Seller are unable to resolve such
dispute within that twenty (20) day period, the dispute shall be referred for
final determination to the Accounting Firm or, if such firm is not available,
such other accounting firm selected by the mutual agreement of Buyer and Seller.
The fees and disbursements of such third party shall be borne by the parties
hereto in proportion to the amounts by which their proposals differ from the
final determination of such third party. The Final Price Allocation shall be
adjusted, as appropriate, to reflect any payments made pursuant to this
Agreement after the Closing Date. Each of Buyer and Seller shall timely file an
IRS Form 8594 reflecting the Price Allocation for the taxable year that includes
the Closing Date and make any timely filing required by applicable state or
local Laws. Neither Buyer nor Seller shall take any position or permit any of
its Affiliates to take any position inconsistent with the Final Price Allocation
in the preparation of financial statements, the filing of any Tax Returns or in
the course of any audit by any Taxing Authority, Tax review or Tax proceeding
relating to any Tax Returns. Any Working Capital Increase or Working Capital
Decrease pursuant to Section 2.9 shall be allocated in a manner consistent with
the Final Price Allocation.

 



21

 





 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the disclosure schedule delivered by Seller to Buyer
simultaneously with the execution and delivery of this Agreement (the
“Disclosure Schedule”), Seller hereby represents and warrants to Buyer as of the
date of this Agreement and as of the Closing Date as follows:

 

Section 3.1. Organization and Qualification. Parent is a Delaware corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware. Each Subsidiary is duly incorporated, validly existing and in
good standing under the Laws of the state of its incorporation. Parent and each
Subsidiary has the requisite corporate power and authority to own, operate or
lease all of the properties and assets that it purports to own, operate or lease
and to carry on the Business as it is now being conducted and as currently
proposed to be conducted. Parent and each Subsidiary is duly licensed or
qualified to do business and is in good standing (with respect to jurisdictions
that recognize such concept) in each jurisdiction in which the nature of the
Business or the character or location of the Transferred Assets makes such
licensing or qualification necessary. Section 3.1 of the Disclosure Schedule
accurately sets forth each jurisdiction where Seller is qualified, licensed or
admitted to do business.

 

Section 3.2. Authority.

 

(a) Parent and each Subsidiary has all necessary power and authority to execute
and deliver this Agreement and the Ancillary Agreements to which Parent and any
Subsidiary is a party, to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery by Seller of this Agreement and the Ancillary Agreements to which
Seller is a party, the performance by Seller of its obligations hereunder and
thereunder, and the consummation by Seller of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
corporate action on the part of Seller, and no other or further action or
proceeding on the part of Seller, other than the approval of Parent’s
Stockholders, is necessary to authorize the execution and delivery by Seller of
this Agreement and the Ancillary Agreements to which Seller is a party, the
performance by Seller of its obligations hereunder and thereunder, and the
consummation by Seller of the transactions contemplated hereby or thereby. This
Agreement and the Ancillary Agreements to which Seller is a party have been duly
executed and delivered by Seller and, assuming the due and valid authorization,
execution and delivery of this Agreement and such Ancillary Agreements by each
other party thereto, constitute a valid and binding obligation of Seller,
enforceable against Seller in accordance with their terms, except that such
enforceability: (i) may be limited by bankruptcy, insolvency, moratorium or
other similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally; and (ii) is subject to general
principles of equity.

 

(b) At a meeting duly called and held, the Seller Board has, by the unanimous
vote of the Seller Board, adopted resolutions approving this Agreement, the
Ancillary Agreements to which Parent or any Subsidiary is a party and all of the
transactions contemplated hereby and thereby, which resolutions are in full
force and effect and have not been subsequently amended, altered, rescinded,
revoked or modified in any respect.

 



22

 



 

(c) The stockholder of each Subsidiary has duly approved the sale of assets
contemplated by this Agreement.

 

Section 3.3. Consents and Approvals; No Violations.

 

(a)  Except for the Consents, filings, declarations, registrations and notices
set forth in Section 3.3(a) of the Disclosure Schedule, no Consent of, or
filing, declaration or registration with, or notice to any Governmental Entity
or any other Person, which has not been received or made, is required to be
obtained or made by Seller for the execution and delivery by Seller of this
Agreement and the Ancillary Agreements to which Seller is a party or the
consummation by Seller of the transactions contemplated hereby or thereby.

 

(b)  The execution and delivery by Seller of this Agreement and the Ancillary
Agreements to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder, and the consummation by Seller of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of Parent or any Subsidiary’s organizational or
governing documents; or (ii) assuming that the Consents listed on Section 3.3(a)
of the Disclosure Schedule have been received or made, as the case may be, prior
to the Closing: (x) conflict with or result in a violation or breach of any Law
applicable to Seller, the Business or any of the Transferred Assets; (y)
conflict with, result in a violation or breach of, result in the loss of any
material benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination, modification or cancellation of or a right of termination,
modification or cancellation under, or accelerate the performance required
under, any Contract or Permit to which Seller is a party, by which Seller or the
Business is bound, or to which any of the Transferred Assets is subject; or (z)
result in the creation of any Lien upon any of the Transferred Assets.

 

Section 3.4. Financial Information.

 

(a)  Delivery of Financial Statements. Seller has delivered to Buyer true,
correct and complete copies of the following financial statements, including any
related notes and schedules thereto (collectively, the “Financial Statements”):
(i) the audited balance sheet of the Business as of December 31, 2016, December
31, 2017 and December 31, 2018, and the related unaudited statements of
operations and cash flows for the years then ended; and (ii) the unaudited
balance sheet of the Business as of September 30, 2019 (the “Interim Balance
Sheet”), and the related unaudited statements of operations and cash flows, in
each case, for the three and nine months ended September 30, 2019.

 

(b)  Fair Presentation. The Financial Statements have been based upon the
information contained in Seller’s Books and Records, and have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved (except as indicated in the notes to financial and except that
unaudited financial statements may not contain footnotes and are subject to
normal and recurring yearend adjustments). Each of the balance sheets included
in the Financial Statements is true, correct and complete and fairly presents in
all material respects the financial position of the Business as of the
respective dates thereof, and each of the statements of operations and cash
flows or equivalent statements contained in the Financial Statements (including
any related notes and schedules thereto) is true, correct and complete and
fairly presents the results of operations of the Business for the periods
specified in such statement, in each case in accordance with GAAP. Seller
maintains a standard system of accounting for the Business established and
administered in accordance with GAAP. With respect to Parent, the financial
statements included in any annual or quarterly reports filed with the SEC were
true, complete and correct at the time filed.

 



23

 

 





(c)  Financial Statement Preparation. The Business possesses, and will have
access, following the Closing, to the information necessary to prepare balance
sheets and statements of operations and cash flows (including footnotes and
other disclosures related thereto) for the Business that conform to the
requirements of GAAP. The statements of operations included in the Financial
Statements do not contain any material items of special or non-recurring income
or other income not earned in the ordinary course of the Business except as
expressly specified therein. The statements of operations and cash flows
included in the Financial Statements do not reflect the operations of any entity
or business other than the Business other than Icagen-T. Seller has not engaged
in any transaction with respect to the Business, maintained any bank account for
the Business or used any of its funds in the conduct of the Business except for
transactions, bank accounts and funds which have been and are reflected in its
normally maintained books and records.

 

(d)  Indebtedness. Section 3.4(d) of the Disclosure Schedule sets forth a
complete and correct list of all Indebtedness of the Business, or by which the
Business has become subject to a Lien, as of the date of this Agreement,
identifying the creditor (including name and address), the type of instrument
under which such Indebtedness is owed and the amount of such Indebtedness as of
the open of business on the date of this Agreement. No Indebtedness of the
Business contains any restriction upon the prepayment of any such Indebtedness
except as set forth on Schedule 3.4(d). With respect to each item of
Indebtedness of the Business, Seller is not in default and no payments are past
due except as set forth on Schedule 3.4(d). Seller has not received any notice
of a default, alleged failure to perform or any offset or counterclaim with
respect to any item of Indebtedness of the Business that has not been fully
remedied and withdrawn except as set forth on Schedule 3.4(d). The consummation
of the transactions contemplated by this Agreement will not cause a default,
breach or an acceleration, automatic or otherwise, of any conditions, covenants
or any other terms of any item of Indebtedness of the Business.

 

(e)  Solvency. After giving effect to the transactions contemplated hereby,
Parent on a consolidated basis, including Icagen-T, will be solvent.

 

Section 3.5. Absence of Undisclosed Liabilities. Except as set forth on Schedule
3.5, Seller does not have any Liabilities with respect to the Business or the
Transferred Assets except for: (a) Liabilities adequately reflected or reserved
against in the Interim Balance Sheet; (b) Current Liabilities that have been
incurred in the Ordinary Course of Business since the date of the Interim
Balance Sheet and that are included in the calculation of Net Working Capital;
(c) Liabilities under this Agreement and the Ancillary Agreements; and (d)
Excluded Liabilities.

 

Section 3.6. Assets; Employees.

 

(a)  Disregarding the effect of Section 2.5, the Transferred Assets, together
with the services to be expressly provided under the Transition Services
Agreement: (i) constitute all of the rights, properties and assets, tangible and
intangible, of any nature whatsoever, necessary to operate the Business as
currently conducted and as the Business has been conducted since January 1,
2018; and (ii) include all of the operating assets of the Business and of Seller
with respect to the Business.

 

(b)  Seller has good, valid and marketable title to, or a valid leasehold
interest in, all of the Transferred Assets, free and clear of all Liens (other
than Permitted Liens)and except as set forth on Schedule 3.6.

 



24

 

 

(c)  All of the Transferred Assets are in good operating condition and repair,
subject to normal wear and maintenance, are usable in the Ordinary Course of
Business and conform to applicable Laws and all Permits issued to Seller by any
Governmental Entity relating to their construction, use and operation. No Person
other than Seller owns any equipment or other tangible or intangible assets or
properties situated on the premises of the Business or necessary to operate the
Business in a manner, and at levels of activity and productivity, consistent
with the manner and levels at which such the Business has been conducted since
January 1, 2018, except for items leased pursuant to Material Contracts.

 

(d)  Section 3.6(d) of the Disclosure Schedule sets forth a list of all Business
Employees and Business Consultants and, with respect to each, sets forth the
following information: (i) name; (ii) title or position; (iii) the entity or
entities by which such individual is employed; (iv) hire date; (v) current
annual or hourly base compensation rate; (vi) commission, bonus, incentive
compensation, or other similar compensation paid for calendar year 2019; (vii)
all accruals or commitments (whether oral or written) to pay commissions,
bonuses, incentive compensation, or other similar compensation for the current
year; (viii) accrued but unused vacation or paid time off; (ix) active or
inactive status and, if applicable, the reason for inactive status; (x) accrued
but unused sick days; (xi) full-time or part-time status; (xii) exempt or
non-exempt status; (xiii) employment location; and (xiv) any union affiliation.
The Business Employees and Business Consultants comprise all of the personnel
that is necessary for the management and operation of the Business as currently
conducted and planned to be conducted and as it has been conducted since January
1, 2018.

 

Section 3.7. Absence of Certain Changes or Events. Since June 30, 2019 and
except as set forth on Schedule 3.7: (a) Seller has conducted the Business in
the Ordinary Course of Business (including the collection of receivables, the
payment of payables and the making of capital expenditures); (b)  there have not
occurred any events, series of events, occurrences or conditions, and there has
not been any lack of occurrences, facts, conditions, changes, developments or
effects, in each case that individually or in the aggregate, have had or could
reasonably be expected to have or result in a Material Adverse Effect; and (c)
Seller has not taken or authorized any action which, if taken or authorized on
or after the date of this Agreement, would require the consent of Buyer pursuant
to Section 5.1.

 

Section 3.8. Litigation.

 

(a) There is no Proceeding pending or, to the Knowledge of Seller, threatened
against or by Seller: (i) relating to or affecting the Business, the Transferred
Assets or the Assumed Liabilities; or (ii) that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred, and to the Knowledge of the Seller no circumstance exists,
in each case that is reasonably likely to result in the commencement of any such
Proceeding.

 

(b) There is: (i) no outstanding Order of, or settlement agreement with or
subject to, any Governmental Entity; and (ii) no unsatisfied judgment, penalty
or award, in each case against, relating to or affecting the Business.

 

25

 

 

Section 3.9. Compliance with Laws. Except as set forth on Schedule 3.9, Seller
is in compliance with all material Laws applicable to the Business, the Business
Employees or the Transferred Assets, and no Proceeding has been filed or
commenced and is continuing against Seller, and Seller has not received any
notice or other communication (in writing or otherwise), alleging that Seller is
not in compliance with any such Law. No event has occurred, and no circumstance
exists, in each case that (with or without notice or lapse of time), would
reasonably be expected to constitute or result in a material violation by Seller
of, or a material failure on the part of Seller to comply with, any Law
applicable to the Business or the Transferred Assets. In furtherance of the
foregoing:

 

In furtherance of, and not in limitation of, the foregoing:

 

(a) Seller and its Affiliates, if applicable, have conducted all clinical
activities related to the Business in accordance with good clinical practices
and good laboratory practices and in material compliance with Law. To the
Knowledge of Seller, Seller and its Affiliates have employed Persons with
appropriate education, knowledge and experience to conduct and to oversee the
conduct of the research and activities intended to be filed for Seller’s own
behalf or by Seller’s customers with the U.S. Food and Drug Administration
(“FDA”).

 

(b) Neither Seller nor any of the Employees that conducted any activities
intended to be filed with the FDA has been disqualified, debarred or voluntarily
excluded by the FDA or any other Governmental Entity for any purpose, or has
been charged with or convicted under United States federal law for conduct
relating to the development or approval, or otherwise relating to the
regulation, of any drug product under the Generic Drug Enforcement Act of 1992
or any other Regulation, or directly or indirectly has made an untrue statement
of a material fact to any Governmental Entity (whether in any submission to such
Governmental Entity or otherwise), or failed to disclose a material fact
required to be disclosed to any Governmental Entity. None of Seller nor any
Employee has received any notice to such effect.

 

(c) Seller has prepared, maintained and retained all documentation that is
required to be maintained or reported pursuant to and in material compliance
with good laboratory and clinical practices and under Law and all such
information is true, complete and correct in all material respects and what it
purports to be.

 

(d) Seller has not misappropriated any invention, trade secret or confidential
information of any other Person in a manner that could reasonably be asserted to
have violated any Law.

 

Section 3.10. Compliance with Permits. (a) Seller holds all material Permits
required for the lawful conduct of the Business as currently conducted or for
the ownership or use of the Transferred Assets; (b) such Permits are valid,
unimpaired and in full force and effect; (c) Seller is not in default under or
in material violation of any such Permit; and (d) no Proceeding that seeks the
revocation, cancellation, suspension, limitation, termination or nonrenewal of
any such Permit is pending before any Governmental Entity or, to the Knowledge
of Seller, threatened. Seller has timely applied for any renewals of such
Permits required by applicable Law or otherwise necessary for the continued use
of the Transferred Assets or the operation of the Business.

 

Section 3.11. Taxes.

 

(a) All Tax Returns required to be filed by Seller in respect of the Business or
the Transferred Assets have been duly filed on a timely basis or within valid
and appropriate extensions of time, and all such Tax Returns were when filed,
and continue to be, correct and complete in all material respects. Except as set
forth on Schedule 3.11, all Taxes (whether or not shown on any Tax Return) owed
by Seller relating to the Business or the Transferred Assets have been timely
paid. There are no Liens with respect to Taxes imposed on the Business or any of
the Transferred Assets.

 

(b) Except as set forth on Schedule 3.11, Seller has complied with all material
Laws applicable to the Business and the Transferred Assets relating to the
payment and withholding of Taxes, and has duly and timely withheld and paid over
to the appropriate Taxing Authority all amounts required to be so withheld and
paid under all such Laws. Seller has not waived or requested to waive any
statute of limitations in respect of Taxes associated with the Business or the
Transferred Assets which waiver is currently in effect.

 



26

 

 

(c) There is no Proceeding pending or threatened against Seller in respect of
the Business or the Transferred Assets by any Taxing Authority, including for
the assessment or collection of Taxes. No deficiencies for any Taxes have been
proposed, asserted, threatened or assessed against Seller in respect of the
Business or the Transferred Assets by any Taxing Authority that have not been
paid, resolved or settled, and Seller has not agreed to any requests for waivers
of the time to assess or collect any such Taxes. No Taxing Authority with which
Seller does not file a particular Tax Return or to which Seller does not pay
Taxes, in each case in respect of the Business or the Transferred Assets, has
claimed that Seller is or may be subject to taxation by that Taxing Authority.
No issue has been raised by a Taxing Authority in any prior examination of
Seller relating to the Business or the Transferred Assets which, by application
of the same or similar principles, could reasonably be expected to result in a
material proposed deficiency for any subsequent taxable period.

 

(d) Section 3.11(d) of the Disclosure Schedule lists: (i) all jurisdictions in
which Seller pays Taxes and/or has a duty to file Tax Returns, in each case in
respect of the Business or the Transferred Assets; and (ii) all types of Tax
Returns filed by or on behalf of Seller that relate in whole or in part to the
Business or the Transferred Assets.

 

(e) Seller has collected all sales, use, value-added, and similar Taxes in
respect of the Business or the Transferred Assets required to be collected, and
has remitted, or will remit, on a timely basis such amounts to the appropriate
Taxing Authority. Seller has properly requested, received and retained all
necessary exemption certificates and other documentation supporting any claimed
exemption or waiver of Taxes in respect of the Business or the Transferred
Assets on sales or similar transactions as to which it would otherwise have been
obligated to collect or withhold such Taxes.

 

(f) None of the Transferred Assets or Assumed Liabilities is a debt obligation
that: (i)   was issued with “original issue discount” as that term is defined in
Section 1273(a) of the Code in excess of $50,000; (ii) is a
“registration-required obligation” as defined in Section 163(f)(2) of the Code;
(iii)  is an “applicable high yield discount obligation” as defined in Section
163(i)(1) of the Code; or (iv) is a “disqualified debt instrument” as defined in
Section 163(1)(2) of the Code.

 

Section 3.12. Intellectual Property.

 

(a)  . Section 3.12 of the Disclosure Schedule sets forth a complete list of the
Intellectual Property Rights that are held for use in the Business. For each
listed item, Section 3.12 of the Disclosure Schedule sets forth the (i) legal
owner, (ii) the jurisdiction where issued, registered, legally sanctioned, filed
or the equivalent, and (iii) the particulars of any registrations or issuances
including, without limitation, all relevant dates, application numbers and the
status thereof; and (in the case of items both licensed-out and used or held for
use in the Business), (iv) the jurisdiction(s) and field of use, if applicable,
where licensed for use and (v) the license agreement, listed by date and
earliest expiry, with respect to each such item; and (in the case of items
licensed-in), (vi) each license or other Contract by which Seller has obtained
rights thereunder and (vii) the identity of the licensor, the type of rights
licensed, and the Intellectual Property Rights licensed-in.

 

(b)  To the Knowledge of Seller, the Transferred Intellectual Property Rights
include all Intellectual Property Rights necessary or material to the present
conduct of the Business.



 

27

 



 

(c) All Transferred Intellectual Property Rights are owned by or licensed to
Seller free and clear of all Liens (other than the Permitted Liens or pursuant
to Repaid Indebtedness and except as set forth on Schedule 3.12). Seller has not
granted ownership to any Person, or permitted any Person to retain, any
ownership rights, or joint ownership of, and Seller will not retain any
ownership or other rights in Transferred Intellectual Property Rights, except
the U.S. government, when required to do so by Federal Law. Subject to the
above, following the Closing, all Transferred Intellectual Property Rights will
be fully transferable, alienable or licensable by Buyer without restriction and
without payment of any kind to any Third Party. No Transferred Intellectual
Property Rights are jointly owned by Seller, on the one hand, with any Third
Party, on the other hand. Seller does not own or control any Intellectual
Property Rights pertaining to the Business that are not included in the
Transferred Intellectual Property Rights.

 

(d) Seller has secured valid written assignments from all of Seller’s current
and former Business Employees who contributed to the creation or development of
any of the Transferred Intellectual Property Rights of the rights to such
contributions that Seller does not already own by operation of law. Seller has
taken commercially reasonable measures necessary to protect its trade secrets
and the trade secrets of any Third Party provided to Seller.

 

(e) All issued Patents within the Transferred Intellectual Property Rights are
valid, enforceable, subsisting, and, to the Knowledge of Seller, have not
expired, been cancelled, or abandoned.

 

(f) All issuance, renewal, maintenance and other material payments that are or
have become due with respect to the Transferred Intellectual Property have been
timely paid by or on behalf of Seller. All documents, certificates and other
materials in connection with the Transferred Intellectual Property have, for the
purposes of maintaining such Transferred Intellectual Property Rights, been
filed in a timely manner with each appropriate Governmental Entity. The Seller
has properly filed, prosecuted and maintained all Patents included in the
Transferred Intellectual Property Rights. Section 3.12(f) of the Disclosure
Schedule sets forth all actions that must be taken by Seller within 120 days of
the Signature Date, including the payment of any registration, maintenance or
renewal fees, or the filing of any documents, applications or certificates for
the purposes of maintaining, perfecting, preserving or renewing any Seller
registered intellectual property.

 

(g) All material items of Transferred Intellectual Property Rights were (i)
invented, developed, written and created by Business Employees acting within the
scope of their employment/work-made-for-hire consultancy or (ii) acquired or
licensed by Seller from Third Parties who have validly and irrevocably assigned
such item to Seller, or granted Seller a license to use such item of a
sufficient scope to cover Seller’s use or prior use thereof in the Business,
which license is fully assignable to Buyer hereunder.

 

(h) To the Knowledge of Seller, the conduct of the Business by Seller before
Closing did not, and will not when conducted by Buyer in substantially the same
manner following the Closing, infringe or misappropriate any valid Intellectual
Property Rights of any Person, or constitute unfair competition or trade
practices under the laws of any jurisdiction, and Seller has not received
written notice from any Person claiming that such conduct by Seller infringes or
misappropriates any Intellectual Property Rights of any Person or constitutes
unfair competition or trade practices under the laws of any jurisdiction.

 



28

 

 

(i) All current and former Business Employees of Seller have executed and
delivered to the Seller agreements regarding the protection of proprietary
information and the assignment to the Seller of any Intellectual Property Rights
arising from services performed for the Seller by such persons, true and correct
copies of which have been made available to the Purchaser. To the Knowledge of
Seller, no current and former Business Employee of Seller is in violation of any
term of any such agreement or of any patent disclosure agreement or employment
contract or any other Contract relating to the relationship of any such Business
Employee with Seller. Each current and former Business Employee of Seller has
entered into a valid and binding written agreement with Seller sufficient to
vest title in Seller of all Intellectual Property Rights created by such
Business Employee in the scope of his or her services or employment for Seller.

 

(j) Seller has published internal policies and taken other reasonable steps to
protect and preserve the confidentiality of all of Seller’s trade secrets and
other proprietary and confidential information related to the Business, and all
disclosure of such information to, and use by, any Third Party (other than (i)
competent regulators, accountants and counsel, in each instance acting in their
professional capacities, or (ii) pursuant to an applicable Governmental Order)
has been pursuant to the terms of a written confidentiality agreement between
such Third Party and Seller.

 

(k) Except as pursuant to collaboration or license agreements, Seller has not
transferred ownership of, nor granted any license of or right to use, or
authorized the retention of any rights to use or joint ownership of, any
Transferred Intellectual Property Rights, to any other Person.

 

(l) No claim or action has been asserted against Seller by, and Seller has not
received written notice from any Third Party alleging that any conduct of the
Business infringes or misappropriates the Intellectual Property Rights of any
Third Party, violates the rights of any Person (including any right to privacy
or publicity) or constitutes unfair competition or trade practices under the
laws of any jurisdiction.

 

(m) Seller does not believe that any Third Party is or has, and Seller has not
notified any Third Party that it may be or is misappropriating, infringing,
diluting or violating any Transferred Intellectual Property Rights. Seller has
not brought any Proceeding before any court, Governmental Entity or arbitral
tribunal against any Third Party with respect to any Transferred Intellectual
Property Rights.

 

(n) No Transferred Intellectual Property Rights are subject to any proceeding or
outstanding decree, order, judgment or settlement agreement or stipulation
against Seller nor to Seller’s Knowledge against any Third Parties from whom
Seller acquired or licensed Transferred Intellectual Property Rights that
restricts in any material way the use, transfer or licensing of such Transferred
Intellectual Property Rights by Seller or may affect the validity, use or
enforceability of such Transferred Intellectual Property Rights.

 

(o) Section 3.12(o) of the Disclosure Schedule contains a complete and accurate
list and summary of all royalties, fees, commissions and other amounts payable
by Seller to any other Person (other than sales commissions paid to Seller’s
employees according to Seller’s standard commissions plan) upon or for the use
of any owned Intellectual Property Rights.

 

(p) To the Knowledge of Seller, no trademark or trade name owned, used or
applied for by Seller that is also owned Intellectual Property Rights conflicts
or interferes with any trademark or trade name owned, used or applied for by any
other Person. For all trademarks that are also owned Intellectual Property
Rights, Seller has taken reasonable steps to police the use of such trademarks
necessary to maintain the validity and enforceability of such trademarks. No
interference, opposition, reissue, reexamination or other Proceeding is or has
been pending or, to Seller’s Knowledge, threatened, in which the ownership,
scope, validity or enforceability of any owned Intellectual Property Rights is
being, has been, or could reasonably be expected to be contested or challenged.

 



29

 

 

(q) None of the execution, delivery or performance of this Agreement or any
Ancillary Agreement will, with or without notice or lapse of time, result in, or
give any other Person the right or option to cause or declare: (i) a loss of, or
Lien on, any owned Intellectual Property Rights; (ii) the release, disclosure or
delivery of any owned Intellectual Property Rights by or to any escrow agent or
other Person; or (iii) the grant, assignment or transfer to any other Person of
any license or other right or interest under, to or in any of the owned
Intellectual Property Rights.

 

(r) Seller owns or has a valid right to access and use all Seller IT Systems.
The consummation of the transactions contemplated by this Agreement will not
impair or interrupt in any material respect: (i) Buyer’s access to and use of,
or its right to access and use, the Seller IT Systems or any third party
databases or third party data used in connection with the Business as currently
conducted; and (ii) to the extent applicable, access to and use of the Seller IT
Systems by customers of the Business. Seller has taken all steps in accordance
with industry standards to secure the Seller IT Systems from unauthorized access
or use by any Person and to ensure the continued, uninterrupted and error-free
operation of the Seller IT Systems. There (x) have been no unauthorized
intrusions or breaches of security with respect to any Seller IT System; (y) has
not been any material malfunction of any Seller IT System that has not been
remedied or replaced in all respects; and (z) has been no material unplanned
downtime or service interruption with respect to any Seller IT System.

 

(s) The operation of the Business as currently conducted and the use or handling
of Business Data in connection therewith does not violate any applicable Laws.
Seller has not received any notice or other communication (in writing or
otherwise) that the operation of the Business is or may be in violation of any
data privacy or data security related Laws. Seller has not distributed or
displayed any Business Data in breach of any Contract. At all times, in
connection with the conduct of the Business and the ownership and use of the
Transferred Assets: (i) Seller has posted privacy policies governing Seller’s
use and collection of personal information in a manner easily viewable by those
who either have personal information handled by Seller or use Seller’s services,
and (ii) all of Seller’s privacy policies completely and accurately described
Seller’s use, collection, display and distribution of any personal information.
The operation of the Business is and at all times has been consistent with and
compliant with the then current version of Seller’s privacy policy posted by
Seller. In connection with the operation of the Business, Seller has not entered
into any Contract to provide Personally Identifiable Information to any Person.
Seller has taken all steps in accordance with normal industry practices to
secure its websites and web-based services used or offered in connection with
the conduct of the Business and all Business Data from unauthorized access or
use by any Person. A copy of all internally or externally prepared reports or
audits that describe or evaluate Seller’s information security procedures taken
in connection with the operation of the Business has been provided to Buyer.
None of Business Data or Seller’s websites or web-based services used or offered
in connection with the conduct of the Business have been the target of any
successful or attempted unauthorized access, denial-of-service assault or other
attack by hackers. Seller has not provided copies of or access to Business Data
to any Person who has not entered into a Contract with Seller to use, receive or
view Business Data, copies of all such Contracts have been provided to Buyer,
and no party who is a party to any such Contract is in breach of any such
Contract. The Business is not subject to HIPAA or other Laws related to
personally identifiable medical information and to the extent the Business is
party to a Contract that is a business association agreement for purposes of
HIPAA, Seller is in compliance therewith.

 

Section 3.13. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or any of its Affiliates or any of their respective officers
or directors.

 



30

 

 

Section 3.14. Material Contracts; No Defaults.

 

(a) Section 3.14(a) of the Disclosure Schedule contains an accurate and complete
list of each of the following types of Contracts (x) by which any of the
Transferred Assets are bound or affected or (y) to which Seller is a party or by
which it is bound in connection with the Business or the Transferred Assets
(each a “Material Contract”):

 

(i) any Contract (A) pursuant to which Seller received aggregate payments in
excess of $50,000 during the fiscal year ended December 31, 2019 or (B) that
Seller reasonably anticipates will, in accordance with its terms, involve
aggregate payments to Seller in excess of $50,000 within the twelve (12) month
period from and after the date of this Agreement;

 

(ii) any Contract (A) pursuant to which Seller made aggregate payments in excess
of $50,000 during the fiscal year ended December 31, 2019 or (B) that Seller
reasonably anticipates will, in accordance with its terms, involve aggregate
payments by Seller in excess of $50,000 within the twelve (12) month period from
and after the date of this Agreement;

 

(iii) any Contract with any Material Customer or Material Supplier;

 

(iv) any Contract relating to Indebtedness;

 

(v) any Contract (A) for the sale of any of the Transferred Assets or (B)
granting to any Person an option, right of first refusal, right of first offer
or similar preferential right to purchase any of the Transferred Assets;

 

(vi) any Contract that requires Seller to purchase or sell a stated portion of
the requirements or outputs of the Business or that contains “take or pay”
provisions;

 

(vii) any Contract limiting, restricting or prohibiting Seller from: (A)
conducting any business activities; (B) engaging in any line of business
anywhere in the United States or elsewhere in the world; or (C) conducting any
business activities with any Person other than Contracts that limit the right to
use intellectual property developed as part of the services performed, including
work product

 

(viii) any Contract that provides for “most favored nations” terms or
establishes an exclusive or priority sale or purchase obligation with respect to
any product, service or geographic location;

 

(ix) any Contract containing non-solicitation provisions restricting Seller’s
ability to hire or retain any employees, customers, vendors, suppliers or other
service providers;

 

(x) any (A) joint venture, strategic alliance, partnership, licensing,
franchise, manufacturer, development, distribution, sales agent or supply
agreement or (B) other Contract that involves a sharing of revenues, profits,
losses, costs or Liabilities by Seller with any other Person;

 

(xi) any Contract providing for capital expenditures or leasehold improvements
in excess of $25,000 individually, or in excess of $100,000 in the aggregate;

 

31

 



 

(xii) any Contract relating to (A) the acquisition (by merger, consolidation,
purchase of stock or assets, or otherwise) by Seller of any Person, a material
portion of the assets of any Person, or any business, division or product line
or (B) the divestiture or disposition by Seller of a material portion of its
properties or assets, or any of its equity interests, in each case of clauses
(A) and (B) pursuant to which any of the parties has any remaining obligations
or Liabilities;

 

(xiii) any Contract under which Seller has made, or that obligates Seller to
make, a loan or capital contribution to, or investment in, any Person other than
advances to employees in the Ordinary Course of Business;

 

(xiv) any Contract with any Business Employee or Business Consultant;

 

(xv) any Contract providing for (A) Change of Control Payments or (B) the
creation, acceleration or vesting of any right or interest for the benefit of
any current or former Business Employee or Business Consultant which becomes
payable as a result of or in connection with the consummation of the
Transactions;

 

(xvi) any (A) collective bargaining agreement or (B) Contract with any union,
labor organization, works council or other employee representative of a group of
employees;

 

(xvii) any Personal Property Lease;

 

(xviii) any Real Property Lease;

 

(xix) any inbound IP Contract (other than with respect to commercially
available, off the shelf software or click to accept subscription services for
software);

 

(xx) any outbound IP license or Contract;

 

(xxi) any Contract with any Governmental Entity;

 

(xxii) any power of attorney or similar grant of agency executed by Seller;

 

(xxiii) any Contract that was otherwise not entered into in the Ordinary Course
of Business or that is otherwise material to the Transferred Assets or the
operation of the Business; and (xxiv) any Contract which commits Seller to enter
into any of the foregoing.

 

(b) With respect to each Material Contract: (i) such Material Contract is in
full force and effect, constitutes a legal, valid and binding obligation of
Seller and, to the Knowledge of Seller, each other party thereto, and is
enforceable against each of them in accordance with its terms; (ii) neither
Seller nor, to the Knowledge of Seller, any other party to such Material
Contract is in material breach of or default under such Material Contract; (iii)
no event has occurred, and no circumstance exists, in each case that (with or
without notice or lapse of time or both) would constitute a breach of or default
under, would cause or permit the termination or cancellation of, would cause any
loss of benefit under, or would give rise to any right to accelerate the
maturity or performance of any obligation under, such Material Contract if it
would result in a Material Adverse Effect; (iv) except as set forth in Schedule
3.14(b), Seller has not provided to or received from any counterparty thereto
any notice regarding any actual or alleged breach of or default under (or of any
condition which with the passage of time or the giving of notice or both would
cause a breach of or default under) such Material Contract; and (v) except as
set forth in Schedule 3.14(b), Seller has not provided to or received from any
counterparty thereto any notice announcing, contemplating or threatening to, and
Seller is not otherwise aware of any intention by any counterparty thereto to:
(A) terminate (other than Material Contracts that are expiring pursuant to their
terms) or not renew such Material Contract, (B) seek the renegotiation of such
Material Contract in any material respect, or (C) substitute performance under
such Material Contract in any material respect. Seller has delivered or made
available to Buyer true, correct and complete copies of all written Material
Contracts (including all amendments thereto), and written descriptions of all
material terms of all oral Material Contracts.

 

32

 

 



Section 3.15. Real Property.

 

(a) Seller does not own and has never owned any interest in any real property in
connection with the conduct of the Business.

 

(b) Section 3.16(b) of the Disclosure Schedule contains a complete and accurate
list of: (i) all real property leased, subleased, licensed or otherwise used,
operated or occupied by Seller (whether as tenant, subtenant or pursuant to
other occupancy arrangements) and used in or necessary for the conduct of the
Business (collectively, including the buildings, improvements and fixtures
located thereon, the “Leased Real Property”), including the street address of
each Leased Real Property; and (ii) each Contract pursuant to which Seller holds
any Leased Real Property as landlord, sublandlord, tenant, subtenant, occupant
or otherwise (each, a “Real Property Lease”), including all currently effective
amendments and modifications thereto.

 

(c) Seller holds a valid leasehold or subleasehold interest in (or a valid right
to use and occupy), and enjoys peaceful and undisturbed possession of, each
Leased Real Property, in each case free and clear of all Liens other than
Permitted Liens.

 

(d) Except as set forth on Schedule 3.15(d), all rent (including base rent and
additional rent) payable under each Real Property Lease has been paid to date.
No security deposit or portion thereof deposited with respect to any Real
Property Lease has been applied in respect of a breach or default under such
Real Property Lease which has not been redeposited in full.

 

(e) Seller has not assigned, subleased, mortgaged, deeded in trust or otherwise
transferred or encumbered any Real Property Lease or Leased Real Property or any
interest therein.

 

(f) Each Leased Real Property is adequately served by proper utilities and other
building services necessary for its current use, and all of the buildings and
structures located at the Leased Real Property are structurally sound with no
material defects and are in good operating condition.

 

(g) No condemnation, eminent domain or taking proceeding is pending or, to the
Knowledge of Seller, threatened that affects any Leased Real Property. None of
the Leased Real Property or any portion thereof is located in a flood hazard
area (as defined by the Federal Emergency Management Agency).

 

Section 3.16. Environmental Matters.

 

(a) There is no Proceeding pending or, to the Knowledge of Seller, threatened
against Seller, the Business or any of the Transferred Assets, and Seller has no
Liability, under or pursuant to any Environmental Law applicable to the Business
or the Transferred Assets.

 

33

 

 

(b) Seller: (i) has been at all times and is in compliance in all material
respects with all Environmental Laws applicable to the Business or the
Transferred Assets; (ii) holds all Environmental Permits as are required for the
conduct of the Business as currently conducted; and (iii) is in compliance with
such Environmental Permits. Section 3.16(b) of the Disclosure Schedule contains
an accurate and complete list of all Environmental Permits held by Seller or to
which Seller is a party or by which it is bound, in each case in connection with
the Business or the Transferred Assets, or to which any of the Transferred
Assets are subject, including in the list (A) the name(s) of the permittee(s);
(B) the effective and renewal date(s); (C) the subject matter; (D) the permit
number or other identification code; (E) the issuing agency; and (F) any other
relevant identifying information.

 

Section 3.17. Labor Matters.

 

(a) Seller is not, and has not been, party to or bound by a collective
bargaining agreement or agreement with any labor union or other employee
representative of a group of employees relating to the Business, and no Business
Employee is or has been represented by any labor organization with respect to
their employment by Seller or any Affiliate of Seller. To the Knowledge of the
Seller, there are no current labor union organizing activities in progress with
respect to any Business Employees. There are and have been no actual or, to the
Knowledge of Seller, threatened labor disputes, strikes, lockouts or work
stoppages against or affecting the Business Employees.

 

(b) There is no: (i) unfair labor practice charge; (ii) grievance; (iii)
arbitration; (iv) charge; (v) lawsuit; (vi) investigation; or (vii) complaint
against Seller pending or, to the Knowledge of Seller, threatened before a
Governmental Entity, in each case with respect to any of the Business Employees.
All Business Employees are authorized to work in the United States, and a Form
I-9 has been completed properly and retained with respect to each Business
Employee.

 

(c) Seller is in compliance with all, and has at all times been in compliance
with all, and Seller has not received any notice or other communication (in
writing or otherwise) of any claim filed with or by any Governmental Entity
alleging that Seller has violated any, Laws or applicable contractual
arrangements pertaining to employment and employment practices to the extent
they relate to the Business Employees, Business Consultants or contingent
workers, including all Laws relating to wages, hours, compensation, meal and
rest breaks, wage statements, fringe benefits, termination of employment,
employment policies or practices, immigration, terms and conditions of
employment, child labor, labor or employee relations, classification of
employees, affirmative action, equal employment opportunity and fair employment
practices, disability rights or benefits, workers’ compensation, unemployment
compensation and insurance, health insurance continuation, whistle-blowing,
harassment, discrimination, retaliation or employee safety or health and, to the
Knowledge of Seller, no such claim is threatened.

 

(d) Seller has properly classified all Business Employees and Business
Consultants as employees, independent contractors or leased employees and as
exempt or non-exempt for all purposes and has made all appropriate filings in
connection with services provided by, and compensation paid to, such Business
Employees and Business Consultants.

 

(e) All compensation, including wages, commissions and bonuses, payable to all
Business Employees and Business Consultants for services performed on or prior
to the date of this Agreement have been paid in full, and there are no
outstanding agreements, understandings or commitments of Seller with respect to
any compensation, commissions or bonuses.

 



34

 

 

Section 3.18. Employee Benefit Plans.

 

(a) Set forth on Section 3.18 of the Disclosure Schedule is a true and complete
list of each Employee Plan. As applicable with respect to each Employee Plan,
Seller has delivered or caused to be delivered to Buyer true and complete copies
of each Employee Plan, including all amendments thereto, and in the case of an
unwritten Employee Plan, a written description thereof.

 

(b) No Employee Plan is, and none of Seller, any Affiliate of Seller, or any
ERISA Affiliate thereof sponsors, maintains, contributes to, or has sponsored,
maintained, contributed to or incurred any liability (that has not been
satisfied in full) to: (i) a multiemployer plan (within the meaning of Section
3(37) or 4001(a)(3) of ERISA); (ii) a plan subject to Part 3, Subtitle B of
Title I of ERISA, Section 412 of the Code or Title IV of ERISA, (iii) a
“multiple employer plan” (as defined in Section 4063 or 4064 of ERISA); or (iv)
a plan that provides benefits, including death or medical benefits, beyond
termination of service or retirement other than (A) coverage mandated by Law or
(B) death or retirement benefits under an Employee Plan qualified under Section
401(a) of the Code.

 

(c) No Transferred Asset is subject to any Lien under the Code or ERISA, and
neither Seller nor any ERISA Affiliate has incurred any liability which could
subject Buyer or any Transferred Asset to liability under Sections 4062, 4063 or
4064 of ERISA.

 

(d) All Employee Plans (and related trusts and insurance contracts) comply in
form and in operation in all material respects with the applicable requirements
of ERISA, the Code, the Family and Medical Leave Act and other applicable Laws
and comply in operation in all material respects with their respective terms and
conditions, except for such instances of noncompliance in form or operation that
would not result in any Liability to Buyer. With respect to all Employee Plans,
all premiums, contributions and other Liabilities, whether or not due, for prior
plan years and the current plan year for the period ending on the Closing Date
have been paid or accrued on Seller’s Books and Records to the extent required
by, and in accordance with, GAAP, except as would not result in any Liability to
Buyer. No statement, either written or oral, has been made by Seller to any
Person with regard to any Employee Plan that was not in accordance with the
terms and conditions of such Employee Plan and that would have a material
adverse economic consequence to Buyer.

 

(e) Each Employee Plan that is subject to Section 409A of the Code has been
maintained, in form and operation in compliance with Section 409A of the Code.
Seller does not have any obligation to gross up, indemnify or otherwise
reimburse any Person for any Taxes (or potential Taxes) imposed (or potentially
imposed) pursuant to Section 409A of the Code.

 

(f) Neither Seller nor any ERISA Affiliate is a party to any Contract covering
any Business Employee or Business Consultant that, individually or collectively,
could give rise to (or already has resulted in) the payment of any amount or
provision of any benefit (including accelerated vesting) that could constitute
an “excess parachute payment” within the meaning of Section 280G of the Code or
subject to an excise tax under Section 4999 of the Code. Seller does not have
any obligation to gross up, indemnify or otherwise reimburse any person for any
Taxes (or potential Taxes) imposed (or potentially imposed) pursuant to Section
4999 of the Code.

 

Section 3.19. Affiliate Transactions. Except as set forth on Section 3.19 of the
Disclosure Schedule (collectively, the “Affiliate Agreements”), no Affiliate of
Seller, no current or former member, stockholder, officer, director, manager or
employee of Seller or any Affiliate of Seller, and no immediate family member of
any of the foregoing: (a) is a party to any Contract or ongoing transaction or
business relationship with, or has any claim or right against, Seller relating
to any of the Business, the Transferred Assets or the Assumed Liabilities; (b)
has any ownership interest in any of the Transferred Assets; (c) provides
material services to the Business (other than employment by Seller); or (d) has
borrowed money from or loaned money to Seller in connection with the Business
that is currently outstanding.

 



35

 

 

Section 3.20. Insurance.

 

(a) Section 3.20(a) of the Disclosure Schedule sets forth a complete and
accurate list of all policies or binders of fire, liability, product liability,
umbrella liability, real and personal property, workers’ compensation,
vehicular, fiduciary liability and other forms of insurance maintained by or on
behalf of Seller and relating to the Business, the Business Employees, the
Transferred Assets or the Assumed Liabilities (collectively, the “Insurance
Policies”), setting forth, in respect of each such Insurance Policy: (i) the
policy number; (ii) the insurer, (iii) policy limits and deductibles; (iv) the
dates of premiums or payments due thereunder; and (v) the expiration date.

 

(b) The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Business and meet all
contractual and statutory requirements to which Seller is subject with respect
to Business and the Transferred Assets.

 

(c) With respect to each Insurance Policy: (i) such Insurance Policy is in full
force and effect and enforceable in accordance with its terms; (ii) Seller and,
to the Knowledge of Seller, each other party to such Insurance Policy are in
compliance with the terms and provisions of such Insurance Policy in all
material respects; (iii) all premiums for such Insurance Policy have been paid
in full; and (iv) no limits of liability or coverage for such Insurance Policy
have been exhausted or depleted by more than fifty percent (50%).

 

(d) Neither Seller nor, to the Knowledge of Seller, any other Person has
received any notice or other communication (in writing or otherwise) regarding
any actual or possible cancellation or termination of, premium increase with
respect to, or alteration of coverage under, any such Insurance Policy.

 

(e) Section 3.20(e) of the Disclosure Schedule sets forth: (i) a list of all
pending claims (including any workers’ compensation claim) under any Insurance
Policy; and (ii) the claims history for Seller to the extent involving claims in
excess of $10,000. All claims, incidents, wrongful acts or occurrences for which
Seller reasonably expects to obtain coverage under any Insurance Policy have
been reported to the applicable underwriter in accordance with the requirements
of the applicable Insurance Policy. There is no claim pending under any
Insurance Policy as to which coverage has been questioned, denied or disputed or
in respect of which there is an outstanding reservation of rights.

 

Section 3.21. Customers and Suppliers.

 

(a) Section 3.21(a) of the Disclosure Schedule identifies, with respect to the
Business, the revenues received from each of the customers (based on revenues or
potential revenues) of the Business that accounted for ten percent (10%) or
greater of Seller’s revenues during year ended December 31, 2019 (collectively,
the “Material Customers”). Except as set forth on Schedule 3.21(a), Seller has
not received any notice or other communication (in writing or otherwise)
indicating that any Material Customer: (A) intends or expects to cease dealing
with Seller with respect to the Business; (B) will otherwise reduce the volume
of business transacted with Seller with respect to the Business below historical
levels; (C) is dissatisfied in any material respect with any product or service
of the Business or with its business relationship with Seller with respect to
the Business; or (D) otherwise intends to change other material terms of its
business relationship with Seller with respect to the Business.

 

36

 

 



(b) Section 3.21(b) of the Disclosure Schedule identifies, with respect to the
Business, the ten (10) suppliers (excluding accounting or legal services) that
accounted for the largest dollar volume of purchases during year ended December
31, 2019 (collectively, the “Material Suppliers”). Except as set forth on
Schedule 3.21(b), Seller has not received any notice or other communication (in
writing or otherwise) indicating that any Material Supplier: (A) intends or
expects to cease supplying goods or services to the Business; (B) will otherwise
reduce the volume of business transacted with Seller with respect to the
Business below historical levels; (C) intends to discontinue the relevant
portion of its business; or (D) otherwise intends to terminate or materially
modify its relationship with the Business.

 

Section 3.22. Unlawful Payments.

 

(a) Neither Seller nor any Affiliate, director, officer or employee of Seller,
nor, to the Knowledge of Seller, any agent, representative, sales intermediary
or other third party acting on behalf of Seller, in any way relating to the
Business: (i) has taken any action in violation of any applicable anticorruption
Law, including the U.S. Foreign Corrupt Practices Act (15 U.S.C. § 78 dd-1 et
seq.); or (ii) has corruptly, offered, paid, given, promised to pay or give or
authorized the payment or gift of anything of value, directly or indirectly
through third parties, to any Public Official or other Person, for purposes of:
(A) influencing any act or decision of any Public Official or other Person in
his, her or its official capacity; (B) inducing such Public Official or other
Person to do or omit to do any act in violation of his, her or its lawful duty;
(C) securing any improper advantage; or (D) inducing such Public Official or
other person or entity to use his, her or its influence with a government,
Governmental Entity, commercial enterprise owned or controlled by any government
(including state owned or controlled facilities), or any other Person in order
to assist the Business, or any Person related in any way to the Business, in
obtaining or retaining business or directing any business to any Person.

 

(b) There are no pending or, to the Knowledge of Seller, threatened claims
against Seller, in respect of the Business, with respect to violations of any
applicable anticorruption Law, including the U.S. Foreign Corrupt Practices Act
(15 U.S.C. § 78 dd-1 et seq.).

 

Section 3.23. Anti-Takeover Laws. Prior to the date of this Agreement, Parent
has taken all actions necessary to exempt under or make not subject to (a) the
provisions of Section 203 of the DGCL, (b)  any other state takeover law or
state law, or (c) provisions of Parent's Certificate of Incorporation that
purports to limit or restrict business combinations or the ability to acquire or
vote shares: (i) the execution and delivery of this Agreement to be executed
concurrently herewith and (ii) the transactions contemplated hereby. Except as
disclosed in Section 3.23 of Seller's Disclosure Schedule, Parent does not have
any stockholder or shareholder rights agreement or any similar type of
anti-takeover agreement.

 

Section 3.24. Information Supplied. The Proxy Statement will not, at the time
the Proxy Statement is mailed to Parent's stockholders or, at the time of
Parent's Stockholders' Meeting, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. The Proxy Statement will comply as to form in all
material respects with all applicable Legal Requirements, including the Exchange
Act and the rules and regulations thereunder. No representation or warranty is
made by Parent with respect to statements made or incorporated by reference
therein based on information supplied by Buyer specifically for inclusion or
incorporation by reference therein.

 

Section 3.25. Disclosure. Seller has disclosed to Buyer all facts material to
the relationship of Seller with the customers and suppliers of the Business and
the operations, prospects, results of operations, cash flows and condition
(financial or otherwise) of the Business. No representation or warranty or other
statement made by Seller in this Agreement, the Disclosure Schedule, Seller’s
filings with the SEC or any certificate or other document delivered hereunder
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements contained herein or therein not misleading.

 

37

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as of the date of this Agreement
and as of the Closing Date as follows:

 

Section 4.1. Organization and Qualification. Buyer is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware and has the requisite limited liability company power and
authority to own, operate or lease all of the properties and assets that it
purports to own, operate or lease and to carry on its business as it is now
being conducted. Buyer is duly licensed or qualified to do business and is in
good standing (with respect to jurisdictions that recognize such concept) in
each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned, operated or leased by
it makes such licensing or qualification necessary, except where the failure to
be so licensed or qualified or in good standing would not reasonably be expected
to have, when aggregated with all other such failures, a material adverse effect
on Buyer’s ability to perform its obligations under this Agreement or prevent
the consummation of the transactions contemplated hereby (a “Buyer Material
Adverse Effect”).

 

Section 4.2. Authority. Buyer has all necessary power and authority to execute
and deliver this Agreement and the Ancillary Agreements to which it is a party,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and the Ancillary Agreements to which it is a party, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer of the transactions contemplated hereby and thereby, have
been duly and validly authorized by all necessary action on the part of Buyer,
and no other or further action or proceeding on the part of Buyer (or its equity
holders) is necessary to authorize the execution and delivery by Buyer of this
Agreement and the Ancillary Agreements to which it is a party, the performance
by Buyer of its obligations hereunder and thereunder, and the consummation by
Buyer of the transactions contemplated hereby and thereby. This Agreement and
the Ancillary Agreements to which Buyer is a party have been duly executed and
delivered by Buyer and, assuming the due and valid authorization, execution and
delivery of this Agreement and such Ancillary Agreements by each other party
thereto, constitute a valid and binding obligation of Buyer, enforceable against
it in accordance with their terms, except that such enforceability: (a) may be
limited by bankruptcy, insolvency, moratorium or other similar Laws affecting or
relating to the enforcement of creditors’ rights generally; and (b) is subject
to general principles of equity.

 

Section 4.3. Consents and Approvals; No Violations.

 

(a) No Consent of, or filing, declaration or registration with, or notice to any
Governmental Entity, which has not been received or made, is required to be
obtained or made by Buyer for the execution and delivery by Buyer of this
Agreement and the Ancillary Agreements to which Buyer is a party or the
consummation by Buyer of the transactions contemplated hereby or thereby, other
than such Consents, filings, declarations, registrations or notices that, if not
obtained or made, would not reasonably be expected to have, individually or in
the aggregate, a Buyer Material Adverse Effect.

 

38

 



 



(b) The execution and delivery by Buyer of this Agreement and the Ancillary
Agreements to which Buyer is a party, the performance by Buyer of its
obligations hereunder and thereunder, and the consummation by Buyer of the
transactions contemplated hereby and thereby, do not and will not: (i) conflict
with or violate any provision of the organizational or governing documents of
Buyer; (ii) conflict with or result in a violation or breach of any Law
applicable to Buyer or any of its properties or assets; (iii) conflict with,
result in a violation or breach of, result in the loss of any material benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination, modification
or cancellation of or a right of termination, modification or cancellation
under, or accelerate the performance required under, any Contract to which Buyer
is a party, or by which Buyer or any of its properties or assets is bound; or
(iv) result in the creation of any Lien upon any of the properties or assets of
Buyer, except, in the case of clauses (ii), (iii) and (iv) above, for such
conflicts, violations, breaches, losses of benefits, defaults, events,
terminations, rights of termination or cancellation, accelerations or Lien
creations as would not reasonably be expected to have, individually or in the
aggregate, a Buyer Material Adverse Effect.

 

Section 4.4. Litigation. There is no Proceeding pending or, to the Knowledge of
Buyer, threatened against or by Buyer that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred, and to the Knowledge of the Buyer no circumstance exists, in
each case that is reasonably likely to result in the commencement of any such
Proceeding.

 

Section 4.5. Disclosure. No representation or warranty or other statement made
by Buyer in this Agreement, the Disclosure Schedule or any certificate or other
document delivered hereunder contains any untrue statement of a material fact or
omits any material fact necessary to make the statements contained herein or
therein not misleading.

 

Section 4.6. Brokers. None of Buyer nor any of its Affiliates, nor any of its
officers or directors on behalf of Buyer or any of its Affiliates, has employed
any financial advisor, broker or finder in a manner that would result in any
liability for Seller for any broker’s fees, commissions or finder’s fees in
connection with any of the transactions contemplated by this Agreement if the
Closing does not occur.

 

Section 4.7. Funding. Buyer has, or shall have at the Closing, sufficient cash,
available lines of credit or other sources of immediately available funds to
permit Buyer to make payment of all amounts required to be paid by it hereunder
at the Closing and to pay all Assumed Liabilities.

 

ARTICLE 5



PRE-CLOSING COVENANTS

 

Section 5.1. Conduct of Business.

 

(a) During the period from the date of this Agreement to the earlier of the
Closing and the date this Agreement is terminated in accordance with Article 10
(the “Interim Period”), except: (A)  as set forth in Section 5.1(a) of the
Disclosure Schedule; (B) as expressly required by this Agreement; or (C) with
the prior written consent of Buyer, Seller shall:

 

(i) carry on the Business in the Ordinary Course of Business;

 

(ii) maintain and preserve intact the Business, Seller’s current organization,
and the operations and franchises of the Business;



 

39

 

 



(iii) except as set forth on Schedule 5.1, not take action to terminate the
services of the present Business Employees and Business Consultants;

 

(iv) not take action to terminate the rights, franchises and goodwill of the
customers, suppliers, lenders, regulators and others having relationships with
the Business;

 

(v) except as set forth on Schedule 5.1, pay or otherwise satisfy in the
Ordinary Course of Business (but in any event when due) all of its Liabilities
and Taxes; and

 

(vi) maintain the Transferred Assets in substantially the same condition as they
are on the date of this Agreement, subject to ordinary wear and tear.

 

(b) Without limiting the generality of Section 5.1(a), during the Interim
Period, except: (A) as set forth in Section 5.1(b) of the Disclosure Schedule;
(B) as expressly required by this Agreement; or (C) with the prior written
consent of Buyer, Seller (meaning, Parent and each Subsidiary) shall not:

 

(i) amend its organizational or governing documents in any manner which would
reasonably be expected to adversely affect the transactions contemplated hereby
other than to increase shares designated as Series C Preferred Stock;

 

(ii) commence or terminate, or make any material change in, any line of business
included in the Business;

 

(iii) sell, lease, license, transfer, abandon, encumber, incur, or suffer to
exist any Lien (other than Permitted Lien, subordinated debt holder liens and
Perceptive lien), or fail to maintain, or otherwise dispose of, any Transferred
Assets, other than the sale of Inventory in the Ordinary Course of Business or
obsolete equipment not needed in the Business;

 

(iv) incur any Liability that would be an Assumed Liability (other than
Liabilities incurred in the Ordinary Course of Business);

 

(v) mortgage, pledge or subject to any Lien any portion of the Transferred
Assets other than the Perceptive lien, the subordinated debt holder liens and
Permitted Liens;

 

(vi) acquire, by purchase of all or substantially all of the assets, purchase of
stock, merger, consolidation or otherwise, any business that would constitute
Transferred Assets;

 

(vii) make any capital expenditures or commitments therefor with respect to the
Business, except in the Ordinary Course of Business;

 

(viii) make any loan, advance or capital contribution to, or investment in, any
Person in connection with the Business, other than advancement of expenses to
Business Employees in the Ordinary Course of Business;

 

(ix) (A) create or incur, or offer, place or arrange, any Indebtedness with
respect to the Business or the Transferred Assets other than in the Ordinary
Course of Business or for payment of expenses incurred in the Ordinary Course of
Business; (B) cancel, release or assign any Indebtedness owed to Seller with
respect to the Business or the Transferred Assets; or (C) assume, guarantee or
endorse, or otherwise become responsible for, the indebtedness of any other
Person in connection with the Business or the Transferred Assets;

 

40

 

 

(x) except as required by applicable Law or the terms of any Employee Plan in
effect as of the date hereof: (A) increase the compensation payable or to become
payable to, or change any of the benefits provided or to be provided to, any
Business Employee or Business Consultant; (B) grant, commit to pay or increase
the rate or terms of any retention, severance, change of control or termination
pay to any Business Employee or Business Consultant; (C) amend or accelerate the
payment, right to payment, or vesting of any compensation or benefits of any
Business Employee or Business Consultant; (D) terminate, renew, modify or amend
any existing, or adopt, establish or enter into any new, Employee Plan or
employment policy relating to vacation pay, sick pay, disability coverage or
severance pay, in each case with, for or in respect of any Business Employee or
Business Consultant; or (E) hire any Person to be an officer or an employee of
the Business with a designation of “Vice President” or above;

 

(xi) implement or announce any plant closing, material reduction in labor force
or mass lay-off with respect to the Business;

 

(xii) engage in any merger, consolidation, reorganization, recapitalization,
complete or partial liquidation, dissolution or similar transaction or file a
petition in bankruptcy under any provision of federal or state bankruptcy Law or
consent to the filing of any bankruptcy petition against it under any similar
Law;

 

(xiii) (A) sell, abandon, permit to lapse, fail to maintain, dispose of, license
or transfer to any person any right to, or permit the imposition of any Lien on,
any Owned Intellectual Property (other than non-exclusive licenses granted in
the Ordinary Course of Business); (B) make any change to any Owned Intellectual
Property, except handling any deadlines in the Ordinary Course of Business; or
(C) enter into any Contract with respect to Owned Intellectual Property;

 

(xiv) except as required by GAAP or applicable Law, in each case with respect to
the Business, the Transferred Assets or the Assumed Liabilities: (A) make or
change any Tax election; (B) change any annual Tax accounting period; (C) adopt
or change any method of Tax accounting; (D) file any amended Tax Return (or
similar report filed by Seller); (E) enter into any Tax closing agreement; (F)  
settle or compromise any Tax claim or assessment; (G) surrender any right to
claim a Tax refund, offset or other reduction in liability; or (H) consent to
any extension or waiver of the limitations period applicable to any Tax claim or
assessment;

 

(xv) except as required by GAAP, make any change in its accounting
methodologies, practices, estimation techniques, assumptions, principles,
policies or procedures in connection with the Business;

 

(xvi) except in the Ordinary Course of Business: (A) modify the cash management
activities of the Business (including the extension of trade credit, the timing
of, invoicing and collection of Accounts Receivable and the accrual and payment
of payables and other current Liabilities); or (B) modify the manner in which
the Books and Records related to the Business are maintained;

 

(xvii) commence, pay, discharge, settle, release, waive or compromise any
pending or threatened Proceeding relating to or affecting the Business, the
Transferred Assets or the Assumed Liabilities;

 

(xviii) (A) except in the Ordinary Course of Business, enter into any Contract
that, if in effect on the date hereof, would constitute a Material Contract; (B)
amend, modify, assign, convey, encumber, cancel or terminate any Assumed
Contract (other than terminations or expirations at the end of the stated term
after the date hereof); (C) assign or otherwise transfer any rights or claims
with respect to, or waive any term of or default under, or any Liability owing
to Seller under, any Assumed Contract; or (D) take any action or fail to act,
when such action or failure to act will cause a termination of or material
breach of or default under any Assumed Contract;

 

41

 

 

(xix) enter into any Contract which contains a provision that would require the
Consent of, or a payment to, the other party or parties thereto in connection
with the transactions contemplated by this Agreement;

 

(xx) amend, terminate or fail to renew any of the Insurance Policies; or

 

(xxi) enter into any Contract, or otherwise agree or commit, to take, or
authorize, recommend or propose, in writing or otherwise, any of the actions
prohibited by this Section 5.1(b).

 

Section 5.2. Reasonable Best Efforts; Notices and Consents; Proxy Statement.

 

(a) General. Upon the terms and subject to the conditions set forth in this
Agreement, except as otherwise provided in this Agreement, and without limiting
the obligations of Seller and Buyer under Section 5.2(c), Seller and Buyer agree
to cooperate with each other and to use (and to cause its Representatives to
use) reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary, proper or advisable to consummate
and make effective the transactions contemplated by this Agreement as promptly
as practicable after the date of this Agreement.

 

(b) Notices and Consents. Seller shall promptly prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions, filings
and other documents, and to obtain, as promptly as practicable after the date of
this Agreement, all Consents of Governmental Entities and other Persons
necessary or advisable in connection with the consummation of the transactions
contemplated by this Agreement, including the Required Consents.

 

(c) Seller shall, as promptly as practicable following the date hereof, prepare
and file with the SEC the Proxy Statement. Seller, acting through the Seller
Board shall include in the Proxy Statement, the recommendation of the Seller
Board that the stockholders of Seller approve the sale of the Transferred Assets
in the Transaction (the “Seller Board Recommendation”). Subject to Section
5.5(d), the Seller Board shall not change or withdraw such recommendation
without the prior written consent of Buyer. No filing of, or amendment or
supplement to, or correspondence to the SEC will be made by Seller without
providing Buyer with an opportunity to review and comment thereon. Seller will
advise Buyer, promptly after it receives notice thereof, of any request by the
SEC for the amendment of the Proxy Statement or comments thereon and responses
thereto or requests by the SEC for additional information. If at any time prior
to Seller's Stockholders’ Meeting any information relating to Seller or Buyer,
or any of their respective Affiliates, officers or directors, should be
discovered by Seller or Buyer which should be set forth in an amendment or
supplement to the Proxy Statement, so that it would not include any misstatement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the party which discovers such information shall promptly notify
the other parties hereto and an appropriate amendment or supplement describing
such information shall be promptly filed with the SEC and, to the extent
required by law, disseminated to the stockholders of Seller.

 

42

 

 

(d) Seller shall, as promptly as practicable following the execution of this
Agreement, duly call, give notice of and after the requisite notice period,
convene and hold a meeting of its stockholders for the purpose of approving the
sale of the Transferred Assets in the Transaction (the “Seller's Stockholders’
Meeting”). Subject to Section 5.5(d), Seller shall (i) use its best efforts to
solicit from stockholders of Seller proxies in favor of adoption of this
Agreement and approval of the sale of the Transferred Assets for the Seller's
Stockholders’ Meeting and (ii) recommend to its stockholders the approval of the
sale of the Transferred Assets in the Transaction, and not modify or withdraw
such recommendation.

 

(e) Buyer will furnish to Seller such data and information relating to it as
Seller may reasonably request for the purpose of including such data and
information in the Proxy Statement and any amendments or supplements thereto
used by Seller to obtain the stockholder approval of holders of at least a
majority of the voting securities of the sale of the Transferred Assets (the
“Seller Stockholder Approval”).

 

Section 5.3. Access to Information.

 

(a) During the Interim Period, Seller shall: (i) afford Buyer and its
Representatives full and free access, during normal business hours and upon
reasonable notice, to the personnel, offices, properties (including the Leased
Real Property), assets, Books and Records, Contracts and other documents and
data of or related to the Business or the Transferred Assets; (ii) furnish Buyer
and its Representatives with such financial, operating and other data and
information related to the Business as Buyer or any of its Representatives may
reasonably request; and (iii) instruct their respective Representatives to
cooperate with Buyer in its investigation of the Business; provided, however,
that such access shall not unreasonably interfere with the ongoing business or
operations of the Business.

 

(b) Notwithstanding anything to the contrary set forth in Section 5.3(a), during
the Interim Period, Buyer and its Representatives that sign the Seller’s
standard confidentiality agreement may at any time enter during normal business
hours into and upon all or any portion of the properties of the Business
(including the Leased Real Property) in order to investigate and assess, as
Buyer deems necessary or appropriate in its sole and absolute discretion, the
environmental condition of such properties or any business conducted thereat.
Such investigation may include, but need not be limited to, the performance of
soil and surface or ground water sampling, monitoring, borings, or testing and
any other tests, investigations, audits, assessments, studies, inspections or
other procedures relating to environmental conditions. Seller shall: (i)
cooperate with Buyer and its Representatives in conducting such investigation;
(ii) allow Buyer and its Representatives full access to the properties related
to the Business (including the Leased Real Property), together with full
permission to conduct such investigation; and (iii) provide to Buyer and its
Representatives all plans, soil or surface or ground water tests or reports, any
environmental investigation results, reports or assessments previously or
contemporaneously conducted or prepared by or on behalf of, or in possession of
or reasonably available to, Seller or any of its Representatives, and all other
information relating to environmental matters in respect of the properties
related to the Business.

 

(c) Any information provided to or obtained by Buyer or its Representatives
pursuant to Section 5.3(a) or Section 5.3(b) shall be subject to the terms of,
and the restrictions contained in, the Confidentiality Agreement.

 

Section 5.4. Notice of Certain Events.

 

(a) During the Interim Period, Seller shall promptly notify Buyer in writing of:
(i) any fact, circumstance, event or action the existence, occurrence or taking
of which has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; (ii) any breach of any representation,
warranty, covenant or agreement of Seller contained in this Agreement which, if
not cured, could reasonably be expected to cause any of the conditions to
Closing set forth in Article 7 not to be satisfied; (iii) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement;
(iv) any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; or (v) any
Proceeding commenced or, to the Knowledge of Seller, threatened against,
relating to, involving or otherwise affecting the Business, the Transferred
Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
3.9 of this Agreement or that relates to the consummation of the transactions
contemplated by this Agreement.

 

43

 

 

(b) In no event shall the delivery of any notice by Seller pursuant to this
Section 5.4: (i)  limit or otherwise affect the rights, obligations,
representations, warranties, covenants or agreements of Buyer or the conditions
to the obligations of Buyer and Seller under this Agreement; or (ii) be deemed
to amend or supplement the Disclosure Schedule or constitute an exception to any
representation, warranty, covenant or agreement.

 

Section 5.5. Exclusive Dealing.

 

(a) During the Interim Period, Seller shall not take, and shall not authorize,
encourage, permit or instruct any of its Representatives to take, directly or
indirectly, any action to: (a) solicit, initiate or knowingly encourage the
making, submission or announcement of any Acquisition Proposal from any Person
(other than Buyer or its Representatives); (b) knowingly encourage, initiate,
participate in or engage in any discussions, negotiations or other
communications regarding an Acquisition Proposal; (c) execute, enter into or
become bound by any letter of intent or other Contract with any Person (other
than Buyer or its Representatives) relating to or in connection with an
Acquisition Proposal; (d) provide any non-public information to any Person
(other than Buyer or its Representatives) in response to an Acquisition
Proposal; or (e) entertain or accept any Acquisition Proposal from, cooperate in
any way with, or facilitate or encourage any effort or attempt by any Person
(other than Buyer or its Representatives) relating to an Acquisition Proposal.
Seller shall, and shall instruct its Representatives to, immediately cease and
cause to be terminated all existing discussions, conversations, negotiations and
other communications with any Person conducted heretofore with respect to any
Acquisition Proposal. Within two (2) Business Days following the date hereof,
Seller shall, or shall cause its Representatives to, instruct any such Person to
return or destroy all nonpublic information provided to such Person in
connection with such Person’s consideration of any Acquisition Proposal in
accordance with the confidentiality agreements entered into between Seller and
any such Person.

 

(b) Subject to Section 5.5(d) and Section 5.5(f) neither the Seller Board, nor
any committee thereof, shall withdraw, modify or qualify (or propose to
withdraw, modify or qualify) the recommendation in favor of the sale of the
Transferred Assets to Buyer in any manner adverse to Buyer, or take any action
or make any statement in connection with the Seller's Stockholder Meeting
inconsistent with such recommendation.

 

(c) Seller shall promptly (and in any event within twenty-four (24) hours of
receipt thereof) notify Buyer orally and in writing of any Acquisition Proposal
that is received by Seller during the Interim Period, which notice shall
include: (i) the identity of the Person making or submitting such indication of
interest, inquiry, proposal, offer or request, and the terms and conditions
thereof; and (ii) an accurate and complete copy of all written materials
provided in connection with such Acquisition Proposal.

 

44

 

 

(d) Notwithstanding the provisions of Section 5.5(a) or 5.5(b), prior to the
receipt of Seller Stockholder Approval, Seller may, in response to an
unsolicited, bona fide written Acquisition Proposal from a Person (the
“Potential Acquiror”) which (i) the Seller Board determines in good faith, after
consultation with its financial advisor and its outside legal counsel,
constitutes a Superior Proposal (and continues to constitute a Superior Proposal
after taking into account any modifications proposed by Buyer during any seven
(7) Business Day period referenced below), or (ii) proposes greater value to
Seller in financial terms and the Seller Board in good faith concludes that such
Acquisition Proposal could reasonably be expected to result in a Superior
Proposal, take the following actions (but only if and to the extent that the
Seller Board concludes in good faith, following consultation with its outside
legal counsel, that such actions are necessary in order to comply with its
fiduciary obligations under applicable Law); provided, that Seller has first
given Buyer written notice (including a copy of such Acquisition Proposal) that
states that Seller has received such Acquisition Proposal and otherwise includes
the information required by Section 5.5(c) (the “Superior Proposal Notice”):

 

(i) furnish nonpublic information to the Potential Acquiror and may enter into
discussion or negotiate with the Potential Acquiror; provided, that, (A)
contemporaneously with furnishing any such nonpublic information to the
Potential Acquiror, Seller gives Buyer written notice of its intention to
furnish nonpublic information and (2) Seller receives from the Potential
Acquiror an executed confidentiality agreement (in each case, the “Competing
Confidentiality Agreement”) containing customary limitations on the use and
disclosure of all nonpublic written and oral information furnished to the
Potential Acquiror on its behalf, the material terms of which are no less
favorable to the other party than the terms contained in the Confidentiality
Agreement and (B) contemporaneously with furnishing any such nonpublic
information to the Potential Acquiror, Seller furnishes such nonpublic
information to Buyer (to the extent such nonpublic information has not
previously been provided to Buyer); and

 

(ii) engage in negotiations with the Potential Acquiror with respect to the
Acquisition Proposal.

 

(e) For a period of not less than seven (7) Business Days after Buyer's receipt
of each Superior Proposal Notice, Seller shall, if requested by Buyer, negotiate
in good faith with Buyer to amend this Agreement so that the Acquisition
Proposal that constituted a Superior Proposal no longer constitutes a Superior
Proposal (a “Former Superior Proposal”); provided that in the event the
Acquisition Proposal as originally received by Seller indicates that the
indicated transaction value is subject to the Potential Acquiror's review of
nonpublic information to be provided by Seller as contemplated by Section
5.5(d)(1), such seven (7) Business Day negotiation period with Buyer shall not
commence until the Potential Acquiror has provided a definitive proposed
purchase price following its review of such nonpublic information. Upon such
amendment of this Agreement, the terms and conditions of this Section 5.5 shall
again apply to any inquiry or proposal made by any Person who withdraws a
Superior Proposal or who made a Former Superior Proposal (after withdrawal or
after such time as their proposal is a Former Superior Proposal).

 

45

 

 

(f) In response to the receipt of a Superior Proposal that has not been
withdrawn and continues to constitute a Superior Proposal after Seller’s
compliance with Sections 5.5(c), (d) and (e), the Seller Board may withhold or
withdraw the Seller Board Recommendation and, in the case of a Superior Proposal
that is a tender or exchange offer made directly to Parent's stockholders, may
recommend that its stockholders accept the tender or exchange offer (any of the
foregoing actions, whether by the board of directors of Seller or a committee
thereof, a “Change of Recommendation”), if both of the following conditions are
met:



 

(i)  the Seller Stockholder Approval shall not have been obtained; and

 

(ii) the Seller Board has concluded in good faith, following consultation with
its outside legal counsel, that, in light of such Superior Proposal, that such
action is necessary in order to comply with its fiduciary obligations under
applicable Law.

 

(g) Nothing contained in this Agreement shall prohibit Seller from taking and
disclosing to its stockholders a position contemplated by Rule 14d-9 or Rule
14e-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

Section 5.6. Employees. Buyer agrees to make offers of employment to the
Business Employees. Buyer’s offer shall provide each Business Employee an
election to receive cash from Buyer upon termination of employment with Seller
in an amount equal to value of the Business Employee’s accrued but unused paid
time off or to transfer of up to 80 hours of paid time off to use as an employee
of Buyer (“ Rollover Vacation”). Business Employees will be offered the
opportunity to transfer 401(k) balances to Buyer’s plan by distribution and
rollover. Any Subsidiary that will no longer have employees upon completion of
the transactions contemplated hereby that intends to adopt resolutions to cease
participation in Seller’s ongoing 401(k) plan shall first provide notice of its
intent to Buyer so that notices may be circulated to the Business Employees in a
manner consistent with Law and the terms of Seller’s plans.



 

Section 5.7. Termination of Affiliate Agreements. At or prior to the Closing,
Seller shall terminate all Affiliate Agreements, other than (a) agreements with
respect to the issuance of Series C Preferred Stock (b) any Affiliate Agreement
the continuation of which Buyer has requested; and (c) any Affiliate Agreement
which Buyer has approved in writing to not be so terminated (collectively, the
“Continuing Affiliate Agreements”).

 

ARTICLE 6

POST-CLOSING COVENANTS

 

Section 6.1. Further Assurances; Additional Agreements.

 

(a)  From time to time after the Closing, as and when requested by any party
hereto, the other party hereto shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions, and shall provide, or
cause to be provided, all such further or other cooperation, in each case as the
requesting party may reasonably deem necessary or desirable to evidence and
effectuate the transactions contemplated by this Agreement, including, as
required, to transfer or obtain Permits or provide regulatory notices. Without
limiting the generality of the foregoing, Seller agrees, from time to time after
the Closing, at Buyer’s request, to execute, acknowledge, and deliver to Buyer
such other instruments of conveyance and transfer, and take such other actions
and execute and deliver such other documents, certifications, and further
assurances, as Buyer may reasonably require in order to vest more effectively in
Buyer, or to put Buyer more fully in possession of, the Transferred Assets. Each
party shall bear its own costs and expenses incurred in complying with this
Section 6.1(a).

  

46

 



 

(b) After the Closing, Seller shall promptly transfer or deliver to Buyer cash,
checks (which shall be properly endorsed) or other property that Seller may
receive in respect of any deposit, prepaid expense, bill for services or other
item that constitutes part of the Transferred Assets or relates to the Assumed
Liabilities. After the Closing, Buyer shall promptly transfer or deliver to
Seller cash, checks (which shall be properly endorsed) or other property that
Buyer may receive in respect of any deposit,prepaid expense, bill for services
or other item that constitutes part of the Excluded Assets or relates to the
Excluded Liabilities. The removal of Excluded Assets, if any, by Seller from its
facilities and other real property to be occupied by Buyer shall be done in such
manner as to avoid any damage to the facilities and other properties to be
occupied by Buyer and any disruption of the business operations to be conducted
by Buyer after the Closing Date. Any damage to the Transferred Assets or to the
facilities resulting from such removal shall be promptly paid by Seller. Seller
shall promptly reimburse Buyer for all costs and expenses, if any, incurred by
Buyer in connection with any Excluded Assets not removed by Seller.

 

(c) After the Closing, Seller will reasonably cooperate with Buyer in its
efforts to continue and maintain for the benefit of Buyer those business
relationships of Seller existing prior to the Closing and relating to the
business to be operated by Buyer after the Closing, including relationships with
lessors, employees, regulatory authorities, licensors, customers, suppliers and
others, and Seller will work in good faith to attempt to satisfy the Excluded
Liabilities in a manner that is not detrimental in any material way to any of
such relationships, but in no event shall Seller be obligated to pay amounts not
legally due and owing to such parties. Seller will refer to Buyer all inquiries
relating to such business.

 

Section 6.2. General Release.

 

(a) Notwithstanding anything contained herein to the contrary, effective as of
the Closing, in consideration of the mutual agreements contained herein,
including the Purchase Price to be received by Seller, Seller, on behalf of
itself and each of its past, present and future Affiliates, firms, corporations,
limited liability companies, partnerships, trusts, associations, organizations,
Representatives, investors, stockholders, members, partners, trustees,
principals, consultants, contractors, family members, heirs, executors,
administrators, predecessors, successors and assigns (each, a “Releasing Party”
and, collectively, the “Releasing Parties”), hereby absolutely, unconditionally
and irrevocably releases, acquits and forever discharges Buyer, its former,
present and future Affiliates, parent and subsidiary companies, joint ventures,
predecessors, successors and assigns, and their respective former, present and
future Representatives, investors, stockholders, members, partners, insurers and
indemnitees (collectively, the “Released Parties”) and the Business and the
Transferred Assets of and from any and all manner of action or inaction, cause
or causes of action, Proceedings, Liens, Contracts, promises, Liabilities,
Damages (whether for compensatory, special, incidental or punitive Damages,
equitable relief or otherwise), losses, fees, costs or expenses, of any kind or
nature whatsoever, past, present or future, at law, in equity or otherwise
(including with respect to conduct which is negligent, grossly negligent,
willful, intentional, with or without malice, or a breach of any duty, Law or
rule), whether known or unknown, whether fixed or contingent, whether concealed
or hidden, whether disclosed or undisclosed, whether liquidated or unliquidated,
whether foreseeable or unforeseeable, whether anticipated or unanticipated,
whether suspected or unsuspected, which such Releasing Parties, or any of them,
ever have had or ever in the future may have against the Released Parties, or
any of them, the Business or the Transferred Assets for, upon or by reason of
any act, event, omission, matter or cause arising from or related to the
Business, in each case arising at any time at or prior to the Closing (the
“Released Claims”); provided, however, that the foregoing release shall not
release, impair or diminish, and the term “Released Claims” shall not include,
in any respect any rights of Seller under this Agreement or any Ancillary
Agreement.

 

47

 

 

(b) Without limiting the generality of Section 6.2(a), with respect to the
Released Claims, Seller, on behalf of itself and each Releasing Party, hereby
expressly waives all rights under any Law or common law principle in any
applicable jurisdiction prohibiting or restricting the waiver of unknown claims.
Notwithstanding any such Law or common law principle in any applicable
jurisdiction, and for the purpose of implementing a full and complete release
and discharge of the Released Parties, Seller, on behalf of itself and each
Releasing Party, expressly acknowledges that the foregoing release is intended
to include in its effect all claims which Seller or any Releasing Party does not
know or suspect to exist in his, her or its favor against any of the Released
Parties (including unknown and contingent claims), and that the foregoing
release expressly contemplates the extinguishment of all such claims (except to
the extent expressly set forth herein.

 

(c) Seller, on behalf of itself and each Releasing Party, acknowledges that it
may hereafter discover facts in addition to or different from those which it now
knows or believes to be true with respect to the subject matter of the Released
Claims, but Seller, on behalf of itself and each Releasing Party, intends to
and, by operation of this Agreement shall have, fully, finally and forever
settled and released any and all Released Claims without regard to the
subsequent discovery of existence of such different or additional facts.

 

(d) Seller, on behalf of itself and each Releasing Party, represents, warrants,
covenants and agrees that such Releasing Party has not and will not assign or
transfer any Released Claim or possible Released Claim against any Released
Party. Seller, on behalf of itself and each Releasing Party, agrees to indemnify
and hold the Released Parties harmless from any Liabilities, Damages, costs,
expenses and attorneys’ fees arising as a result of any such assignment or
transfer.

 

(e) Seller, on behalf of itself and each Releasing Party, covenants and agrees
not to, and agrees to cause its Affiliates not to, whether in his, her or its
own capacity, as successor, by reason of assignment or otherwise, assert,
commence, institute or join in, or assist or encourage any third party in
asserting, commencing, instituting or joining in, any Proceeding of any kind
whatsoever, in law or equity, in each case against the Released Parties, or any
of them, with respect to any Released Claims. Seller acknowledges that the
foregoing release was separately bargained for and is a key element of this
Agreement.

 

Section 6.3. Use of Names. From and after the Closing Date, Parent and the
relevant Subsidiaries shall not, and shall cause its Affiliates not to, use any
words or terms (in any combination) that are identical or confusingly similar
to, or a colorable imitation or dilutive of “Icagen” and the other words and
terms set forth in Section 6.3 of the Disclosure Schedule in connection with
Seller’s or its Affiliates’ offering, marketing or selling of any products or
services. The Proxy Statement shall request any necessary approval to amend the
certificate of incorporation to effect the change in Parent’s name. The
Transition Services Agreement shall provide for Seller’s use of materials
containing the Icagen name for a limited period of time following Closing, and
any necessary email forwarding.

 

Section 6.4. Payment of Liabilities. From and after the Closing, Seller shall:
(a) pay or otherwise satisfy in the Ordinary Course of Business (but in any
event when due) all of its material Liabilities and Taxes; and (b) make payment
and/or adequate provision for the payment and/or establish adequate reserves for
the payment, in full, of all of the material and known Excluded Liabilities, it
being understood that this Section 6.4 shall not be construed to cover any of
the Assumed Liabilities.

 

48

 

 

Section 6.5. Non-Competition; Non-Solicitation; Non-Disparagement.

 

(a) For a period commencing on the Closing Date and ending on (i) with respect
to the officers and directors of Seller, the one year anniversary of the Closing
Date and (ii) with respect to of Seller and the Subsidiaries, (x) the five (5)
year anniversary of the Closing Date or (y), if any Revenue Payments have been
made under the Earnout before such five (5) year anniversary, then ending on
December 31, 2027 (in each case, as applicable, the “Restricted Period”), Seller
(or such officers and directors, as applicable) shall not, and shall not permit
any of its Affiliates (including Icagen-T) to, directly or indirectly: (i)
engage in, or assist others in engaging (whether through employment,
consultation, advisory services, representation on a board of directors or other
similar governing body or by any financial or other investment) in the Business
in the Territory; (ii) have an interest in any Person that engages directly or
indirectly in the Business in the Territory in any capacity, including as a
partner, stockholder, member, employee, principal, agent, trustee or consultant;
or (iii) cause, induce or encourage any actual or prospective client, customer,
supplier, licensee, licensor or distributor of the Business (including any
existing or former client, customer, supplier, licensee, licensor or distributor
of Seller and any Person that becomes a client, customer, supplier, licensee,
licensor or distributor of the Business after the Closing), or any other Person
who has a material business relationship with the Business, to terminate or
modify any such actual or prospective relationship. Notwithstanding the
foregoing, Seller may own, directly or indirectly, solely as an investment,
securities of any Person traded on any national securities exchange if Seller is
not a controlling Person of, or a member of a group which controls, such Person
and does not, directly or indirectly, own five percent (5%) or more of any class
of securities of such Person, and conduct the business currently operated by
Icagen-T, Inc.

 

(b) During the Restricted Period, Seller shall not, and shall not permit any of
its Affiliates to, directly or indirectly, solicit (except pursuant to a general
solicitation which is not directed specifically to any Hired Employee) or hire
any Hired Employee, or encourage any Hired Employee to leave such employment or
hire any Hired Employee who has left such employment; provided, however, that
nothing in this Section 6.5(b) shall prevent Seller or any Affiliate of Seller
from hiring any employee whose employment has been terminated by Buyer without
cause or who responds to a general employment advertisement placed by Seller or
an Affiliate.

 

(c) During the Restricted Period, Seller shall not, and shall not permit any of
its Affiliates to, directly or indirectly, solicit or entice, or attempt to
solicit or entice, any clients, customers, suppliers, vendors, licensees,
licensors or distributors of the Business or potential clients, customers,
suppliers, vendors, licensees, licensors or distributors of the Business for
purposes of diverting their business or services from the Business.

 

(d) Seller agrees that it will not make or publish, verbally or in writing, any
statements concerning the Business, Buyer or any of its Affiliates or any of
their respective Representatives which statements are or reasonably may be
construed as being injurious or inimical to the best interests of the Business,
Buyer or any of its Affiliates or any of their respective Representatives,
including statements alleging that the Business, Buyer or any of its Affiliates
or any of their respective Representatives have acted improperly, illegally or
unethically or have engaged in business practices which are improper, illegal or
unethical; provided, however, that such restrictions shall not apply to any
confidential communications with any Governmental Entity (including
communications made in the course of any governmental investigation). Buyer
agrees that it will not make or publish, verbally or in writing, any statements
concerning Seller or any of its Affiliates or any of their respective
Representatives which statements are or reasonably may be construed as being
injurious or inimical to the best interests of Seller or any of its Affiliates
or any of their respective Representatives, including statements alleging that
the Seller or any of its Affiliates or any of their respective Representatives
have acted improperly, illegally or unethically or have engaged in business
practices which are improper, illegal or unethical; provided, however, that such
restrictions shall not apply to any confidential communications with any
Governmental Entity (including communications made in the course of any
governmental investigation).

 

49

 

 

(e) If Seller or Buyer breaches, or threatens to commit a breach of, any of the
provisions of this Section 6.5, the non-breaching Party shall have the following
rights and remedies not subject to any limitations under Article 8, each of
which rights and remedies shall be independent of the others and severally
enforceable, and each of which is in addition to, and not in lieu of, any other
rights and remedies available to the non-breaching Party under law or in equity:

 

(i) the right and remedy to have such provision specifically enforced by any
court having jurisdiction, it being acknowledged and agreed that any such breach
or threatened breach may cause irreparable injury to the non-breaching Party and
that money damages may not provide an adequate remedy to the non-breaching
Party; and

 

(ii) the right and remedy to recover from the breaching Party all monetary
damages suffered by the non-breaching Party, as the case may be, as the result
of any acts or omissions constituting a breach of this Section 6.5.

 

(f) Seller acknowledges that the restrictions contained in this Section 6.5 (i)
are reasonable and necessary to protect the legitimate interests of Buyer and
the goodwill, customer relationships, and Intellectual Property Rights purchased
by Buyer and (ii) constitute a material inducement to Buyer to enter into this
Agreement and consummate the transactions contemplated hereby. In the event that
any covenant contained in this Section 6.5 should ever be adjudicated to exceed
the time, geographic, product or service, or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
6.5 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 6.6. Post-Closing Confidentiality.

 

(a) From and after the Closing, Seller shall, and shall cause its Affiliates,
including Icagen-T, to, and shall instruct its and their respective
Representatives to, hold in confidence any and all confidential, proprietary and
non-public information and materials, whether in written, verbal, graphic or
other form, concerning Buyer, its Affiliates, the Business or the Transferred
Assets (collectively, “Business Confidential Information”), except that Seller
shall not have any obligation under this Section 6.6 with respect to any
Business Confidential Information that (i) after the date of this Agreement
becomes generally available to the public other than through a breach by Seller,
any of its Affiliates or any of its or their respective Representatives of their
respective obligations under this Section 6.6, or (ii) is provided to Seller or
any of its Affiliates by a third party that was not known to the receiving party
to be bound by any duty of confidentiality to Buyer.

 

(b) From and after the Closing, Seller shall not, and shall cause its Affiliates
not to, and shall instruct its and their respective Representatives not to, use
any Business Confidential Information except as permitted by Section 6.6(a)
above or as expressly authorized in writing by Buyer. Seller shall, and shall
cause its Affiliates to, and shall instruct its and their respective
Representatives to, take the same degree of care to protect the Business
Confidential Information that such Person uses to protect its own trade secrets
and confidential information of a similar nature, which shall be no less than a
reasonable degree of care.

 

50

 

 

(c) Notwithstanding the foregoing, Seller shall not be in breach of this Section
6.6 as a result of any disclosure of Business Confidential Information that is
required by applicable Law or that is required by any Governmental Entity or
under any subpoena, civil investigative demand or other similar process by a
court of competent jurisdiction having jurisdiction over Seller; provided,
however, that Seller shall, if legally permitted, give advance notice of such
compelled disclosure to Buyer, and shall cooperate with Buyer in connection with
any efforts to prevent or limit the scope of such disclosure; and provided
further, that Seller shall disclose only that portion of such Business
Confidential Information which Seller is advised by its counsel is legally
required to be disclosed.

 

(d) Seller agrees to accept responsibility for any breach of this Section 6.6 by
any of its Affiliates or any of its or its Affiliates’ respective
Representatives.

 

(e) From and after the Closing, Buyer shall, and shall cause its Affiliates to,
and shall instruct its and their respective Representatives to, hold in
confidence any and all confidential, proprietary and non-public information and
materials, whether in written, verbal, graphic or other form, concerning Seller
other than the Business and the Transferred Assets, its Affiliates, its debt
obligations (collectively, “Seller Confidential Information”), except that Buyer
shall not have any obligation under this Section 6.6 with respect to any Seller
Confidential Information that (i) after the date of this Agreement becomes
generally available to the public other than through a breach by Buyer, any of
its Affiliates or any of its or their respective Representatives of their
respective obligations under this Section 6.6 or (ii) is provided to Buyer or
any of its Affiliates by a third party that was not known to the receiving party
to be bound by any duty of confidentiality to Seller.

 

(f) From and after the Closing, Buyer shall not, and shall cause its Affiliates
not to, and shall instruct its and their respective Representatives not to, use
any Seller Confidential Information except as permitted by Section 6.6(e) above
or as expressly authorized in writing by Seller. Buyer shall, and shall cause
its Affiliates to, and shall instruct its and their respective Representatives
to, take the same degree of care to protect the Seller Confidential Information
that such Person uses to protect its own trade secrets and confidential
information of a similar nature, which shall be no less than a reasonable degree
of care.

 

(g) Notwithstanding the foregoing, Buyer shall not be in breach of this Section
6.6 as a result of any disclosure of Seller Confidential Information that is
required by applicable Law or that is required by any Governmental Entity or
under any subpoena, civil investigative demand or other similar process by a
court of competent jurisdiction having jurisdiction over Buyer; provided,
however, that Buyer shall, if legally permitted, give advance notice of such
compelled disclosure to Seller, and shall cooperate with Seller in connection
with any efforts to prevent or limit the scope of such disclosure; and provided
further, that Buyer shall disclose only that portion of such Seller Confidential
Information which Buyer is advised by its counsel is legally required to be
disclosed.

 

(h) Buyer agrees to accept responsibility for any breach of this Section 6.6 by
any of its Affiliates or any of its or its Affiliates’ respective
Representatives.

 

Section 6.7. Tucson Office Equipment. In the event an employee of Parent or
Icagen-T accepts an offer from Buyer to relocate to North Carolina, any mobile
device or computer used by such employee in the performance of the employee’s
job and that is property of Parent or Icagen-T shall be treated as an additional
Transferred Asset and may be used by Buyer.

 

51

 

 

ARTICLE 7

CONDITIONS TO CLOSING

 

Section 7.1. Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions, any or all of which may be waived, in whole or in part, by Buyer:

 

(a) Representations and Warranties. Each of the representations and warranties
made by Seller in Sections 3.1 (Organization and Qualification), 3.2
(Authority), 3.6 (Assets; Employees), and 3.13 (Brokers), and each of the
representations and warranties made by Seller in Article 3 of this Agreement
that are qualified by materiality (including by a Material Adverse Effect
qualifier) shall be true and correct in all respects, and each of the other
representations and warranties made by Seller in Article 3 of this Agreement
shall be true and correct in all material respects, in each case at and as of
the date of this Agreement and at and as of the Closing as though such
representation or warranty was made at and as of such time, except for those
representations and warranties that address matters as of a particular date (in
which case such representations and warranties shall be true and correct in the
manner set forth in this Section 7.1(a) as of such particular date).

 

(b) Performance of Covenants. Seller shall have duly performed and complied in
all material respects with all covenants, obligations and agreements required by
this Agreement to be performed or complied with by Seller at or prior to the
Closing.

 

(c) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect.

 

(d) Certificate. Buyer shall have received a certificate signed by Seller, dated
the Closing Date, to the effect that the conditions set forth in Sections
7.1(a), (b), (c) and (d) have been satisfied.

 

(e) Liens. All Liens on the Transferred Assets, other than those associated with
Repaid Indebtedness and Permitted Liens, shall have been released.

 

(f) Absence of Illegality; No Proceedings.

 

(i) No Law shall have been issued, enacted or promulgated by any Governmental
Entity of competent jurisdiction and remain in effect that makes consummation of
the transactions contemplated by this Agreement illegal or otherwise precludes,
restrains, enjoins or prohibits the consummation of the transactions
contemplated by this Agreement.

 

(ii) No Proceeding shall have been filed in any court of competent jurisdiction
seeking to restrain, materially delay or prohibit the consummation of any of the
transactions contemplated by this Agreement nor shall any such Proceeding have
been overtly threatened by any Governmental Entity.

 

(g) Employees. At least ninety percent (90%) of the Business Employees (but in
any event each of the persons listed on Schedule 7.1(g)) who shall have received
offers of post-Closing employment by Buyer or an Affiliate of Buyer,: (i) shall
have accepted offers of employment with Buyer or such Affiliate of Buyer, as the
case may be, to commence following the Closing and shall have continued to be
employed by Seller until the Closing; and (ii) shall not have (x) rescinded
their acceptance of such offers, (y) given any notice or other indication that
they are not willing or otherwise do not intend to be employed by Buyer or such
Affiliate of Buyer, as the case may be, following the Closing, or (z) refused or
given any indication that they are not willing or otherwise do not intend to
execute and deliver to Buyer or such Affiliate of Buyer, as the case may be,
Buyer’s standard forms of confidentiality agreement and/or invention assignment
agreement and associated schedules and statements without amendment or
modification thereto in any substantive respect.

 

52

 

 

(h) Closing Deliveries. Seller shall have made, or stand ready at the Closing to
make, the deliveries required to be made by Seller pursuant to Section 2.7(a).

 

Section 7.2. Conditions to Obligation of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions, any or all of which may be waived, in whole or in part, by Seller:

 

(a) Representations and Warranties. Each of the representations and warranties
made by Buyer in Sections 4.1 (Organization and Qualification), 4.2 (Authority),
and 4.4 (Brokers), of this Agreement and each of the representations and
warranties made by Buyer in Article 4 of this Agreement that are qualified by
materiality shall be true and correct in all respects, and each of the other
representations and warranties made by Buyer in Article 4 of this Agreement
shall be true and correct in all material respects, in each case at and as of
the date of this Agreement and at and as of the Closing as though such
representation or warranty was made at and as of such time, except for those
representations and warranties that address matters as of a particular date (in
which case such representations and warranties shall be true and correct in the
manner set forth in this Section 7.2(a) as of such particular date).

 

(b) Performance of Covenants. Buyer shall have duly performed and complied in
all material respects with all covenants, obligations and agreements required by
this Agreement to be performed or complied with by Buyer at or prior to the
Closing.

 

(c) Certificate. Seller shall have received a certificate signed by an executive
officer of Buyer, dated the Closing Date, to the effect that the conditions set
forth in Sections 7.2(a) and (b) have been satisfied.

 

(d) Absence of Illegality; No Proceedings.

 

(i) No Law shall have been issued, enacted or promulgated by any Governmental
Entity of competent jurisdiction and remain in effect that makes consummation of
the transactions contemplated by this Agreement illegal or otherwise precludes,
restrains, enjoins or prohibits consummation of the transactions contemplated by
this Agreement.

 

(ii) No Proceeding shall have been filed in any court of competent jurisdiction
seeking to restrain, materially delay or prohibit the consummation of any of the
transactions contemplated by this Agreement nor shall any such Proceeding have
been overtly threatened by any Governmental Entity.

 

(e) Closing Deliveries. Buyer shall have made, or stand ready at the Closing to
make, the deliveries required to be made by Buyer pursuant to Section 2.7(b).

 

53

 

 

ARTICLE 8

SURVIVAL AND INDEMNIFICATION

 

Section 8.1. Survival of Representations and Covenants.

 

(a) General Survival. Subject to Section 8.1(b) and Section 8.1(d), the
representations and warranties made by Seller and Buyer in this Agreement shall
survive the Closing until the date that is twelve (12) months from the Closing
Date (the “General Survival Date”); provided, however, that if, at any time on
or prior to the General Survival Date, any Buyer Indemnitee or Seller Indemnitee
delivers to the applicable Indemnitor a written notice alleging the existence of
an inaccuracy in or a breach of, or a potential inaccuracy in or a potential
breach of, any such representation or warranty and asserting facts reasonably
expected to establish a claim for recovery under Section 8.2 or Section 8.3, as
the case may be, based on such alleged inaccuracy or breach or potential
inaccuracy or breach, then the relevant representation and warranty and claim
for recovery shall survive the General Survival Date until such time as such
claim is fully and finally resolved.

 

(b) Specified Representations. Notwithstanding anything to the contrary
contained in Section 8.1(a), the Specified Representations shall survive the
Closing for the period in which Seller may receive payments under the Earnout,
i.e. until December 31, 2027.

 

(c) Survival of Covenants. All covenants and agreements of the parties hereto
contained herein shall survive the Closing until fully performed or complied
with.

 

(d) Intentional Misrepresentation; Fraud. The limitations set forth in Section
8.1(a) or (b) shall not apply in the event of any intentional misrepresentation
or fraud, each shall survive the Closing indefinitely.

 

Section 8.2. Indemnification by Seller. From and after the Closing (but subject
to Section 8.1 and Section 8.4), Seller (namely, Parent and each Subsidiary)
shall hold harmless and indemnify each of the Buyer Indemnitees from and
against, and shall compensate and reimburse each of the Buyer Indemnitees for,
any Damages which are directly or indirectly suffered or incurred at any time by
any of the Buyer Indemnitees or to which any of the Buyer Indemnitees may
otherwise directly or indirectly become subject at any time (regardless of
whether or not such Damages relate to any Third Party Claim) and which arise
directly or indirectly from or as a result of, or are directly or indirectly
connected with:

 

(a) any inaccuracy in or breach of any representation or warranty made by Seller
in this Agreement, in any Ancillary Agreement or in any other agreement,
document, certificate or instrument entered into or delivered by or on behalf of
Seller under or pursuant to this Agreement or in connection with the
transactions contemplated hereby;

 

(b) any breach or non-fulfillment of any covenant or other obligation of or to
be performed by Seller in this Agreement, in any Ancillary Agreement, or any
other agreement, document, certificate or instrument entered into or delivered
by or on behalf of Seller under or pursuant to this Agreement or in connection
with the transactions contemplated hereby;

 

(c) any Excluded Liability;

 

(d) any Excluded Asset and Seller’s ownership, use and operation of the Excluded
Assests after Closing;

Assets after Closing;

 

54

 

 

(e) the conduct of the Business by Seller and/or any of its Affiliates,
including the ownership or use of the Transferred Assets, in each case prior to
the Closing; and

 

(f) any matter referred to in Section 8.2(f) of the Disclosure Schedule.

 

Section 8.3. Indemnification by Buyer. From and after the Closing (but subject
to Section 8.1 and Section 8.4), Buyer shall hold harmless and indemnify each of
the Seller Indemnitees from and against, and shall compensate and reimburse each
of the Seller Indemnitees for, any Damages which are directly or indirectly
suffered or incurred at any time by any of the Seller Indemnitees or to which
any of the Seller Indemnitees may otherwise directly or indirectly become
subject at any time (regardless of whether or not such Damages relate to any
Third Party Claim) and which arise directly or indirectly from or as a result
of, or are directly or indirectly connected with:

 

(a) any inaccuracy in or breach of any representation or warranty made by Buyer
in this Agreement, in any Ancillary Agreement or in any other agreement,
document, certificate or instrument entered into or delivered by or on behalf of
Buyer under or pursuant to this Agreement or in connection with the transactions
contemplated hereby;

 

(b) any breach or non-fulfillment of any covenant or other obligation of or to
be performed by Buyer in this Agreement, in any Ancillary Agreement, or any
other agreement, document, certificate or instrument entered into or delivered
by or on behalf of Buyer under or pursuant to this Agreement or in connection
with the transactions contemplated hereby; and

 

(c) the conduct of the Business by Buyer and/or any of its Affiliates, including
the ownership or use of the Transferred Assets, in each case after the Closing.

 

Section 8.4. Limitations.

 

(a) Basket.

 

(i) Seller shall not be required to make any indemnification payment pursuant to
Section 8.2(a): (A) if the Damages associated with any individual claim, or
series of related claims, are less than $15,000 (the “De Minimis Claim Amount”),
it being understood that any such individual claims for amounts less than the De
Minimis Claim Amount shall be taken into account in determining whether the
Basket Amount has been exceeded and thereafter; and (B) until such time as the
total amount of all Damages that have been directly or indirectly suffered or
incurred by any one or more of the Buyer Indemnitees, or to which any one or
more of the Buyer Indemnitees has or have otherwise directly or indirectly
become subject, exceeds $150,000 plus 1% of the payments made under the terms of
Exhibit A (the sum, the “Basket Amount”) in the aggregate. Once the total amount
of such Damages exceeds the Basket Amount, then the Buyer Indemnitees shall be
entitled to be indemnified and held harmless against and compensated and
reimbursed for the entire amount of such Damages, and not merely the portion of
such Damages exceeding the Basket Amount.

 

(ii) Buyer shall not be required to make any indemnification payment pursuant to
Section 8.3(a): (A) if the Damages associated with any individual claim, or
series of related claims, are less than the De Minimis Claim Amount it being
understood that any such individual claims for amounts less than the De Minimis
Claim Amount shall be taken into account in determining whether the Basket
Amount has been exceeded and thereafter; and (B) until such time as the total
amount of all Damages that have been directly or indirectly suffered or incurred
by any one or more of the Seller Indemnitees, or to which any one or more of the
Seller Indemnitees has or have otherwise directly or indirectly become subject,
exceeds the Basket Amount in the aggregate. Once the total amount of such
Damages exceeds the Basket Amount, then the Seller Indemnitees shall be entitled
to be indemnified and held harmless against and compensated and reimbursed for
the entire amount of such Damages, and not merely the portion of such Damages
exceeding the Basket Amount.

 

55

 

 

(iii) The limitations set forth in Section 8.4(a)(i) and Section 8.4(a)(ii)
shall not apply (and shall not limit the indemnification or other obligations of
Seller or Buyer, as the case may be): (A) in the event of intentional
misrepresentation or fraud; or (B) to material inaccuracies in or breaches of
any of the Specified Representations.

 

(b) Liability Cap for Breaches of Representations and Warranties. Recourse by
(i) the Buyer Indemnitees under Section 8.2(a) and (ii) the Seller Indemnitees
under Section 8.3(a) shall, in each case, be limited to an aggregate amount
equal to the Escrow Amount; provided, however, that the limitations set forth in
this Section 8.4(b) shall not apply (and shall not limit the indemnification or
other obligations of Seller or Buyer, as the case may be): (A) in the event of
intentional misrepresentation or fraud; or (B) to material inaccuracies in or
breaches of any of the Specified Representations.

 

(c) Overall Liability Cap. Except in the event of intentional misrepresentation
or which Buyer may be liable to Seller Indemnitees, under this Article 8 exceed
the greater of (A) the Base Consideration and (B) the amount paid under the
terms of Exhibit A.

 

(d) Qualifications. For purposes of Section 8.2, with respect to each
representation, warranty, covenant or agreement contained in this Agreement that
is subject to a “materiality,” “material,” “Material Adverse Effect,” “in all
material respects” or similar qualification (but not including knowledge,
Seller’s Knowledge or Knowledge of Seller), any such qualification shall be
disregarded for purposes of determining whether a breach of or inaccuracy in
such representation, warranty, covenant or agreement has occurred and for
purposes of calculating the amount of any Damages that is subject to
indemnification hereunder.

 

(e) Representations Not Limited. Seller agrees that the Buyer Indemnitees’
rights to indemnification, compensation and reimbursement contained in this
Article 8 relating to the representations, warranties, covenants and obligations
of Seller are part of the basis of the bargain contemplated by this Agreement;
and such representations, warranties, covenants and obligations, and the rights
and remedies that may be exercised by the Buyer Indemnitees with respect
thereto, shall not be waived, limited or otherwise affected by or as a result of
(and the Buyer Indemnitees shall be deemed to have relied upon such
representations, warranties, covenants or obligations notwithstanding) any
knowledge on the part of any of the Buyer Indemnitees or any of their
Representatives, regardless of whether obtained through any investigation by any
Buyer Indemnitee or any Representative of any Buyer Indemnitee or through
disclosure by Seller or any other Person (other than by specific inclusion in
the Disclosure Schedule), and regardless of whether such knowledge was obtained
before or after the execution and delivery of this Agreement.

 

(f) Insurance. The amount of any Damages subject to indemnification under
Section 8.2 and Section 8.3 shall be calculated net of any insurance proceeds
actually recovered by the applicable Indemnitee for such Damages, net of all
reasonable and documented costs of recovery (including any increased insurance
premiums directly attributable to any such insurance recovery). Each Indemnitee
shall use, and shall cause its Affiliates to use, commercially reasonable
efforts (which the parties agree does not require any party to commence any
litigation or other Proceedings) to seek recovery under all insurance policies
covering such Damages to the same extent as it would if such Damages were not
subject to indemnification hereunder. In the event that an insurance recovery is
made by an Indemnitee with respect to any Damages for which such Indemnitee has
been indemnified hereunder and such insurance recovery would result in
duplicative recovery by such Indemnitee, then a refund equal to the aggregate
amount of the insurance recovery shall be made promptly by such Indemnitee to
the applicable Indemnitor, net of all reasonable and documented costs of
recovery.

 

56

 

 

Section 8.5. No Contribution. Seller waives, and Seller acknowledges and agrees
that Seller shall not have and shall not exercise or assert (or attempt to
exercise or assert), any right of contribution, right of indemnity or
advancement of expenses or other right or remedy against Buyer in connection
with any indemnification obligation or any other Liability to which Seller may
become subject under or in connection with this Agreement, any Ancillary
Agreement or any other agreement, document, certificate or instrument entered
into or delivered by or on behalf of Seller under or pursuant to this Agreement
or in connection with the transactions contemplated hereby. Effective as of the
Closing, Seller expressly waives and releases any and all rights of subrogation,
contribution, advancement, indemnification or other claim against Buyer.

 

Section 8.6. Defense of Third Party Claims.

 

(a) In the event of the assertion or commencement by any Person, other than a
party hereto, of any claim or Proceeding (whether against Buyer, Seller or any
other Person) with respect to which Seller or Buyer, as he case may be (each, an
“Indemnitor”), may become obligated to hold harmless, indemnify, compensate or
reimburse any Indemnitee pursuant to Section 8.2 or Section 8.3, as the case may
be (a “Third Party Claim”), the Indemnitor shall have the right, at its
election, to proceed with the defense of such Third Party Claim on its own with
counsel reasonably satisfactory to the Indemnitee unless: (A) the Response
Notice fails to specify that the Indemnitor desires to assume control of the
defense of such Third Party Claim and does not acknowledge the Indemnitor’s
obligation to indemnify the Indemnitee in respect of such Third Party Claim; (B)
the Third Party Claim is in respect of any matter involving criminal liability
or asserts fraud of an Indemnitee; (C) the Third Party Claims seeks Damages in
excess of one hundred fifty percent (150%) of the amount for which the
Indemnitor may be liable under this Agreement; (D) the Indemnitor fails to
provide reasonable assurance to the Indemnitee of its financial capacity to
defend such Third Party Claim and provide indemnification with respect to such
Third Party Claim; (E) the Indemnitee is also a party to such Third Party Claim
and the Indemnitee has been advised in writing by outside counsel that there are
one or more legal defenses available to the Indemnitee that are different from
or in addition to those available to the Indemnitor; (F) the Indemnitor has
failed or is failing to reasonably prosecute or defend such Third Party Claim;
(G) such Third Party Claim involves any Governmental Entity as a party thereto;
or (H) the Third Party Claim seeks as the primary cause of action the imposition
of an equitable or injunctive remedy against the Indemnitee or any of its
Affiliates (other than equitable relief that is ancillary to claim for monetary
damages). If the Indemnitor so proceeds with the defense of any such Third Party
Claim:

 

(i) subject to the other provisions of this Article 8, all reasonable expenses
relating to the defense of such Third Party Claim shall be borne and paid
exclusively by the Indemnitor;

 

(ii) the Indemnitee shall make available to the Indemnitor any documents and
materials in his, her or its and in his, her or its Affiliates’ possession or
control that may be necessary to the defense of such Third Party Claim;
provided, however, that any confidential or privileged materials shall not be
disclosed by the Indemnitee other than as needed for such defense, and the
Indemnitor agrees to enter into a commercially reasonable confidentiality and
non-use agreement with the Indemnitee with respect to such information;

 

57

 

 

(iii) the Indemnitee may retain separate co-counsel at its sole cost and expense
and participate in the defense of such Third Party Claim; provided, however,
that the Indemnitee will be entitled to participate in any such defense with
separate co-counsel at the expense of the Indemnitor if: (x) so requested by the
Indemnitor to participate or (y) based on the advice of counsel to the
Indemnitee, a conflict or potential conflict between the Indemnitee and the
Indemnitor exists that would make such separate representation advisable;
provided further, however, that the Indemnitor shall not be required to pay for
more than one (1) such counsel (plus any appropriate local counsel) for all
Indemnitees in connection with such Third Party Claim; and

 

(iv) the Indemnitor may not settle, adjust or compromise such Third Party Claim
without the consent of the Indemnitee (it being understood that if the
Indemnitor requests that the Indemnitee consent to a settlement, adjustment or
compromise, the Indemnitee shall not unreasonably withhold or delay such
consent); provided, however, that no such consent shall be required if: (x)
there is no finding or admission of any violation of Law or suggestion of any
wrongdoing on behalf of the Indemnitee; (y) each Indemnitee that is a party to
such Third Party Claim is fully and unconditionally released from liability with
respect to such claim, without prejudice; and (z) as a result of such
settlement, adjustment or compromise, no injunctive or other equitable relief
will be imposed against the Indemnitee.

 

(b) If the Indemnitor does not elect or is not entitled to proceed with the
defense of any such Third Party Claim, the Indemnitee shall proceed with the
defense of such Third Party Claim with counsel reasonably satisfactory to the
Indemnitor; provided, however, that the Indemnitee may not settle, adjust or
compromise any such Third Party Claim without the prior written consent of the
Indemnitor (which consent may not be unreasonably withheld or delayed). An
Indemnitee shall give the applicable Indemnitor prompt notice of the
commencement of any such Third Party Claim against the Indemnitee; provided,
however, that any failure on the part of the Indemnitee to so notify the
Indemnitor shall not limit any of the obligations of the Indemnitor under this
Article 8 (except to the extent such failure materially prejudices the defense
of such Third Party Claim).

 

Section 8.7. Indemnification Claim Procedure.

 

(a) If any Indemnitee has or claims in good faith to have incurred or suffered,
or believes in good faith that it may incur or suffer, Damages for which it is
or may be entitled to be held harmless, indemnified, compensated or reimbursed
under this Article 8 or for which it is or may be entitled to a monetary remedy
(such as in the case of a claim based on fraud or intentional
misrepresentation), such Indemnitee may deliver a notice of claim (a “Notice of
Claim”) to the applicable Indemnitor (and, in the case the Notice of Claim is
delivered by a Buyer Indemnitee, to the Escrow Agent, to the extent funds remain
in the Escrow Account). Each Notice of Claim shall: (i) state that such
Indemnitee believes in good faith that such Indemnitee is or may be entitled to
indemnification, compensation or reimbursement under this Article 8 or is or may
otherwise be entitled to a monetary remedy; (ii) contain a brief description of
the facts and circumstances supporting the Indemnitee’s claim; and (iii) contain
a good faith, non-binding, preliminary estimate of the aggregate amount of the
actual and potential Damages that the Indemnitee believes have arisen and may
arise as a result of such facts and circumstances (the aggregate amount of such
estimate, as it may be modified by such Indemnitee in good faith from time to
time, being referred to as the “Claimed Amount”).

 

58

 

 

(b) During the twenty (20)-day period commencing upon delivery by an Indemnitee
to the applicable Indemnitor of a Notice of Claim (the “Claim Dispute Period”),
the applicable Indemnitor may deliver to the Indemnitee who delivered the Notice
of Claim (and, in the case the Notice of Claim was delivered by a Buyer
Indemnitee, to the Escrow Agent, to the extent funds remain in the Escrow
Account) a written response (the “Response Notice”) in which the Indemnitor: (i)
agrees that the full Claimed Amount is owed to the Indemnitee; (ii) agrees that
part, but not all, of the Claimed Amount (such agreed portion, the “Agreed
Amount”) is owed to the Indemnitee; or (iii) indicates that no part of the
Claimed Amount is owed to the Indemnitee. If the Notice of Claim relates to a
Third Party Claim, the Response Notice shall also specify whether or not the
Indemnitor desires to assume control of the defense of such Third Party Claim.
If the Response Notice is delivered in accordance with clause (ii) or (iii) of
the preceding sentence, the Response Notice shall also contain a brief
description of the facts and circumstances supporting the Indemnitor’s claim
that only a portion or no part of the Claimed Amount is owed to the Indemnitee,
as the case may be. Any part of the Claimed Amount that is not agreed to be owed
to the Indemnitee pursuant to the Response Notice (or the entire Claimed Amount,
if the Indemnitor asserts in the Response Notice that no part of the Claimed
Amount is owed to the Indemnitee) is referred to in this Agreement as the ”
Contested Amount” (it being understood that the Contested Amount shall be
modified from time to time to reflect any good faith modifications by the
Indemnitee to the Claimed Amount). If no Response Notice is delivered prior to
the expiration of the Claim Dispute Period, then the Indemnitor shall be
conclusively deemed to have agreed that the full Claimed Amount is owed to the
Indemnitee.

 

(c) If: (i) the Indemnitor delivers a Response Notice agreeing that the full
Claimed Amount is owed to the Indemnitee; or (ii) the Indemnitor does not
deliver a Response Notice during the Claim Dispute Period, then, within three
(3) Business Days following the receipt of such Response Notice by the
Indemnitee (or, in the case the Notice of Claim was delivered by a Buyer
Indemnitee, by the Escrow Agent) or within three (3) Business Days after the
expiration of the Claim Dispute Period, as the case may be, the Indemnitor shall
pay to the applicable Indemnitee an amount in cash equal to the full Claimed
Amount (or, in the case the Notice of Claim was delivered by a Buyer Indemnitee
and funds remain in the Escrow Account, the Escrow Agent shall release to the
applicable Buyer Indemnitee from the Escrow Account an amount in cash equal to
the full Claimed Amount (or such lesser amount as may remain in the Escrow
Account)); provided, however, that, in the case the Notice of Claim was
delivered by a Buyer Indemnitee and to the extent the funds in the Escrow
Account are insufficient to cover the Claimed Amount, Seller shall promptly pay
to the applicable Buyer Indemnitee the amount by which the Claimed Amount
exceeds the remaining funds in the Escrow Account.

 

(d) If the Indemnitor delivers a Response Notice during the Claim Dispute Period
agreeing that less than the full Claimed Amount is owed to the Indemnitee, then
within three (3) Business Days following the receipt of such Response Notice,
the Indemnitor shall pay to the applicable Indemnitee an amount in cash equal to
the Agreed Amount (or, in the case the Notice of Claim was delivered by a Buyer
Indemnitee and funds remain in the Escrow Account, the Escrow Agent shall
release to the applicable Buyer Indemnitee from the Escrow Account an amount in
cash equal to the Agreed Amount (or such lesser amount as may remain in the
Escrow Account)); provided, however, that, in the case the Notice of Claim was
delivered by a Buyer Indemnitee and to the extent the funds in the Escrow
Account are insufficient to cover the Agreed Amount, Seller shall promptly pay
to the applicable Buyer Indemnitee the amount by which the Agreed Amount exceeds
the remaining funds in the Escrow Account.

 

(a) If the Indemnitor delivers a Response Notice during the Claim Dispute Period
indicating that there is a Contested Amount, the Indemnitor and the Indemnitee
shall attempt in good faith to resolve the dispute related to the Contested
Amount. If the Indemnitee and the Indemnitor resolve such dispute, a settlement
agreement stipulating the amount owed to the Indemnitee (the “Stipulated
Amount”) shall be signed by the Indemnitee and the Indemnitor. Within three (3)
Business Days following the execution of such settlement agreement (or such
shorter period of time as may be set forth in the settlement agreement), the
Indemnitor shall pay to the applicable Indemnitee an amount in cash equal to the
Stipulated Amount (or, in the case the Notice of Claim was delivered by a Buyer
Indemnitee and funds remain in the Escrow Account, Seller and Buyer shall
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to release to the applicable Buyer Indemnitee from the Escrow Account an
amount in cash equal to the Stipulated Amount (or such lesser amount as may
remain in the Escrow Account)); provided, however, that, in the case the Notice
of Claim was delivered by a Buyer Indemnitee and to the extent the funds in the
Escrow Account are insufficient to cover the Stipulated Amount, Seller shall
promptly pay to the applicable Buyer Indemnitee the amount by which the
Stipulated Amount exceeds the remaining funds in the Escrow Account.

 

59

 

 

(b) In the event that there is a dispute relating to any Notice of Claim or any
Contested Amount (whether it is a matter between any Indemnitee, on the one
hand, and the applicable Indemnitor, on the other hand, or it is a matter that
is subject to a Third Party Claim brought against any Indemnitee), that remains
unresolved after application of the terms of this Section 8.6, such dispute
shall be settled in accordance with Section 11.8.

 

Section 8.8. Setoff. In addition to Section 8.6 and any rights of setoff or
other similar rights that Buyer or any of the other Buyer Indemnitees may have
at common law or otherwise, Buyer shall have the right to withhold and deduct
from any sum that is or may be owed to Seller hereunder: (a) any amount that is
payable by Seller to Buyer under Section 2.9(d) but has not yet been paid; (b)
any amount that is otherwise payable by Seller to any Buyer Indemnitee under
this Article 8 but has not yet been paid; and (c) any amount with respect to
which there is a dispute as to whether such amount is payable by Seller to Buyer
or any Buyer Indemnitee under this Agreement upon final determination of such
dispute that payment is to be made by Seller by a court from which no appeal can
be made.

 

Section 8.9. Exercise of Remedies Other Than by Buyer or Seller.

 

(a) No Buyer Indemnitee (other than Buyer or any successor thereto or assign
thereof) shall be permitted to assert any indemnification claim or exercise any
other remedy under this Agreement unless Buyer or any successor thereto or
assign thereof, as the case may be, shall have consented to the assertion of
such indemnification claim or the exercise of such other remedy.

 

(b) No Seller Indemnitee (other than Seller or any successor thereto or assign
thereof) shall be permitted to assert any indemnification claim or exercise any
other remedy under this Agreement unless Seller or any successor thereto or
assign thereof, as the case may be, shall have consented to the assertion of
such indemnification claim or the exercise of such other remedy.

 

Section 8.10. Escrow Release.

 

(a) If the funds remaining in the Escrow Account, including any interest accrued
or income otherwise earned thereon (the “Escrow Balance”), as of the (1) date
that is ninety (90) days after the Closing Date (the “Initial Escrow Release
Date”) exceed the aggregate dollar amount, as of the Initial Escrow Release
Date, of Claimed Amounts and Contested Amounts associated with all
indemnification claims contained in any Notice of Claim delivered by a Buyer
Indemnitee that have not been finally resolved and paid prior to the Initial
Escrow Release Date in accordance with Section 8.6 (each, an “Unresolved Escrow
Claim” and the aggregate dollar amount of such Claimed Amounts and Contested
Amounts as of the Initial Escrow Release Date being referred to as the “Initial
Pending Claim Amount”), then Buyer and Seller shall, within three (3) Business
Days following the Initial Escrow Release Date , deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to release from
the Escrow Account to Seller the lesser of (i) Five Hundred Thousand Dollars
($500,000) and an amount equal to the Escrow Balance minus the Initial Pending
Claim Amount and (2) General Survival Date exceed the aggregate dollar amount,
as of the General Survival Date, of Claimed Amounts and Contested Amounts
associated with all indemnification claims contained in any Notice of Claim
delivered by a Buyer Indemnitee that have not been finally resolved and paid
prior to the General Survival Date in accordance with Section 8.6 (each, an
“Unresolved Escrow Claim” and the aggregate dollar amount of such Claimed
Amounts and Contested Amounts as of the General Survival Date being referred to
as the “Pending Claim Amount”), then Buyer and Seller shall, within three (3)
Business Days following the General Survival Date, deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to release from
the Escrow Account an amount equal to the Escrow Balance minus the Pending Claim
Amount to Seller.

        

60

 

 

(b) Following the General Survival Date, if an Unresolved Escrow Claim is
finally resolved by a court from which no appeal can be taken, Buyer and Seller
shall, within three (3) Business Days after the final resolution of such
Unresolved Escrow Claim, deliver joint written instructions to the Escrow Agent
instructing the Escrow Agent to release from the Escrow Account: (i) to the
applicable Buyer Indemnitee an amount determined in accordance with Section 8.6,
and (ii) to Seller an amount equal to the amount (if any) by which the amount of
funds remaining in the Escrow Account, including any interest accrued or income
otherwise earned thereon, as of the date of resolution of such Unresolved Escrow
Claim exceeds the aggregate amount of the remaining Pending Claim Amount.

 

Section 8.11. Exclusive Remedy. Except: (a) for equitable relief, to which any
party hereto may be entitled pursuant to this Agreement; (b) for Damages
resulting from or arising out of fraud or intentional misrepresentation; and (c)
as otherwise expressly provided in this Agreement, after the Closing the
indemnification provided in this Article 8 shall be the sole and exclusive
remedy of the parties for monetary damages for any breach of any representation,
warranty or covenant contained in this Agreement.

 

ARTICLE 9

TAX MATTERS

 

Section 9.1. Transfer Taxes. Seller shall pay all transfer, documentary, value
added sales, use, stamp, registration and other such Taxes and all conveyance
fees, recording charges, and other fees and charges (including any penalties and
interest) resulting from the transactions contemplated by this Agreement
(collectively, the “Transfer Taxes”). Seller shall file, at Seller’s expense,
any required Transfer Tax filings, provided that Buyer shall join in any such
filing if required by applicable Law. Each of Buyer and Seller shall also
provide the other with any exemption certificate or its equivalent to support
any reasonable exemption from sales taxes claimed in respect of the Transferred
Assets.

 

Section 9.2. Cooperation. Buyer and Seller shall reasonably cooperate, and shall
cause their respective Affiliates, and their Affiliates’ respective officers,
employees, agents, auditors and representatives reasonably to cooperate, in
preparing and filing all returns, reports and forms relating to Taxes, including
maintaining and making available to each other all records necessary in
connection with Taxes and in resolving all disputes and audits with respect to
all taxable periods relating to Taxes. Each of Buyer and Seller recognize that
the other may need access, from time to time, after the Closing Date, to certain
accounting and Tax records and information held by it, to the extent such
records and information pertain to events occurring prior to the Closing Date;
therefore, Buyer and Seller each agree: (a) to properly retain and maintain such
records until such time as Buyer and Seller agree in writing that such retention
and maintenance is no longer necessary; and (b) to allow the other party and its
respective agents, auditors and representatives, at times and dates mutually
acceptable to the parties hereto, to inspect, review and make copies of such
records as such party or its agents, auditors or representatives may deem
necessary or appropriate from time to time, such activities to be conducted
during normal business hours and at the expense of the requesting party.

 

61

 

 

ARTICLE 10

TERMINATION

 

Section 10.1. Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the
Closing:

 

(a) by the mutual written consent of Buyer and Seller;

 

(b) by Seller, by written notice from Seller to Buyer, if the Closing shall not
have occurred on or before April 10, 2020 (the “Outside Date”); provided,
however, that the right to terminate this Agreement under this Section 10.1(b)
shall not be available to Seller if the failure of Seller to fulfill any of its
obligations under this Agreement shall have been the principal cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date and such failure to act constitutes a breach of the Agreement provided,
however that in the event that the SEC has not permitted the filing of a
Definitive Proxy Statement by March 11, 2020 then at the option of Buyer given
by notice to Seller on the business day following such date, this Agreement
shall terminate or the Outside Date shall be extended to May 11, 2020;

 

(c) by Buyer, by written notice from Buyer to Seller, (i) if the Closing shall
not have occurred on or before the Outside Date; provided, however, that the
right to terminate this Agreement under this Section 10.1(c) shall not be
available to Buyer if the failure of Buyer to fulfill any of its obligations
under this Agreement shall have been the principal cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date and
such failure to act constitutes a breach of the Agreement or (ii) in the event
that the SEC has not permitted the filing of a Definitive Proxy Statement by
March 11, 2020;

 

(d) by Seller, by written notice from Seller to Buyer, if: (i) there exists a
breach of or inaccuracy in any representation or warranty made by Buyer in this
Agreement such that the condition set forth in Section 7.2(a) is not capable of
being satisfied; or (ii) Buyer shall have breached any of the covenants or
agreements contained in this Agreement to be complied with by it such that the
condition set forth in Section 7.2(b) is not capable of being satisfied and, in
the case of clauses (i) and (ii), such breach is incapable of being cured or, if
capable of being cured, is not cured by Buyer prior to the earlier of: (x)
twenty (20) days after receipt of written notice thereof from Seller or (y) the
Outside Date;

 

(e) by Buyer, by written notice from Buyer to Seller, if: (i) there exists a
breach of or inaccuracy in any representation or warranty made by Seller in this
Agreement such that the condition set forth in Section 7.1(a) is not capable of
being satisfied; or (ii) Seller shall have breached any of the covenants or
agreements contained in this Agreement to be complied with by it such that the
condition set forth in Section 7.1(b) is not capable of being satisfied and, in
the case of clauses (i) and (ii), such breach is incapable of being cured or, if
capable of being cured, is not cured by Seller prior to the earlier of: (x)
twenty (20) days after receipt of written notice thereof from Buyer or (y) the
Outside Date;

 

(f) by Buyer, by written notice from Buyer to Seller, if, after the date of this
Agreement, there shall have occurred a Material Adverse Effect;

 

(g) by Buyer, by written notice from Buyer to Seller, or Seller, by written
notice from Seller to Buyer, if: (i) any Governmental Entity shall have issued
an Order or taken any other action permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement and such
Order or other action shall have become final and non-appealable; or (ii) any
Governmental Entity shall have enacted, issued or promulgated any Law which has
the effect of making consummation of the transactions contemplated by this
Agreement illegal or otherwise prohibits the consummation of the transactions
contemplated by this Agreement; or

        

62

 

 

(h) by either Buyer or Seller, if at the Seller’s Stockholder Meeting (including
any adjournment or postponement), the requisite stockholder approval shall not
have been obtained (provided, that the right to terminate this Agreement under
this Section 10.1(h) shall not be available to any party seeking termination who
at the time is in breach of or has failed to fulfill any of its obligations
under this Agreement); or

 

(i) by Seller, if Seller Board determines to accept a Superior Proposal.

 

Section 10.2. Effect of Termination.

 

(a) If this Agreement is terminated pursuant to Section 10.1, other than under
Section 10.1(h) or Section 10.1(i), this Agreement shall forthwith become null
and void and have no further effect, and there shall be no Liability or
obligation on the part of Buyer, Seller, any of their respective Affiliates, or
any of their respective officers, directors, equityholders, managers or
partners, and all rights and obligations of the parties hereunder shall cease;
provided, however, that notwithstanding the foregoing: (a) the provisions of (i)
the Confidentiality Agreement and (ii) this Section 10.2 and Article 11 (except
for Section 11.5) shall survive the termination of this Agreement and shall
continue in full force and effect in accordance with their terms; and (b)
nothing herein shall relieve any party hereto from liability for Damages
incurred or suffered by the other party hereto as a result of any knowing and
willful breach by such party of any of its covenants or other agreements set
forth in this Agreement prior to the time of such termination.

 

(b) If this Agreement is terminated pursuant to Section 10.1(h), and there is
not then an Acquisition Proposal that has been publicly disclosed, in order to
compensate Buyer for the effort and expense incurred in pursuing a Transaction
and to induce Buyer to enter into this Agreement, Seller agrees to pay Buyer
$500,000 and, effective upon receipt of such payment, Seller shall be released
from any claim for breach of this Agreement related to the failure to obtain
stockholder approval.

 

(c) If this Agreement is terminated pursuant to Section 10.1(i), or, if an
Acquisition Proposal has been publicly disclosed, this Agreement is terminated
pursuant to Section 10.1(h), in order to compensate Buyer for the effort and
expense incurred in pursuing a Transaction and to induce Buyer to enter into
this Agreement, Seller agrees to pay Buyer $1,000,000 and, effective upon
receipt of such payment, Seller shall be released from any claim for breach of
this Agreement related to Seller’s acceptance of the Superior Proposal to the
extent it was unsolicited under the terms of Section 5.5 hereof. The Parties
agree that payment of the $1,000,000 shall, in the circumstances in which it is
owed in accordance with the terms of this Agreement, provided it has been
validly terminated under Section 10.1(h) or (i), constitute the sole and
exclusive remedy of the Buyer following the termination of this Agreement, it
being understood that in no event shall Seller be required to pay the amounts
payable pursuant to this Section 10.2 on more than one occasion and following
payment of the fee (x) Seller shall have no further liability to Buyer in
connection with or arising out of this Agreement or the termination thereof, any
breach of this Agreement by Seller giving rise to such termination, or the
failure of the contemplated transactions to be consummated, (y) neither Buyer
nor any of its Affiliates shall be entitled to bring or maintain any other
claim, action or proceeding against Seller or seek to obtain any recovery,
judgment or damages of any kind against Seller (or any partner, member,
stockholder, director, officer, employee, Subsidiary, Affiliate, agent or other
Representative of such Parties) in connection with or arising out of this
Agreement or the termination thereof, any breach by any such Parties giving rise
to such termination or the failure of the contemplated transactions to be
consummated and (z) the Buyer shall be precluded from any other remedy against
Seller and their respective Affiliates, at law or in equity or otherwise, in
connection with or arising out of this Agreement or the termination thereof, any
breach by such Party giving rise to such termination or the failure of the
contemplated transactions to be consummated

 

63

 

 

ARTICLE 11

MISCELLANEOUS

 

Section 11.1. Publicity.

 

(a) None of the parties will make, issue or release (and none of the parties
will cause or permit any of its Representatives, to make, issue or release) any
public or industry announcement, statement or acknowledgment with respect to
this Agreement, any Ancillary Agreement or any of the transactions contemplated
hereby or thereby, the Purchase Price or any other material terms of this
Agreement or any of the transactions contemplated hereby, except by mutual
consent of Buyer and Seller and except as required by any Law (it being
understood that prior to making any such announcement, statement or
acknowledgment as required by any Law, Buyer and Seller will consult with each
other with respect to the content thereof).

 

(b) Seller shall, and shall cause its Affiliates to, and shall instruct its and
their respective Representatives to, hold in confidence the existence of this
Agreement, the Ancillary Agreements, and the terms hereof and thereof, and each
such Person shall not disclose any such information to any other Person;
provided, however, that such Person may disclose any such information: (i) that
after the date of this Agreement becomes generally available to the public other
than through a breach by Seller, any of its Affiliates or any of its or their
respective Representatives of their respective obligations under this Section
11.1(b); (ii) to its tax, accounting or legal Representatives who have a need to
know such information and are informed of the confidential nature of such
information; (iii) as required by applicable Law, by any Governmental Entity or
under any subpoena, civil investigative demand or other similar process by a
court of competent jurisdiction having jurisdiction over such Person; or (iv)
with Buyer’s prior written consent.

 

Section 11.2. Amendment and Waiver. Any provision in this Agreement to the
contrary notwithstanding, changes in or additions to this Agreement may be made
only by a written instrument signed by the parties hereto, and compliance with
any covenant or provision set forth herein may be omitted or waived only by a
written instrument signed by the party against whom enforcement of such omission
or waiver is sought. Any waiver or consent may be given subject to satisfaction
of conditions stated therein and any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
failure or delay on the part of any party in exercising any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.

 

Section 11.3. Entire Agreement; Third Party Beneficiaries. This Agreement
(including the Disclosure Schedule and the other documents and instruments
referred to herein) and the Ancillary Agreements: (a) constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof
and thereof; provided, however, that the Confidentiality Agreement is not
superseded and is expressly understood and agreed to apply to all parties hereto
as well as all parties thereto and is further expressly understood and agreed to
apply for all purposes of this Agreement as well as for evaluation and
consideration of this Agreement; and (b) except as expressly provided herein,
are not intended to confer upon any Person other than the parties hereto and
their respective successors and permitted assigns any rights, benefits or
remedies whatsoever. In the event of any inconsistency between the statements in
the body of this Agreement and those in the Disclosure Schedule and the other
documents and instruments referred to herein (other than an exception expressly
set forth as such in the Disclosure Schedule with respect to a representation or
warranty), the statements in the body of this Agreement will control.

 

64

 

 

Section 11.4. Assignment; Binding Effect; No Third-Party Rights. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any party hereto, in whole or in part (whether by operation of law
or otherwise), without the prior written consent of the other party hereto;
provided, however, that without such prior written consent: (a) Buyer may assign
its rights and/or delegate its obligations under this Agreement or any Ancillary
Agreement (in whole but not in part) to any Affiliate of Buyer; and (b) any or
all of the rights and interests and/or obligations of Buyer under this Agreement
or any Ancillary Agreement: (i) may be assigned and/or delegated to any
purchaser of all or substantially all of the assets of Buyer related to the
Transferred Assets (whereupon, subject to compliance with Section 2.4 of Exhibit
A hereto, Buyer shall cease to have any further liabilities or obligations
hereunder and thereunder); and (ii) may be assigned as a matter of law to the
surviving entity in any merger, consolidation, share exchange or reorganization
involving Buyer or any of its Affiliates. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns. Any
purported assignment in violation of the provisions of this Agreement shall be
null and void ab initio.

 

Section 11.5. Specific Performance and Other Remedies. The parties hereto agree
that if any of the provisions of this Agreement were not to be performed as
required by their specific terms or were to be otherwise breached, irreparable
damage will occur to the other party, no adequate remedy at law would exist and
damages would be difficult to determine. Accordingly, the parties hereto
acknowledge that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement by the
other party or to specific performance of the terms hereof, without posting any
bond and without proving that monetary damages would be inadequate, in addition
to any other remedy at law or equity. Neither party shall oppose, argue, contend
or otherwise be permitted to raise as a defense that an adequate remedy at law
exists or that specific performance or equitable or injunctive relief is
inappropriate or unavailable with respect to any breach of this Agreement.

 

Section 11.6. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall nevertheless remain in full force and effect and shall in no way be
affected, impaired or invalidated. Upon such determination that any term,
provision, covenant or restriction is invalid, illegal, void, unenforceable or
against regulatory policy, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in an acceptable manner in order that the transactions
contemplated by this Agreement are consummated as originally contemplated to the
greatest extent possible.

        

65

 

 

Section 11.7. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed to have been duly given and effective: (a) on the date of transmission,
if such notice or communication is sent via facsimile or electronic mail and
receipt is confirmed, at the facsimile number or email address specified in this
Section 11.7, prior to 5:00 p.m., Pacific Time, on a Business Day; (b) on the
first Business Day after the date of transmission, if such notice or
communication is sent via facsimile or electronic mail and receipt is confirmed,
at the facsimile number or email address specified in this Section 11.7 (i) at
or after 5:00 p.m., Pacific Time, on a Business Day or (ii) on a day that is not
a Business Day; (c) when received, if sent by nationally recognized overnight
courier service; or (d) upon actual receipt by the party to whom such notice is
required or permitted to be given. The address for such notices and
communications (unless changed by the applicable party by like notice) shall be
as follows:

 

(A) if to Seller, to:

 

  Icagen-T Inc.   2090 E. Innovation Park Drive   Oro Valley, AZ 85755  
Attention: Richie Cunningham       Email: rcunningham@icagen.com       With a
copy to:       Leslie Marlow   Gracin & Marlow, LLP   The Chrysler Building  
405 Lexington Avenue, 26th Floor   New York, New York 10174       Email:
lmarlow@gracinmarlow.com

 

(B) if to Buyer, to:

 

  Ligand Pharmaceuticals Incorporated   3911 Sorrento Valley Blvd., Suite 110  
San Diego, CA 92121   Attn: Chief Financial Officer       [By intention, no
facsimile number is provided]   Email: mkorenberg@ligand.com       With a copy
to:   Ligand Pharmaceuticals Incorporated   3911 Sorrento Valley Blvd., Suite
110   San Diego, CA 92121   Attn: General Counsel   [By intention, no facsimile
number is provided]       Email: cberkman@ligand.com

 

Section 11.8. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware (without regard to its
conflicts of law doctrines).

 

66

 

 

Section 11.9. Submission to Jurisdiction. Each party hereto, for itself and its
successors and assigns, irrevocably agrees that any Proceeding arising out of or
relating to this Agreement or any of the transactions contemplated hereby shall
be brought and determined in the Court of Chancery of the State of Delaware or,
to the extent such court does not have subject matter jurisdiction, the United
States District Court for the District of Delaware or, to the extent that
neither of the foregoing courts has jurisdiction, the Superior Court of the
State of Delaware; (and each such party shall not bring any Proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
hereby in any court other than the aforesaid courts), and each party hereto, for
itself and its successors and assigns and in respect to its property, hereby
irrevocably submits with regard to any such Proceeding, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
party, for itself and its successors and assigns, hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any such Proceeding: (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
lawfully serve process; (b) that it or its property is exempt or immune from
jurisdiction of such court or from any legal process commenced in such courts
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise); and (c) that
(i) such Proceeding in any such court is brought in an inconvenient forum; (ii)
the venue of such Proceeding is improper; and (iii) this Agreement, any of the
transactions contemplated hereby or the subject matter hereof or thereof, may
not be enforced in or by such courts.

 

Section 11.10. Construction. The parties hereto have jointly participated in the
negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumptions or burdens of
proof shall arise favoring any party hereto by virtue of the authorship of any
of the provisions of this Agreement. Each defined term used in this Agreement
has a comparable meaning when used in its plural or singular form. Each
gender-specific term used herein has a comparable meaning whether used in a
masculine, feminine or gender-neutral form. As used in this Agreement, the word
“including” and its derivatives means “without limitation” and its derivatives,
the word “or” is not exclusive and the words “herein,” “hereof,” “hereby,”
“hereto” and “hereunder” refer to this Agreement as a whole. References to
Sections or Articles are to the Sections and Articles of this Agreement, unless
otherwise specified. As used in this Agreement, the term “commercially
reasonable efforts” shall not include any obligation of Buyer to expend money
(other than nominal amounts), commence or participate in any judicial or
administrative action, proceeding or investigation or grant any material
accommodation (financial or otherwise) to any Person. No investigation or
knowledge of Buyer in any way affects the representations, warranties, covenants
and obligations of the Seller in this Agreement or the rights and remedies that
may be exercised by the Buyer Indemnitees with respect thereto. The section
headings contained in this Agreement are inserted for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement. Reference in this Agreement to any legal term for any Law, action,
remedy, method of judicial proceeding, legal document, legal status, court,
official or any other legal concept or thing shall in respect of any
jurisdiction other than the United States be deemed to include that legal
concept or thing in that other jurisdiction which most nearly approximates that
United States legal term (in addition to any other analogous legal concept or
term specified). Any capitalized terms used in any schedule (including the
Disclosure Schedule) or exhibit attached hereto and not otherwise defined
therein shall have the meanings set forth in this Agreement (or, in the absence
of any ascribed meaning, the meaning customarily ascribed to any such term in
Seller’s industry or in general commercial usage). Where any provision in this
Agreement refers to action to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether the action in
question is taken directly or indirectly by such Person. All references to
dollars (or the symbol “$”) contained herein shall be deemed to refer to United
States dollars. Time is of the essence in the performance of the parties’
respective obligations under this Agreement. Any item disclosed in any
particular section or subsection of the Disclosure Schedule shall be deemed to
be disclosed in any other section or subsection of the Disclosure Schedule if
the relevance of such item to the other section or subsection is readily
apparent on the face of such disclosure.

 

67

 

 

Section 11.11. “Seller” Joint and Several. The representations, warranties,
covenants and agreements of Parent and each Subsidiary, the entities defined as
the singular “Seller”, are given, made or entered into, as applicable, jointly
and severally.

 

Section 11.12. Expenses. Each of the parties hereto will bear all legal,
accounting, and other fees and expenses incurred by it or on its behalf in
connection with the transactions contemplated by this Agreement, whether or not
such transactions are consummated.

 

Section 11.13. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed an original, but all of which shall be
considered one and the same agreement, and shall become effective when each
party has received counterparts signed by each of the other parties, it being
understood and agreed that delivery of a signed counterpart signature page to
this Agreement by facsimile transmission, by electronic mail in portable
document format (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document shall
constitute valid and sufficient delivery thereof.

 

Section 11.14. Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS. EACH PARTY
HERETO CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF ANY SUCH PROCEEDING; (II) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY; AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.14.

 

Section 11.15. Buyer’s Parent Guaranty. Ligand Pharmaceuticals Incorporated
(“Guarantor”) agrees with Seller as follows:

 

(a) The Guarantor hereby unconditionally and irrevocably guarantees to each
Selling Stockholder the payment and performance when due of all covenants,
obligations and liabilities of Buyer arising under this Agreement at or after
the Closing (collectively, the “Obligations”). Seller will have recourse against
the Guarantor for payment of the Obligations at any time after the Obligations,
or any part thereof, have not been paid in full when due or performed when
required by this Agreement, as if the Obligations were directly those of the
Guarantor.

 

68

 

 

(b) The Obligations shall survive any termination of this Agreement and cannot
be transferred or assigned by the Guarantor. The Guarantor acknowledges and
agrees that the Obligations are continuing, absolute and unconditional and,
without limiting the generality of the foregoing, shall not be released,
discharged, diminished, limited or otherwise affected by (and the Guarantor
hereby consents to or waives, as applicable, to the fullest extent permitted by
applicable Law):

 

(i) any change in the existence, structure, constitution, name, objects, powers,
organization, share capital, constituent documents, business, shareholders,
directors or management of the Buyer or the Guarantor;

 

(ii) any amalgamation, merger or consolidation of either the Buyer or the
Guarantor into or with any other Person, or any sale, lease or transfer of all
or any of the assets of either the Buyer or the Guarantor to any other Person;

 

(iii) any lack or limitation of power, incapacity or disability on the part of
either Buyer or Guarantor or any of their respective directors, officers,
shareholders, employees or agents, or any other irregularity, defect or
informality, or any fraud, on the part of any of either Buyer or Guarantor or
any of their respective directors, officers, shareholders, employees or agents
with respect to any or all of the Obligations;

 

(iv) the insolvency, bankruptcy, reorganization, winding-up or financial
condition of either Buyer or Guarantor at any time;

 

(v) any defense based upon or arising out of any bankruptcy, insolvency,
reorganization, moratorium, arrangement, liquidation, dissolution or other
proceeding commenced by either Buyer or Guarantor or any other Person;

 

(vi) any loss or impairment of any right of either Buyer or Guarantor to
subrogation, reimbursement or contribution; or

 

(vii) any other act or omission of any kind by either Buyer or Guarantor,
whether similar or dissimilar to the foregoing, which would, but for the
provisions of this Section 11.15 constitute a legal or equitable discharge,
limitation or reduction of the Guarantor’s obligations under this guarantee
(other than performance in full of the Obligations).

 

[Signature Page Follows]

 

69

 

 



IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
on the date first set forth above.

 

ICAGEN, INC.:

 

 

By: /s/ Richard Cunningham               

Name: Richard Cunningham

Title: Chief Executive Officer

 

 

 

ICAGEN CORP:

 

 

By: /s/ Richard Cunningham               

Name: Richard Cunningham

Title: Chief Executive Officer

 

 

XR PRO SCIENCES, INC.:

 

 

By: /s/ Richard Cunningham               

Name: Richard Cunningham

Title: Chief Executive Officer

 

 

CALDERA DISCOVERY, INC.:

 

 

By: /s/ Richard Cunningham               

Name: Richard Cunningham

Title: Chief Executive Officer

 

 

[Signature Page to Asset Purchase Agreement]

 

 

 

 



ADJACENT ACQUISITION CO., LLC:       By: /s/ Charles Berkman   Name: Charles
Berkman   Title: Manager       Solely for purposes of Section 11.15:      
LIGAND PHARMACEUTICALS INCORPORATED       By: /s/ Charles Berkman   Name:
Charles Berkman     Title: SVP, GC & Secretary



 

[Signature Page to Asset Purchase Agreement]

 

 

 



 

EXHIBIT A

 

EARNOUT COMPUTATION SPECIFICS

 

The contingent earnout payments to which Seller shall be entitled shall be equal
to the sum of 15% of any and all Third-Party Revenue actually received on or
before December 31, 2027 by Buyer or its Affiliates and 1% of any and all Direct
Revenue actually received on or before December 31, 2027 by Buyer or its
Affiliates, up to a maximum combined cumulative aggregate earnout payment of
$25,000,000, all as determined and defined as follows:

 

1. Financial Terms.

 

1.1 Percentage of Revenue. Buyer shall pay Seller the sum of 15% of any and all
Third-Party Revenue actually received on or before December 31, 2027 by Buyer or
its Affiliates and 1% of any and all Direct Revenue actually received on or
before December 31, 2027 by Buyer or its Affiliates, up to a maximum combined
cumulative aggregate earnout payment of $25,000,000. Seller shall have no
entitlement to receive any earnout payments (a) other than as a percentage of
Revenue, or (b) in respect of any Revenue to the extent any earnout payment in
excess of a cumulative aggregate earnout payment of $25,000,000 would be
indicated, or (c) in respect of any Revenue to the extent any Revenue actually
received by Buyer or its Affiliates on or after January 1, 2028 would be
indicated. Neither Buyer nor any of its Affiliates shall structure the
consideration or compensation that it receives or is entitled to receive, in
such a way as to avoid, reduce, or delay in an unreasonably contrived way any
payment that would otherwise be due to Seller under the Asset Purchase
Agreement.

 

1.2 Quarterly Revenue Payments Reports. Buyer agrees to, within 45 calendar days
after the conclusion of the calendar quarter in which any Revenue is first
received and after the conclusion of each successive calendar quarter until the
fourth quarter of 2027 deliver to Seller a Revenue Payments report. Each Revenue
Payments report shall be accompanied by the Revenue Payments due. (It is
understood that even if Buyer fails to provide a written Revenue Payments report
as to a calendar quarter, the Revenue Payment is nonetheless due 45 calendar
days following the conclusion of the calendar quarter.)

 

1.3 Taxes. Amounts paid hereunder shall be treated for tax purposes as
consideration for the assets acquired under the Asset Purchase Agreement.
Section 9.1 of the Asset Purchase Agreement shall apply to any transfer taxes
imposed on the payments.

 

1.4 Setoff. If at the time a Revenue Payment is due, either (i) a liquidated
amount arising under the Asset Purchase Agreement or another ancillary agreement
is due from Seller to Buyer, or (ii) Buyer has incurred and paid expenses or
judgments arising from the failure of Section 3.12(h) of the Asset Purchase
Agreement to be true and correct (disregarding the words “to the Knowledge of
Seller” in such Section 3.12(h) and without regard to the date of a third party
claim), then Buyer may apply the Revenue Payment to the amounts due from Seller,
or the amount of expenses or judgments paid, up to the maximum of the amount
due.

 

2. Other Provisions.

 

2.1 Records.

 

(a) Maintenance. Buyer agrees to keep (and Buyer agrees to cause its Affiliates
to keep) complete and accurate books and records pertaining to such Person’s
Revenue (in sufficient detail to confirm the accuracy of Revenue Payment
calculations made hereunder for a period of at least three years after the
relevant payment is owed to Seller pursuant to this Agreement.

 





 

 

CONFIDENTIAL

 

(b) Records Examination (“Audit”). Buyer agrees to (and agrees to cause each
Affiliate of Buyer to) upon written request of Seller permit its relevant books
and records to be examined no more than once per calendar year by an independent
certified public accountant from a nationally or regionally recognized
accounting firm selected by Seller (and reasonably acceptable to Buyer) to
verify the accuracy of the Revenue Payments, upon written notice given at least
10 days in advance. Any such auditor shall enter into a reasonable and customary
confidentiality agreement before commencing any such audit, including
restrictions on dissemination of material non-public information, and shall not
disclose Buyer’s confidential information to Seller. Such examination is to be
made during normal business hours and may cover the relevant books and records
for Revenue in any calendar year ending not more than three years before the
date of such request, but only for those periods that have not been subject to a
prior examination. Such examination shall be at the expense of Seller, except in
the event that the results of the examination reveal an underpayment of Revenue
Payments by Buyer of 5% or more over the period being examined, in which case
the reasonable costs and expenses of such examination shall be paid (or
reimbursed to Seller, if such amounts have already been paid) by Buyer. If the
examination establishes that Buyer underpaid any amounts due hereunder, then
Buyer agrees to pay to Seller such deficiency within 20 days after Buyer’s
receipt of a written report thereof, including interest thereon at a rate of
6.00% per annum simple interest from the date payment was due, and, if
applicable pursuant to the previous sentence, the costs and expenses of the
examination. The results of any such examination shall be Buyer’s confidential
information.

 

2.2 Buyer’s Objection. If Buyer objects to the report of Seller’s auditor, it
shall notify Seller promptly, and then the dispute shall be resolved under
Section 2.9(c)(ii) of the Asset Purchase Agreement.

 

2.3 No Duty; No Guaranteed Payments. Buyer shall use Commercially Reasonable
Efforts to develop and commercialize Products and/or to enter into out-licenses
for the counterparty’s development/commercialization of Products or of
technology that could be developed toward Products. “Commercially Reasonable
Efforts” means efforts normally used by Buyer with respect to a product or
technology owned by Buyer which is of similar market potential at a similar
stage in the development or life of such product or technology, taking into
account issues of safety, efficacy, product profile, the competitiveness of the
marketplace, the proprietary position of the product or technology, the
regulatory structure involved, actual or potential profitability of the product
or technology and other relevant commercial factors. Commercially Reasonable
Efforts shall be determined on a market-by-market and indication-by-indication
basis for a particular Product or technology, and it is anticipated that the
level of effort may be different for different markets and may change over time,
reflecting changes in the status of the Product or technology and the
indications and/or market(s) involved.

 

2.4 Acquisitions.

 

(a) Buyer shall not assign this Agreement or effect a consolidation with or
merger into any other Person that includes the assets that are subject to this
Agreement or transfer all or substantially all of its assets (if such transfer
includes the assets that are subject to this Agreement) to any Person, unless
the Person formed by such consolidation or into which Buyer is merged, or the
Person that acquires all or substantially all of Buyer’s assets (the “Surviving
Person”) shall expressly assume all Revenue Payment and other obligations under
this Exhibit A.

 

(b) The proceeds received by Buyer or its Affiliates from a Section 2.4(a)
consolidation, merger or transfer of substantially all assets shall not be
considered Revenue.

 

A-2

 

 

CONFIDENTIAL

 

(c) Buyer and its Affiliates shall be relieved of all obligations for Revenue
Payments upon any such Section 2.4(a) consolidation, merger or transfer of
substantially all assets, and Seller shall thereafter look only to the Surviving
Person, and the Surviving Person shall succeed to, and be substituted for, and
may exercise every right and power of, Buyer under this Exhibit A with the same
effect as if the Surviving Person had been named as Buyer herein.

 

2.5 US Dollars. Revenue amounts shall be determined from the books and records
of Buyer and its Affiliates, maintained in accordance with GAAP. With respect to
Revenue amounts (including constituents thereof, such as the deductions used in
the computation of Net Sales) not denominated in United States Dollars, Buyer
shall convert the Revenue amounts (including constituents thereof) from the
applicable foreign currency into United States Dollars at the exchange rate
reported in The Wall Street Journal, Eastern United States Edition, for the last
trading day of the applicable calendar quarter. Based on the resulting Revenue
in United States Dollars, the then applicable Revenue Payments shall be
calculated.

 

2.6 Affiliates. Buyer is responsible and liable to Seller for all actions and
omissions of Buyer’s Affiliates that would be a breach of any of Buyer’s
obligations under this Exhibit A if such action were done or omitted by Buyer
hereunder.

 

2.7 Public Announcements.

 

(a) Any public or nonconfidential private disclosure of Revenue Payments shall
be made only with the prior consent of Buyer, which may be withheld in its sole
discretion, unless a public announcement is required by Law.

 

(b) Notwithstanding the above, once a public disclosure has been made without
violation of this Section, Seller shall be free to disclose to Third Parties any
information contained in said public disclosure, without further consent, so
long as such disclosure does not indicate that such information remains true and
correct if in fact it is no longer true and correct.

 

3. Definitions. Defined terms not otherwise defined in this Exhibit A (e.g.,
Affiliate, Buyer, GAAP, Law, Person, Seller, Third Party) shall have the
meanings ascribed to them in the Asset Purchase Agreement. In addition:

 

3.1 “Combination Product” means an indivisible Product containing or consisting
of one or more Mono Products, together with one or more Other Active
Ingredients.

 

3.2 “Direct Revenue” means all gross cash amounts and the cash fair market value
(determined by independent appraisal) at the time of receipt of all non-cash
considerations which are actually received on or before December 31, 2027 by
Buyer or any Affiliate of Buyer for Net Sales.

 

For avoidance of doubt: consideration received by Buyer or any Affiliate of
Buyer in good faith for services (whether or not formally designated as being
for services) shall not be within the definition of “Direct Revenue.”

 

“Non-cash considerations” does not mean future contingent or liquidated
obligations to pay cash (e.g., the estimated present value of future royalties,
or a promissory note); it means consideration in a form such as capital stock or
a cross-license received.

 

 A-3

 

 

CONFIDENTIAL



 

3.3 “Mono Product” means a Product consisting solely of an active pharmaceutical
ingredient, moiety or technology that could not practically have been developed
or produced but for use of Seller IP, and no Other Active Ingredient.

 

3.4 “Net Sales” means the gross amount invoiced by Buyer or an Affiliate, or
received by Buyer or its Affiliate despite the absence of an invoice, for the
sale or license or other disposition of a particular Product to a Person who is
not an Affiliate of Buyer, less the following deductions:

 

(a) Trade, cash and quantity discounts;

 

(b) Discounts, refunds, rebates actually taken, chargebacks, retroactive price
adjustments, and any other allowances which effectively reduce the net selling
price (other than such which have already diminished the gross amount invoiced),
including, without limitation, Medicaid, institutional and governmental rebates
(other than such which have already diminished the gross amount invoiced);

 

(c) Credits or allowances granted on returns or rejections of Product actually
sold;

 

(d) Amounts invoiced for Product sales but actually written off in good faith as
uncollectible (net of any recoveries on written-off debt);

 

(e) Shipping, handling, freight, postage, insurance and transportation charges,
but all only to the extent included as a separate line item in the gross amount
invoiced;

 

(f) Any tax imposed on the production, sale, delivery or use of the Product,
including, without limitation, import, export, sales, use, excise or value added
taxes and customs and duties, but all only to the extent included as a separate
line item (e.g., “taxes”) in the gross amount invoiced; and

 

(g) Any credits or allowances given or made with respect to wastage replacement.

 

The Net Sales for Mono Products shall be calculated as aforesaid.

 

The Net Sales for Combination Products shall be calculated as follows:

 

(i) if Buyer or its Affiliate separately sells in such country or other
jurisdiction, (a) a Mono Product containing as its sole active ingredient(s) the
active pharmaceutical ingredient, moiety or technology (that could not
practically have been developed or produced but for use of Seller IP) which is
contained in such Combination Product; and (b) products containing as their sole
active ingredient(s) the Other Active Ingredient(s) in such Combination Product,
then the Net Sales attributable to such Combination Product shall be calculated
on a Product-by-Product basis and country-by-country basis by multiplying actual
Net Sales of such Combination Product by the fraction A/(A+B) where: “A” is
Buyer’s (or its Affiliate’s) average Net Sales price during the period to which
the Net Sales calculation applies for the Mono Product in such country or other
jurisdiction and “B” is Buyer’s (or its Affiliate’s) average Net Sales price
during the period to which the Net Sales calculation applies in such country or
other jurisdiction, for products that contain as their sole active ingredient(s)
the Other Active Ingredient(s) with the equivalent dosage as in such Combination
Product;

 

 A-4

 

 

CONFIDENTIAL



 

(ii) if Buyer or its Affiliate separately sells in such country or other
jurisdiction such Mono Product but does not separately sell in such country or
other jurisdiction products containing as their sole active ingredient(s) the
Other Active Ingredient(s) in such Combination Product, the Net Sales
attributable to such Combination Product shall be calculated by multiplying the
Net Sales of such Combination Product by the fraction A/C where: “A” is Buyer’s
(or its Affiliate’s) average Net Sales price during the period to which the Net
Sales calculation applies for such Mono Product in such country or other
jurisdiction, and “C” is Buyer’s (or its Affiliate’s) average Net Sales price in
such country or other jurisdiction during the period to which the Net Sales
calculation applies for such Combination Product;

 

(iii) if Buyer or its Affiliates do not separately sell in such country or other
jurisdiction such a Mono Product but do separately sell products containing as
their sole active ingredient(s) the Other Active Ingredient(s) contained in such
Combination Product, the Net Sales attributable to such Combination Product
shall be calculated by multiplying the Net Sales of such Combination Product by
the fraction (D-E)/D where: “D” is the average Net Sales price during the period
to which the Net Sales calculation applies for such Combination Product in such
country or other jurisdiction and “E” is the average Net Sales price during the
period to which the Net Sales calculation applies for products that contain as
their sole active ingredient(s) the Other Active Ingredient(s) with the
equivalent dosage as in such Combination Product; and

 

(iv) if Buyer or its Affiliates do not separately sell in such country or other
jurisdiction either such a Mono Product or products containing as their sole
active ingredient(s) the Other Active Ingredient(s) in such Combination Product,
the Net Sales attributable to such Combination Product shall be determined by
the parties in good faith based on the relative fair market value (whether or
not hypothetical) of such a Mono Product and of a product containing as its sole
active ingredient(s) such Other Active Ingredient(s). If the parties cannot
agree on such relative value, such disagreement shall be referred to an
independent accountant in accordance with the provisions of the Asset Purchase
Agreement.

 

In the event a Product is sold as the Product component of a bundled combination
of products and/or devices, the Net Sales for such Product shall be calculated
in good faith by analogy to the most closely applicable of items (i)-(iv) above.

 

Dispositions of Products between Buyer and its Affiliates shall not be included
in the calculation for Net Sales where the Products in question will be resold
to an independent Third Party distributor or agent or end user by the Affiliate
where such revenue received by the Affiliate from such resale is included in Net
Sales. Revenue received by Buyer (or any of its Affiliates) from transactions
with an Affiliate, where the Product in question is used by the Affiliate solely
for such Affiliate’s internal purposes shall be included in Net Sales at a price
equal to the fair market value of such transfer(s). .

 

3.5 “Other Active Ingredient” means, with respect to a (Combination) Product, an
active pharmaceutical ingredient, moiety or technology that an independent Third
Party with sufficient experience and expertise in similar medical products would
reasonably determine has pharmacological activity in the cure, treatment or
prevention of disease that is separate from the effect of the active
pharmaceutical ingredient, moiety or technology that could not practically have
been developed or produced but for use of Seller IP. Drug delivery vehicles,
stabilizers, solvents, adjuvants and excipients shall not be deemed to be active
pharmaceutical ingredients and their presence shall not be deemed to create a
Combination Product.

 

3.6 “Product” means a pharmaceutical product that could not in whole or in part
have been identified, selected or determined to have biologic activity or
utility and/or have been developed or produced but for use of Seller IP.

 



 A-5

 

 

CONFIDENTIAL

 

3.7“Revenue” means all Third-Party Revenue and all Direct Revenue.

 

3.8 “Revenue Payment” and “Revenue Payments,” as used herein, mean the
prescribed-herein periodic payments to Seller, calculated as a percentage of
Third-Party Revenue and/or as a percentage of Direct Revenue, as the case may
be.

 

3.9 “Seller Employees” mean any employee of Seller or any of its subsidiaries
that are hired by Buyer or its Affiliates

 

3.10 “Seller IP” is the Intellectual Property Rights of the Seller acquired
under the Asset Purchase Agreement, as described on Section 3.12(a) of the
Seller Disclosure Schedule to the Asset Purchase Agreement.

 



3.11 “Seller Portfolio” means the Seller’s unpartnered programs for the targets
BCAT2, 3HIB, GYS1,cGAS, TRPML1, Nav1.9, ApoL1, any chemical library of Seller or
its subsidiaries which is transferred to Buyer pursuant to the Asset Purchase
Agreement (other than compounds currently commercially available or currently
possessed by Buyer, as evidenced by written documentation) and any improvements,
optimizations, derivatives and modifications thereto.

 

3.12 “Third-Party Revenue” means all gross cash amounts and the cash fair market
value (determined by independent appraisal) at the time of receipt of all
non-cash considerations which are actually received on or before December 31,
2027 by Buyer or any Affiliate of Buyer for:

 

(a) upfront payments in respect of out-licenses of, collaborations,
partnerships, co-development or other similar transactions (herein
“Transactions”) (i) in respect to the Seller Portfolio, (ii) in respect to
Products, (iii) in respect to Seller IP or (iv) for which the Seller Employees
are utilized in performing more than a de minimis amount of services;

 

(b) milestone payments in respect of any Transactions (i) in respect to the
Seller Portfolio, (ii) in respect to Products, (iii) in respect to Seller IP or
(iv) for which the Seller Employees are utilized in performing more than a de
minimis amount of services;

 

(c) running royalties in respect of any Transactions (i) in respect to the
Seller Portfolio, (ii) in respect to Products, (iii) in respect to Seller IP or
(iv) for which the Seller Employees are utilized in performing more than a de
minimis amount of services;

 

(d) payments in the nature of royalties in respect of any Transactions (i) in
respect to the Seller Portfolio, (ii) in respect to Products, (iii) in respect
to Seller IP or (iv)for which the Seller Employees are utilized in performing
more than a de minimis amount of services;

 

(e) With the exception of Section 2.4 transactions, the assignment of Seller
Portfolio, Product programs or of Seller IP or a significant portion of the
assets acquired by Buyer from Seller and its subsidiaries; or

 

(f) the grant of any option for any of the foregoing.

 



 A-6

 

 

CONFIDENTIAL

 

By way of non-limiting example, if any Seller Employee is named in any contract
or agreement related to a Transaction, is named as an inventor or is a signatory
for any intellectual property utilized or developed with respect to a
Transaction, any Seller Employee signs any report required to be delivered as
part of the terms of a Transaction, or is appointed to any committees
established for the purposes of a Transaction then the “more than a de minimis
amount of services” standard of this Section 3.12 is satisfied with respect to
such Transaction. In addition, by way of non-limiting example, if the Buyer is
the signatory to any agreement related to a Transaction then the “more than a de
minimis amount of services” standard of this Section 3.12 is satisfied with
respect to such Transaction.

 

For avoidance of doubt: consideration received by Buyer or any Affiliate of
Buyer in good faith for services shall not be within the definition of
“Third-Party Revenue”; provided that upfront payments in connection with a
Transaction (i) in respect to the Seller Portfolio, (ii) in respect to Products,
(iii) in respect to Seller IP or (iv) for which the Seller Employees are
utilized in performing more than a de minimis amount of services shall be within
the definition of “Third-Party Revenue.”

 

“Non-cash considerations” does not mean future contingent or liquidated
obligations to pay cash (e.g., the estimated present value of future royalties,
or a promissory note); it means consideration in a form such as capital stock or
a cross-license received. Future contingent or liquidated obligations to pay
cash shall be treated as cash consideration if and when (if prior to December
31, 2027) actually paid.

 



A-7

 



 

EXHIBIT B

 

BILL OF SALE

 

[________] [__], 2020

 

This Bill of Sale (this “Bill of Sale”) is entered into by and between Icagen,
Inc., a Delaware corporation (“Parent”), Icagen Corp., a Nevada corporation,
XRPro Sciences, Inc., a Delaware corporation, and Caldera Discovery, Inc., a
Delaware corporation (each, a “Subsidiary”, and the Subsidiaries, together with
Parent, collectively referred to as “Seller”), on the one hand, and Adjacent
Acquisition Co., LLC, a Delaware limited liability company (“Buyer”), on the
other hand.

 

WITNESSETH:

 

WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement,
dated as of even date herewith (the “Purchase Agreement”), pursuant to which,
among other things, Seller agreed to sell, assign, transfer, convey and deliver
to Buyer, and Buyer agreed to purchase from Seller, all of Seller’s right, title
and interest in and to the Transferred Assets.

 

NOW, THEREFORE, pursuant to the terms and conditions of the Purchase Agreement,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Buyer hereby agree as follows:

 

1.  Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings assigned to such terms in the Purchase Agreement.

 

2.  Sale of Assets. Effective as of the Closing, Seller hereby sells, assigns,
transfers, conveys and delivers to Buyer, free and clear of any Liens, all of
Seller’s right, title and interest in, to and under the Transferred Assets
(except for the Assumed Contracts which are being conveyed to Buyer pursuant
that certain Assignment and Assumption Agreement of even date herewith and for
any Transferred Assets which are being conveyed to Buyer pursuant to that
certain IP Assignment Agreement of even date herewith).

 

3.  Third-Party Consents. The terms of Section 2.5 of the Purchase Agreement are
hereby incorporated by reference.

 

4.  Further Assurances. At any time or from time to time hereafter, Seller
shall, at the reasonable request of Buyer, take all action as may be necessary
to put Buyer in actual possession and operating control of the Transferred
Assets, and shall execute, acknowledge and deliver such further instruments of
conveyance, power of attorney, sale, transfer or assignment, and take such other
actions as Buyer may reasonably request in order to more effectively consummate
the transactions contemplated by this Bill of Sale.

 

5.  Effect of Agreement. This Bill of Sale is intended to evidence the
consummation of the transactions contemplated by the Purchase Agreement and is
subject to the terms and conditions set forth in the Purchase Agreement. This
Bill of Sale is made without representation or warranty, except as provided in
the Purchase Agreement. Nothing contained in this Bill of Sale shall be
construed to supersede, limit or qualify any provision of the Purchase
Agreement. To the extent there is a conflict between the terms and provisions of
this Bill of Sale and the terms and provisions of the Purchase Agreement, the
terms and provisions of the Purchase Agreement shall govern.

 

 

 

 

 

6.  Counterparts. This Bill of Sale may be executed in multiple counterparts,
and by the different parties hereto in separate counterparts, each of which
shall for all purposes be deemed to be an original, and all of which taken
together shall constitute one and the same instrument. A signature delivered on
any counterpart by facsimile or other electronic means shall for all purposes be
deemed to be an original signature to this Bill of Sale.

 

7.  Amendment. This Bill of Sale may not be amended or modified except by an
instrument in writing signed by each of Seller and Buyer.

 

8.  Governing Law. This Bill of Sale shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without reference to its choice of law rules.

 

9.  Successors and Assigns. This Bill of Sale and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
Buyer and Seller, and their respective successors and permitted assigns.

 

10.  Assignment. Neither this Bill of Sale nor any of the rights, interests or
obligations hereunder may be assigned by any party hereto, in whole or in part
(whether by operation of law or otherwise), without the prior written consent of
the other party hereto; provided, however, that without such prior written
consent: (a) Buyer may assign its rights and/or delegate its obligations under
this Bill of Sale (in whole but not in part) to any of its Affiliates; (b) any
or all of the rights and interests and/or obligations of Buyer under this Bill
of Sale: (i) may be assigned and/or delegated to any purchaser of a substantial
portion of the assets of Buyer or any of its Affiliates (whereupon Buyer shall
cease to have any further liabilities or obligations hereunder); and (ii) may be
assigned as a matter of law to the surviving entity in any merger,
consolidation, share exchange or reorganization involving Buyer or any of its
Affiliates; and (c) Buyer and its Affiliates shall be permitted to collaterally
assign, at any time and in their sole discretion, their respective rights
hereunder to any lender or lenders providing financing to Buyer or any of its
Affiliates (including any agent for any such lender or lenders) or to any
assignee or assignees of such lender, lenders or agent.

 

[Signature Page Follows]

 

B-2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be duly
executed as of the date first set forth above.

 

  SELLER:       ICAGEN, INC.:       By:       Name:        Title:         ICAGEN
CORP:       By:       Name:       Title:         XR PRO SCIENCES, INC.:      
By:       Name:       Title:         CALDERA DISCOVERY, INC.:       By:      
Name:       Title:         BUYER:       ADJACENT ACQUISITION CO., LLC:       By:
      Name:       Title:  

 





B-3

 

 

EXHIBIT C

 



ASSIGNMENT AND ASSUMPTION AGREEMENT

 

[________] [__], 2020

 

This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
entered into by and between Icagen, Inc., a Delaware corporation (“Parent”),
Icagen Corp., a Nevada corporation, XRPro Sciences, Inc., a Delaware
corporation, and Caldera Discovery, Inc., a Delaware corporation (each, a
“Subsidiary”, and the Subsidiaries, together with Parent, collectively referred
to as “Seller”), on the one hand, and Adjacent Acquisition Co., LLC, a Delaware
limited liability company (“Buyer”), on the other hand.

 

WITNESSETH:

 

WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement,
dated as of even date herewith (the “Purchase Agreement”), pursuant to which,
among other things, Seller agreed to sell, assign, transfer, convey and deliver
to Buyer, and Buyer agreed to purchase from Seller, all of Seller’s right, title
and interest in and to the Assumed Contracts, and Buyer agreed to assume,
perform and discharge all of the Assumed Liabilities.

 

NOW, THEREFORE, pursuant to the terms and conditions of the Purchase Agreement,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Buyer hereby agree as follows:

 

1.  Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings assigned to such terms in the Purchase Agreement.

 

2.  Assignment of Assumed Contracts. Effective as of the Closing, Seller hereby
sells, assigns, transfers, conveys and delivers to Buyer all of Seller’s right,
title and interest in, to and under the Assumed Contracts. Effective as of the
Closing, Buyer hereby accepts the foregoing assignment.

 

3.  Assumption of Liabilities. Effective as of the Closing, Buyer hereby assumes
and agrees to pay, perform and discharge when due only the Assumed Liabilities.
This Assignment and Assumption does not release Seller from any, and Seller
shall remain liable for all, Excluded Liabilities.

 

4.  Third-Party Consents. The terms of Section 2.5 of the Purchase Agreement are
hereby incorporated by reference.

 

5.  Further Assurances. At any time or from time to time hereafter, Seller
shall, at the reasonable request of Buyer, execute, acknowledge and deliver such
further instruments of conveyance, power of attorney, sale, transfer or
assignment, and take such other actions as Buyer may reasonably request in order
to more effectively consummate the transactions contemplated by this Assignment
and Assumption.

 

6.  Effect of Agreement. This Assignment and Assumption is intended to evidence
the consummation of the transactions contemplated by the Purchase Agreement and
is subject to the terms and conditions set forth in the Purchase Agreement. This
Assignment and Assumption is made without representation or warranty, except as
provided in the Purchase Agreement. Nothing contained in this Assignment and
Assumption shall be construed to supersede, limit or qualify any provision of
the Purchase Agreement. To the extent there is a conflict between the terms and
provisions of this Assignment and Assumption and the terms and provisions of the
Purchase Agreement, the terms and provisions of the Purchase Agreement shall
govern.

 

 

 

 



7. Counterparts. This Assignment and Assumption may be executed in multiple
counterparts, and by the different parties hereto in separate counterparts, each
of which shall for all purposes be deemed to be an original, and all of which
taken together shall constitute one and the same instrument. A signature
delivered on any counterpart by facsimile or other electronic means shall for
all purposes be deemed to be an original signature to this Assignment and
Assumption.

 

8. Amendment. This Assignment and Assumption may not be amended or modified
except by an instrument in writing signed by each of Seller and Buyer.

 

9. Governing Law. This Assignment and Assumption shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of Delaware, without reference to its choice of law rules.

 

10. Successors and Assigns. This Assignment and Assumption and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon Buyer and Seller, and their respective successors and permitted
assigns.

 

11. Assignment. Neither this Assignment and Assumption nor any of the rights,
interests or obligations hereunder may be assigned by any party hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of the other party hereto; provided, however, that without such prior
written consent: (a) Buyer may assign its rights and/or delegate its obligations
under this Assignment and Assumption (in whole but not in part), at any time and
in their sole discretion, to any of its Affiliates; (b) any or all of the rights
and interests and/or obligations of Buyer under this Assignment and Assumption:
(i) may be assigned and/or delegated to any purchaser of a substantial portion
of the assets of Buyer or any of its Affiliates (whereupon Buyer shall cease to
have any further liabilities or obligations hereunder); and (ii) may be assigned
as a matter of law to the surviving entity in any merger, consolidation, share
exchange or reorganization involving Buyer or any of its Affiliates; and (c)
Buyer and its Affiliates shall be permitted to collaterally assign their
respective rights hereunder to any lender or lenders providing financing to
Buyer or any of its Affiliates (including any agent for any such lender or
lenders) or to any assignee or assignees of such lender, lenders or agent.

 

[Signature Page Follows]

 

C-2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be duly executed as of the date first set forth above.

 

  SELLER:       ICAGEN, INC.:       By:       Name:        Title:         ICAGEN
CORP:       By:       Name:       Title:         XR PRO SCIENCES, INC.:      
By:       Name:       Title:         CALDERA DISCOVERY, INC.:       By:      
Name:       Title:         BUYER:       ADJACENT ACQUISITION CO., LLC:       By:
      Name:       Title:  

 



 

 

 

EXHIBIT D

 



IP ASSIGNMENT AGREEMENT

 

[________] [__], 2020

 

This IP Assignment Agreement (this “IP Assignment”) is entered into by and
between Icagen, Inc., a Delaware corporation (“Parent”), Icagen Corp., a Nevada
corporation, XRPro Sciences, Inc., a Delaware corporation, and Caldera
Discovery, Inc., a Delaware corporation (each, a “Subsidiary”, and the
Subsidiaries, together with Parent, collectively referred to as “Assignor”), on
the one hand, and Adjacent Acquisition Co., LLC, a Delaware limited liability
company (“Buyer”), on the other hand.

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of the Asset Purchase Agreement, dated as of even
date herewith (the “Purchase Agreement”), by and between Assignor and Buyer, the
Assignor agreed to assign to Buyer all of its rights to the Transferred Assets
that are Patents, Trademarks and registered Copyrights or Domain Names (the
“Assigned IP”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties acknowledge and agree as follows:

 

1.  Assignment. Assignor hereby irrevocably and unconditionally conveys,
transfers, assigns, and delivers to Buyer all of its right, title, and interest
in and to the Assigned IP, free and clear of all Liens (other than Permitted
Liens).

 

2.  Unassignable IP. If any of the Assigned IP cannot be assigned as a matter of
law (the “Unassignable IP Rights”), Assignor hereby grants to Buyer an exclusive
(without reservation), irrevocable, perpetual, worldwide, transferable,
fully-paid and royalty-free license, with the right to sublicense through
multiple tiers, under the Unassignable IP Rights, to fully utilize the Assigned
IP in any manner without any restriction.

 

3.  Assistance. Assignor agrees to perform all acts that are reasonably
necessary to permit and assist Buyer or its successor or assignee in perfecting
and enforcing its rights in the Assigned IP.

 

4.  License. Assignor hereby confirms that, to the extent the Assigned IP uses
or incorporates any ideas, concepts, techniques, inventions, processes, works of
authorship or other intellectual property of Assignor not assigned to Buyer,
(the “Background Technology”), Assignor has granted Buyer a license to such
Background Technology. The scope of such license is perpetual, irrevocable,
worldwide, fully-paid, royalty-free, transferable, and sublicenseable, and
includes the right to use, reproduce, create derivative works of, distribute,
display, and perform the Background Technology. Notwithstanding the foregoing,
to the extent such prior license grant is deemed ineffective for any reason,
Assignor hereby irrevocably and unconditionally grants to Buyer such license to
the Background Technology.

 

5.  Representations and Warranties. Assignor represents and warrants that it has
the full right and authority to enter into this IP Assignment and to grant the
rights granted and perform its obligations hereunder, and that Assignor has not
granted to any third party any security interest, option, Lien, license, or
encumbrance of any nature, on the Assigned IP.

 

 

 

 

6. No Royalty Obligations. Assignor acknowledges and agrees that Buyer or its
successors or assignees shall not owe Assignor any royalties or other monetary
obligations with respect to any of the Assigned IP, Unassignable IP Rights,
Background Technology, or any other proprietary rights related to the Business.

 

7. General.

 

(a) Governing Law. This IP Assignment shall be governed by and construed in
accordance with the Laws of the State of Delaware that apply to agreements made
and performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof or of any other jurisdiction.

 

(b) Waiver; Amendment. Any agreement on the part of a party to any extension or
waiver of any provision hereof shall be valid only if set forth in an instrument
in writing signed on behalf of such party. A waiver by a party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any party of the
performance of any act shall not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time. This IP
Assignment may not be amended, modified or supplemented except by written
agreement of the parties.

 

(c) Severability. If any provision of this IP Assignment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this IP Assignment will remain in full force and effect. Any provision of this
IP Assignment held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.

 

(d) Construction. This IP Assignment was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this IP Assignment to be construed or interpreted against
any party shall not apply to any construction or interpretation hereof.

 

(e) Entire Agreement. This IP Assignment constitutes the entire agreement among
the parties to this IP Assignment and supersedes all other prior agreements and
understandings, both written and oral, among or between any of the parties with
respect to the subject matter hereof and thereof.

 

(f) Defined Terms. Capitalized terms used but not defined herein will have the
respective meanings assigned to such terms in the Purchase Agreement.

 

(g) Counterparts. This IP Assignment may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed an original, but all of which shall be
considered one and the same agreement, and shall become effective when each
party has received counterparts signed by each of the other parties, it being
understood and agreed that delivery of a signed counterpart signature page to
this IP Assignment by facsimile transmission, by electronic mail in portable
document format (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document shall
constitute valid and sufficient delivery thereof.

 

[Signature Page Follows]

 

D-2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this IP Assignment to be duly
executed as of the date first set forth above.

 

  ASSIGNOR:       ICAGEN, INC.:       By:       Name:        Title:        
ICAGEN CORP:       By:       Name:       Title:         XR PRO SCIENCES, INC.:  
    By:       Name:       Title:         CALDERA DISCOVERY, INC.:       By:    
  Name:       Title:         BUYER:       ADJACENT ACQUISITION CO., LLC:      
By:       Name:       Title:  

 



 

 

 



EXHIBIT E

 



TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is dated as of ________ _,
2020, by and between Icagen, Inc., a Delaware corporation (“Seller”), to be
renamed _______ and Adjacent Acquisition Co., LLC, a Delaware limited liability
company (the “Company”). Capitalized terms used herein shall have the meanings
given thereto in the Asset Purchase Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Seller and the Company are parties to an Asset Purchase Agreement dated
as of February 10, 2020 (the “Asset Purchase Agreement”) which requires the
parties to enter into this Agreement;

 

NOW, THEREFORE, subject to the terms, conditions, covenants and provisions of
this Agreement, each of Seller and the Company mutually covenant and agree as
follows:

 

ARTICLE I

 

SERVICES PROVIDED

 

1.1 Transition Services. Upon the terms and subject to the conditions set forth
in this Agreement, Seller will provide each of those services (hereinafter
referred to individually as a “Seller Transition Service”, and collectively as
the “Seller Transition Services “) set forth in Schedule A hereto to the Company
during the time period specified for each such Seller Transition Service in such
Schedule (hereinafter referred to collectively as the “Time Periods” for all of
the Transition Services, and individually a “Time Period” for a Transition
Service).

 

1.2 Personnel. In providing the Transition Services, the party providing such
services (the “Provider”) may, as it deems necessary or appropriate, (i) use the
personnel of the Provider or its affiliates, and (ii) employ the services of
third parties to the extent that, and subject to the condition that, such third
party services are routinely utilized to provide similar services to other
businesses of the Provider or are reasonably necessary for the efficient
performance of such Transition Services.

 

1.3 Representatives. Each of the Provider and the party receiving such services
(the “Recipient”) shall nominate a representative to act as its primary contact
person to coordinate the provision of all of such party’s Transition Services
(collectively, the “Primary Coordinators”). Each Primary Coordinator may
designate one or more service coordinators for each specific Transition Service
(the “Service Coordinators”). Each party may treat an act of a Primary
Coordinator or Service Coordinator of another party as being authorized by such
other party without inquiring behind such act or ascertaining whether such
Primary Coordinator or Service Coordinator had authority to so act, provided,
however, that no such Primary Coordinator or Service Coordinator has authority
to amend this Agreement. Seller and the Company shall advise each other promptly
(in any case no more than five (5) business days) in writing of any change in
the Primary Coordinators and any Service Coordinator for a particular Transition
Service, setting forth the name of the Primary Coordinator or Service
Coordinator to be replaced and the name of the replacement, and certifying that
the replacement Primary Coordinator or Service Coordinator is authorized to act
for such party in all matters relating to this Agreement, in the case of a
Primary Coordinator or, in the case of a Service Coordinator, with respect to
the Transition Service for which such Service Coordinator has been designated.
Seller and the Company each agree that all communications relating to the
provision of the Transition Services shall be directed to the Service
Coordinators for such Transition Service with copies to the Primary
Coordinators. Seller’s initial Primary Coordinator shall be ___________. The
Company’s initial Primary Coordinator shall be Matthew Korenberg. For each
Transition Service the Provider’s and Recipient’s initial Service Coordinator is
set forth on the Schedules.

 



 

 

1.4 Level of Transition Services.

 

(a) The Transition Services shall be of substantially the same type, quality and
utilization levels, and shall be provided with substantially the same degree of
care and diligence, as such services had been provided prior to the closing
under the Asset Purchase Agreement.

 

(b) A Provider shall not be required to provide a Recipient with extraordinary
levels of Transition Services, special studies, training, or the like or the
advantage of systems, equipment, facilities, training, or improvements procured,
obtained or made after the Closing Date by such Provider.

 

(c) In addition to being subject to the terms and conditions of this Agreement
for the provision of the Transition Services, Seller and the Company each agree
that the Transition Services provided by third parties shall be subject to the
terms and conditions of any agreements between the Provider and such third
parties, which agreements shall be on substantially the same conditions as the
Provider would enter into with such third parties for its own account, and no
such agreements shall be binding on the Recipient after the term hereof without
the Recipient’s express written consent. The Provider shall consult with the
Recipient concerning the terms and conditions of any such agreements to be
entered into, or proposed to be entered into, or amended, with third parties
after the date hereof.

 

1.5 Limitation of Liability.

 

The parties hereto acknowledge and agree that the Transition Services are
provided by the Provider: (i) at the request of the Recipient in order to
accommodate it following the Closing, (ii) at the costs set forth on the
applicable Schedule hereto and with no expectation of profit being made by the
Provider thereon and (iii) with the expectation that the Provider is not
assuming any financial or operational risks, including those usually assumed by
a service provider, except for those risks explicitly set forth herein.
Accordingly, each party agrees that, absent gross negligence or willful
misconduct, the other party, its subsidiaries and affiliates and their
directors, officers, employees, representatives, consultants and agents shall
not be liable for any direct, indirect, special, incidental or consequential
damages, including lost profits or savings, whether or not such damages are
foreseeable, or for any third party claims relating to the Transition Services
or each party’s performance under this Agreement. Notwithstanding anything to
the contrary contained herein, in the event any Provider commits an error with
respect to or incorrectly performs or fails to perform any Transition Service,
at the Recipient’s request, the Provider shall use reasonable efforts and in
good faith attempt to correct such error, re-perform or perform such Transition
Service at no additional cost to such Recipient; provided that, absent gross
negligence or willful misconduct, and assuming that the Provider uses
commercially reasonable data backup processes, the Provider shall have no
obligation to recreate any lost or destroyed data to the extent the same cannot
be cured by the re-performance of the Transition Service in question.

 

E-2

 

 

1.6 Indemnity.

 

(a) The respective Recipient agrees to indemnify and hold the respective
Provider and its subsidiaries and affiliates and persons serving as officers,
directors, partners or employees thereof harmless from and against any damages,
liabilities, losses, taxes, fines, penalties, costs and expenses (each, a
“Damage” and, collectively, the “Damages”) (including, without limitation,
reasonable fees of counsel) of any kind or nature whatsoever (whether or not
arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) which may be sustained or
suffered by any of them arising out of or based on any (i) gross negligence or
willful misconduct on the part of the Recipient or (ii) the use, manufacture,
sale and/or other commercialization of any work product derived from the
Transition Services, provided that the indemnity in clause (ii) shall not
prevent the Company from exercising any rights it may have under the Asset
Purchase Agreement.

 

(b) The respective Provider agrees to indemnify and hold the respective
Recipient and its subsidiaries and affiliates and persons serving as officers,
directors, partners or employees thereof harmless from and against any Damages
(including, without limitation, reasonable fees of counsel) of any kind or
nature whatsoever (whether or not arising out of third-party claims and
including all amounts paid in investigation, defense or settlement of the
foregoing) which may be sustained or suffered by any of them arising out of or
based upon any gross negligence or willful misconduct on the part of the
Provider.

 

1.7 Force Majeure. Any failure or omission by a party in the performance of any
obligation under this Agreement shall not be deemed a breach of this Agreement
or create any liability, if the same arises from any cause or causes beyond the
control of such party, including but not limited to, the following, which, for
purposes of this Agreement shall be regarded as beyond the control of each of
the parties hereto: acts of God, fire, storm, flood, earthquake, governmental
regulation or direction, acts of the public enemy, war, rebellion, insurrection
riot, invasion, strike or lockout; provided however that such party shall resume
the performance whenever such causes are removed.

 

1.8 Modification of Procedures.

 

(a) Subject to the procedure set forth in this Section 1.8 to the extent
applicable, the Provider may make changes from time to time in its standards and
procedures for performing the Transition Services, provided that any such change
shall be made with respect to all or a significant portion of such Provider’s
business and that such change shall not interfere in any material respect with
the continued provision of Transition Services. Notwithstanding the foregoing
sentence, unless required by law, the Provider shall not implement any
substantial changes affecting the Recipient unless the Provider gives the
Recipient 10 business days (x) to accept, and adapt its operations to
accommodate, such changes or (y) to reject the proposed changes. In the event
the Recipient rejects a proposed change then the service shall be provided
consistent with prior practice through the duration of the Term.

 

E-3

 

 

(b) During the term of this Agreement, the Recipient shall, within 10 business
days after such plans are available, provide the Provider with a plan
identifying any changes in the Recipient’s business that may affect the
provision of the Transition Services in order for the Provider to provide the
Transition Services to the Recipient; provided, however, that the Provider shall
not be required to alter the method in which it provides the Transition Services
or increase the level of such Services in any material manner except as
expressly provided herein; provided, further, however, that the failure of the
Recipient to provide such notice shall not alter or diminish the Provider’s
obligations to provide the Transition Services on the terms set forth herein
except where the failure to provide notice has materially increased the
Provider’s cost or burden to provide such Transition Service.

 

1.9 No Obligation to Continue to Use Services; Provider to Assist in
Transitioning.

 

(a) The Recipient shall not have any obligation to continue to use any of the
Transition Services and may terminate any Transition Service by giving the
Provider of such Transition Service ten (10) days prior notice thereof in
accordance with the notice provisions herein.

 

(b) Provider shall assist the Recipient in the Recipient’s efforts in
undertaking to provide for itself any Transition Services by giving the
Recipient actual possession of the various documents, data and other records
used or useful in the delivery of such Transition Services.

 

(c) The Company in its sole and absolute discretion may make offers of
employment to persons providing Transition Services.

 

1.10 Provider Access. To the extent reasonably required for personnel of the
Provider to perform the Transition Services, the Recipient shall provide
personnel of the Provider with reasonable access during normal business hours
(to the extent practicable) to its equipment, office space, laboratories,
telecommunications and computer equipment and systems, and any other areas and
equipment.

 

1.11 Recipient Obligations. During the term of this Agreement, the Recipient
shall (i) comply with any reasonable instructions provided by the Provider that
are necessary for the Provider to adequately provide the Transition Services;
(ii) comply with all applicable standards and procedures applicable to such
Transition Service which are in the manner generally applied by the Provider in
its business; and (iii) promptly report any operational or system problem
affecting, the provision of any Transition Services to the Provider.
Notwithstanding the foregoing, any failure by the Recipient to perform any of
the foregoing shall not alter or diminish the Provider’s obligations to provide
the Transition Services on the terms set forth herein except where the failure
to so perform has materially increased the Provider’s cost or burden to provide
such Transition Service, or where such failure prevents the provision of the
Transition Service in substantially the same manner as previously provided.

 

E-4

 

 

1.12 DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PROVIDER MAKES NO
REPRESENTATIONS OR WARRANTIES IN RESPECT OF THE TRANSITION SERVICES, EXPRESS OR
IMPLIED.

 

ARTICLE II

 

COMPENSATION

 

2.1 Consideration. As consideration for the Transition Services, the Recipient
shall pay to the Provider the amount specified for each such Transition Service
as set forth in the Schedules.

 

2.2 Invoices. After the end of each month, the Provider, together with its
affiliates or subsidiaries providing Transition Services, will submit a single
itemized invoice to the Recipient for all Transition Services provided to the
Recipient during such month that are to be paid monthly. All invoices shall be
sent to the attention of the Primary Coordinator at the address set forth in
Section 5.3 hereof or to such other address as the Recipient shall have
specified by notice in writing to the Provider.

 

2.3 Payment of Invoices.

 

(a) Payment of all invoices in respect of a Transition Service shall be made by
check or electronic funds transmission in U.S. Dollars, without any offset or
deduction of any nature whatsoever (except that offset or deduction may be made
in regard to other invoiced amounts due under this Agreement or to the extent of
a dispute in good faith concerning amounts due under this Agreement), within
thirty (30) days of the invoice date unless otherwise specified in the Schedule
relating to such Transition Service. All payments shall be made to the account
designated by the Provider to the Recipient.

 

(b) If any payment is not paid when due (except to the extent disputed in good
faith) and the Recipient does not make such payment within thirty (30) days of
receiving notice from the Provider, the Provider of the Transition Service or
Transition Services that have not been timely paid for shall have the right,
without any liability to the Recipient, or anyone claiming by or through the
Recipient, to, following an additional ten (10) days prior written notice,
immediately cease providing any or all of the Transition Services provided by
the Provider to the Recipient and/or to terminate this Agreement, which right
may be exercised by the Provider in its sole and absolute discretion.
Notwithstanding the above, the Provider shall not cease providing any Transition
Service or terminate this Agreement if such lack of payment is due to a good
faith dispute, the details of which the Recipient has indicated to the Provider
in writing.

 

E-5

 

 

ARTICLE III

 

CONFIDENTIALITY

 

3.1 Obligation. Except if compelled by a court of proper jurisdiction or as
required by applicable law or stock exchange regulation, each party and its
subsidiaries shall not use or permit the use of (without the prior written
consent of the other party) and shall keep, and shall cause its consultants and
advisors to keep, confidential all information (other than information that is
in the public domain, is independently developed as evidenced by written
documentation or is rightly received from a third party who is not known after
reasonable inquiry by the disclosing party to be subject to a confidentiality
obligation with respect to the disclosed information) concerning the other party
and its subsidiaries and affiliates received pursuant to or in connection with
this Agreement.

 

3.2 Care and Inadvertent Disclosure. With respect to any confidential
information each party agrees as follows:

 

(a) it shall use the same degree of care in safeguarding said information as it
uses to safeguard its own information which must be held in confidence; and

 

(b) upon the discovery of any inadvertent disclosure or unauthorized use of said
information, or upon obtaining notice of such a disclosure or use from any other
party, it shall take reasonable actions to prevent any other inadvertent
disclosure or unauthorized use.

 

ARTICLE IV

 

TERM

 

4.1 Term. This Agreement shall become effective on the Closing Date and shall
remain in force until the expiration of the longest Time Period specified in any
Schedule hereto (the “Expiration Date”), unless all of the Transition Services
are terminated by the Recipient in accordance with Section 1.9 above, or this
Agreement is terminated under Section 2.3(b) prior to the Expiration Date.
Notwithstanding the above, the Provider and the Recipient agree to use
commercially reasonable efforts in expediting the transition of each of the
Transition Services from the Provider to the Recipient.

 

4.2 Termination of Obligations. The Recipient specifically agrees and
acknowledges that all obligations of the Provider to provide each Transition
Service shall immediately cease upon the expiration of the Time Period for such
Transition Service, and the Provider’s obligations to provide all of the
Transition Services hereunder shall immediately cease upon the termination of
this Agreement. The Recipient shall bear sole responsibility for instituting
permanent services, or obtaining replacement services, in respect of any
Transition Service terminated in accordance with the provisions hereof, and the
Provider shall bear no liability for the Recipient’s failure to implement or
obtain such service or for any difficulties in transitioning from the Transition
Service to such permanent or replacement service. Notwithstanding the foregoing,
in connection with the transition to one or more permanent service providers (a
“Transition”), the Provider shall cooperate with all reasonable requests of the
Recipient in order to effect such Transition in a timely and cost-effective
manner.

 

E-6

 

 

4.3 Survival of Certain Obligations. Without prejudice to the survival of the
other agreements of the parties, the following obligations shall survive the
termination of this Agreement: (a) the obligations of each party under Sections
1.5, 1.6 and 1.12 and Article III and (b) the Provider’s right to receive the
compensation for the Transition Services provided by it hereunder provided in
Section 2.1 above incurred prior to the effective date of termination.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Complete Agreement: Construction. This Agreement, including the Schedules
hereto, shall constitute the entire agreement between the parties with respect
to the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter. In the event of
any inconsistency between this Agreement and any Schedule hereto, the Schedule
shall prevail.

 

5.2 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

 

5.3 Notices. All notices and other communications hereunder shall be in writing
and hand delivered or mailed by registered or certified mail (return receipt
requested) or sent by any means of electronic message transmission with delivery
confirmed (by read receipt, voice or otherwise) to the parties at the following
addresses (or at such other addresses for a party as shall be specified by like
notice) and will be deemed given on the date on which such notice is received:

 

To the Company:

 

Ligand Pharmaceuticals Incorporated

3911 Sorrento Valley Blvd., Suite 110

San Diego, CA 92121

Attn: Chief Financial Officer

Email: mkorenberg@ligand.com

 

With a copy to:

Ligand Pharmaceuticals Incorporated

3911 Sorrento Valley Blvd., Suite 110

San Diego, CA 92121

Attn: General Counsel

Email: cberkman@ligand.com

 

E-7

 

 

To Seller:

 

 



 

 

With a copy to:

 

5.4 Waivers. The failure of any party to require strict performance by any other
party of any provision in this Agreement will not waive or diminish that party’s
right to demand strict performance thereafter of that or any other provision
hereof.

 

5.5 Amendments. This Agreement may not be modified or amended except by an
agreement in writing signed by each of the parties hereto.

 

5.6 Assignment . This Agreement shall not be assignable, in whole or in part,
directly or indirectly; provided, however, that (i) either party may assign this
Agreement without the other’s consent to any of its direct or indirect
subsidiaries and (ii) any party may assign this Agreement to any successor to
its business, whether by merger, reorganization or otherwise; provided, further,
that any such assignment shall not relieve the assignor of its obligations under
this Agreement. Any attempt to assign any rights or obligations arising under
this Agreement in contravention with this paragraph shall be null and void ab
initio.

 

5.7 Successors and Assigns. The provisions to this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns.

 

5.8 Third Party Beneficiaries . This Agreement is solely for the benefit of the
parties hereto and should not be deemed to confer upon third parties any remedy,
claim, liability, reimbursement, claim of action or other right in excess of
those existing without reference to this Agreement.

 

5.9 Title and Headings. Titles and headings to sections herein are inserted for
the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

 

5.10 Schedules. The Schedules to this Agreement shall be construed with and as
an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein.

 

5.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California (without regard to its
conflicts of law doctrines). Each of the parties hereto irrevocably and
unconditionally consents to the exclusive jurisdiction of the United States
District Court for the Southern District of California or, if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in the County of San Diego, California and irrevocably waives any
right to a trial by jury or any objection based upon lack of personal
jurisdiction or venue.

 

E-8

 

 

5.12 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

5.13 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the parties or any third party as creating a partnership or the
relationship of principal and agent or joint venturer between the parties, it
being understood and agreed that no provision contained herein, and no act of
the parties, shall be deemed to create any relationship between the parties
other than the relationship of buyer and seller of services nor be deemed to
vest any rights, interests or claims in any third parties.

 

5.14 Audit. Recipient may request a certified audit of the Provider’s records
pertaining to the Transition Services from the date of commencement of the
Transition Services to be performed by an independent certified public
accountant which (a) shall be reasonably acceptable to the Provider and (b) may
not be compensated on a contingency basis or otherwise have any financial
interest in the outcome of such audit. Any such audit shall be at the expense of
the Recipient. Recipient may not request such an audit more than one (1) time
within any twelve (12) month period with respect to any particular Transition
Service. The accountant shall be required to execute a confidentiality and
non-disclosure agreement if requested by Provider and shall hold all information
confidential. The accountant may reveal to Recipient only the amounts of any
underpayment or under reimbursement, or overbilling, as applicable. The
accountant shall provide to Provider a final report of its work, including both
overbilling and underpayment information. The audit shall take place during
normal business hours and upon reasonable notice. In the event that the audit
reveals that Provider overbilled Recipient, as the case may be, Provider shall
promptly pay to Recipient the amount of such overbilling (to the extent actually
paid) plus 10% interest and, in the event the audit reveals an error of 10% or
more compared to the aggregate amount of Transition Services billed by Provider
for the applicable 12-month period, the reasonable cost of the audit (not to
exceed $15,000).

 

(Signature Page Follows)

 

E-9

 

 

IN WITNESS WHEREOF, the parties have executed this Transition Services Agreement
as of the date first above written.

 

  ADJACENT ACQUISITION CO., LLC         By:                   Name:     Title:  
              ICAGEN, INC.         By:     Name:     Title:  

 

E-10

 

 

Schedule A

Seller Transition Services

 

Part I – North Carolina transition

 

[Items to be discussed:

 

IT/Email transition; telecom; cell phones

Finance

HR/Benefits

Legal support and relationships with external IP counsel; FDA matters in process
if applicable]

Immaterial contract consents not obtained for close Others TBD]

 

Part II – Support for Contract Fulfillment

 



Service   Time Period   Fee Fulfill remaining obligations to Roche and CF that
are not fulfilled from NC.  Detail of the resources allocated and deliverables
are described on Schedule A, Part II(a) attached.   Through December 31, 2020  
$87,500 per month, prorated for any partial month           Purchase of
materials and supplies necessary for contract fulfillment described in the above
row   Through the same period as contract fulfillment   Reimbursement of costs
and taxes incurred, as shown by invoice



 

E-11

 

 

Schedule A

 

Part II(a)

 

Resources and Deliverables for services to Roche and CF

 

E-12

 



 

EXHIBIT F

 

Private Bank

[ex10-1_002.jpg]

 

Confidential

 

Citi Preferred Custody Services

 

Escrow Agreement

 

among

 

Citibank, N. A.

as “Escrow Agent”

 

and

 

Adjacent Acquisition Co, LLC



 

(“Buyer”)

 

and

 

Icagen, Inc.



 

(the “Seller”)

 

[●]



 

(Account Number –Escrow Account)

 

Citi Escrow Agent Custody Account

 

 

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Escrow Agreement” herein) is made this [●] day of
[●], 2020 among Adjacent Acquisition Co, LLC, a Delaware limited liability
company (“Buyer” herein), Icagen, Inc., a Delaware corporation (“Seller”
herein), Icagen Corp., a Nevada corporation, XRPro Sciences, Inc., a Delaware
corporation, and Caldera Discovery, Inc., a Delaware corporation, (each, a
“Subsidiary”, and the Subsidiaries, together with Seller, collectively referred
to as “Seller” herein), and CITIBANK, N.A. (the “Escrow Agent” herein). Buyer
and the Seller are sometimes referred to, individually, as a “Party” and,
collectively, as the “Parties” herein.

 

The Parties hereby appoint the Escrow Agent, and the Escrow Agent hereby accepts
such appointment, with the duties and responsibilities and upon the terms and
conditions provided in this Escrow Agreement and in Schedule A annexed hereto
(the terms of which are incorporated herein by reference and made a part hereof
as if fully set forth herein).

 

ARTICLE FIRST: The Parties hereby agree that the following provisions shall
control with respect to the rights, duties, responsibilities, liabilities,
privileges and immunities of the Escrow Agent:

 

a)The Escrow Agent shall neither be responsible for or under, nor chargeable
with knowledge of, the terms and conditions of any other agreement, instrument
or document executed between the Parties, except as may be specifically provided
in Schedule A annexed hereto. This Escrow Agreement, including Schedule A
annexed hereto, sets forth all of the obligations of the Escrow Agent, and no
additional obligations shall be implied from the terms of this Escrow Agreement,
including Schedule A annexed hereto, or any other agreement, instrument or
document. Nothing in this Escrow Agreement, including Schedule A annexed hereto,
shall create a fiduciary or partnership relationship between the Escrow Agent
and any of the Parties.

 

b)The Escrow Agent, in acting pursuant to the terms and conditions of this
Escrow Agreement, may rely upon any written instructions, notice, certification,
demand, consent, authorization, receipt, power of attorney or other writing
delivered to it by any of the Parties, executed and confirmed by both Parties,
and reasonably believed by it to be genuine without being required to determine
the authenticity or validity thereof, or the correctness of any fact stated
therein, the propriety or validity of the service thereof, or the jurisdiction
of the court issuing any judgment or order. The Escrow Agent, in acting pursuant
to the terms and conditions of this Escrow Agreement, may rely upon any
signature of an authorized representative of any of the Parties designated in
(i) the Authorized Representative Certificate delivered by Buyer to the Escrow
Agent annexed hereto as Schedule C-1 and (ii) the Authorized Representative
Certificate delivered by the Seller to the Escrow Agent annexed hereto as
Schedule C-2 (each, a “Designee”) to the extent such signature is reasonably
believed by it to be genuine, and may assume that such Designee has been
properly authorized to do so.

 

c)The Parties jointly and severally, agree to reimburse the Escrow Agent on
demand for, and to indemnify and hold the Escrow Agent harmless against and with
respect to, any and all loss, liability, damage or expense (including reasonable
and documented attorneys’ fees, disbursements and expenses) that the Escrow
Agent may suffer or incur in connection with this Escrow Agreement and its
performance hereunder, except to the extent such loss, liability, damage or
expense arises from the Escrow Agent’s own fraud, willful misconduct or gross
negligence as adjudicated by a court of competent jurisdiction through a final
order. Notwithstanding anything to the contrary set forth herein, Buyer, on the
one hand, and the Seller on the other hand, agree, solely as between themselves,
that any obligation for indemnification under this subsection (c) of Article
FIRST (or for reasonable and documented fees, disbursements and expenses of the
Escrow Agent described in subsection (d) of Article FIRST) shall be borne by the
Party or Parties determined by a court of competent jurisdiction through a final
order to be responsible for causing the loss, liability, damage or expense for
which the Escrow Agent is entitled to indemnification; provided, however, that
if no such determination is made, then Buyer, on the one hand, and the Seller,
on the other hand, shall each be responsible for fifty percent (50%) of any such
losses, liabilities, damages or expenses (it being agreed and understood that,
in the event that either the Seller, on the one hand, or Buyer, on the other
hand, are obligated to make any payment in excess of fifty percent (50%) of any
such losses, liabilities, damages or expenses, the paying Party shall be
entitled to reimbursement from the non-paying Party for the amount of such
excess). In no event shall the Escrow Agent be responsible for special,
indirect, or consequential losses or damages of any kind whatsoever related to
its performance of the services hereunder even if the Escrow Agent has been
advised of the likelihood of such losses or damages and regardless of the form
of action.

 

Citi Preferred Custody Services – Escrow Agent AgreementF-2 

 

 

d)The Escrow Agent may consult with legal counsel of its selection in the event
of any Escrow Agreement Dispute (as hereinafter defined) or any question as to
the meaning or construction of any of the provisions hereof or its duties
hereunder. If such counsel is outside legal counsel and has been selected in
good faith by the Escrow Agent, then the Escrow Agent shall incur no liability
to the Parties and shall be fully protected therefrom in acting in good faith in
accordance with the written opinion and written instructions of such outside
legal counsel that any action, or omission to take any action, by the Escrow
Agent is either required by law or does not constitute a breach of this Escrow
Agreement. The Parties, jointly and severally, agree to reimburse the Escrow
Agent on demand for the reasonable and documented fees, disbursements and
expenses of such counsel incurred by the Escrow Agent, except to the extent any
such fees, disbursements and expenses shall have been finally adjudicated by a
court of competent jurisdiction to have arisen from the Escrow Agent’s own
fraud, gross negligence or willful misconduct.

 

e)The Escrow Agent shall be under no duty to give the Escrowed Funds (as defined
in Schedule A annexed hereto) any greater degree of care than it gives its own
similar property, but in any event the Escrow Agent shall give the Escrowed
Funds not less than reasonable care and not less than the care it gives its own
similar property.

 

f)The Escrow Agent shall invest and reinvest the Escrowed Funds in such a manner
as directed in Schedule A annexed hereto, which may include deposits in Citibank
and mutual funds advised, serviced or made available by Citibank or any of its
affiliates even though Citibank or its affiliates may receive a benefit or
profit therefrom. The Escrow Agent and any of its affiliates are authorized to
act as counterparty, principal, agent, broker or dealer while purchasing or
selling investments as specified herein. The Escrow Agent and its affiliates are
authorized to receive, directly or indirectly, fees or other profits or benefits
for each service, task or function performed, in addition to any fees as
specified in Schedule B annexed hereto, without any requirement for special
accounting related thereto.

 

The Parties acknowledge that non-deposit investment products are not obligations
of, or guaranteed by, Citibank/Citigroup or any of its affiliates; are not FDIC
insured; and are subject to investment risks, including the possible loss of
principal amount invested. Only deposits in the United States are subject to
FDIC insurance.

 

g)The Escrow Agent shall have no obligation to invest or reinvest the Escrowed
Funds on the day of deposit with the Escrow Agent, if all or a portion of such
Escrowed Funds is deposited with the Escrow Agent after 11:00 AM Eastern Time.
Instructions to invest or reinvest that are received after 11:00 AM Eastern Time
will be treated as if received on the following business day in New York. The
Escrow Agent shall have the power to sell or liquidate the foregoing investments
whenever the Escrow Agent shall be required to distribute amounts from the
Escrowed Funds pursuant to the terms of this Escrow Agreement. Requests or
instructions received after 11:00 AM Eastern Time by the Escrow Agent to
liquidate all or any portion of the Escrowed Funds will be treated as if
received on the following business day in New York. The Escrow Agent shall have
no responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of the Escrowed Funds, as applicable, provided that
the Escrow Agent has made such investment, reinvestment or liquidation of the
Escrowed Funds in accordance with the terms, and subject to the conditions of
this Escrow Agreement and Schedule A annexed hereto.

 

Citi Preferred Custody Services – Escrow Agent AgreementF-3 

 

 

h)In the event of any disagreement between the Parties, or between them or
either or any of them and any other person, resulting in adverse claims or
demands being made in connection with the subject matter of this Escrow
Agreement, or in the event that the Escrow Agent, in good faith, is in doubt as
to what action it should take hereunder, the Escrow Agent may, at its option,
refrain from complying with any claims or demands on it, or refrain from taking
any other action hereunder, so long as such disagreement continues or such doubt
exists, and in any such event, the Escrow Agent shall not become liable in any
way or to any person for its failure or refusal to act, and the Escrow Agent
shall be entitled to continue so to refrain from acting until (i) the rights of
all Parties shall have been fully and finally adjudicated by a court of
competent jurisdiction, or (ii) all differences shall have been adjusted and all
doubt resolved by agreement between/among all of the interested persons, and the
Escrow Agent shall have been notified thereof in writing signed by a Designee of
each of the Parties. The Escrow Agent shall have the option, after thirty (30)
calendar days’ notice to the Parties of its intention to do so, to file an
action in interpleader requiring the Parties to answer and litigate any claims
and rights between themselves. The rights of the Escrow Agent under this
paragraph are cumulative of all other rights which it may have by law or
otherwise.

 

i)Any court order presented under this Article FIRST shall be accompanied by a
legal opinion by counsel for the presenting Party reasonably satisfactory to the
Escrow Agent to the effect that said court order is final and non-appealable.
The Escrow Agent shall act on such court order without further question or
delay.

 

j)Notice to the Escrow Agent and the Parties shall be given as provided in
Schedule A annexed hereto.

 

k)The Escrowed Funds shall not be subject to any lien, attachment, trustee
process or any other judicial process of any creditor of the Escrow Agent or any
of the Parties.

 

l)The Escrow Agent shall not have the right to set off or deduct from the
Escrowed Funds any unpaid fees, non-reimbursed expenses or unsatisfied
indemnification rights, and such Escrowed Funds shall not be used by the Escrow
Agent to set off any other obligations of any of the Parties owing to the Escrow
Agent.

 

m)The provisions of this Article FIRST shall survive the termination or
expiration of this Escrow Agreement and the removal or resignation of the Escrow
Agent.

 

ARTICLE SECOND: The Escrow Agent shall make payments of income earned on the
Escrowed Funds as provided in Schedule A annexed hereto. Each such payee shall
provide to the Escrow Agent an appropriate W-9 form for tax identification
number certification or a W-8 form for non-resident alien certification. Any
investment income earned (or proceeds received) prior to the disbursement of the
Escrowed Funds, during a calendar year period from the investment of any
Escrowed Funds, shall be treated as the income of Buyer and shall be reported on
an annual basis by the Escrow Agent on the appropriate Form 1099 (or Form
1042-S), as required pursuant to the Internal Revenue Code and the regulations
thereunder.

 

a)The Parties acknowledge that they are solely responsible for, and that neither
the Escrow Agent nor any of its affiliates has any responsibility for, any
Party’s compliance with any laws, regulations or rules applicable to the use of
the services provided by the Escrow Agent under this Escrow Agreement, including
any laws, regulations or rules in such Party’s jurisdiction or any other
jurisdiction, relating to tax, foreign exchange and capital control, and for
reporting or filing requirements that may apply as a result of such Party’s
country of citizenship, domicile, residence or taxpaying status.

 

b)The Escrow Agent, its affiliates and its employees are not in the business of
providing tax or legal advice to any taxpayer outside of the Escrow Agent and
its affiliates. Neither this Escrow Agreement (including Schedule A annexed
hereto) nor any amendments or attachments to this Escrow Agreement are intended
or written to be used, and neither can be used or relied upon, by any such
taxpayer or for the purpose of avoiding tax penalties. Any such taxpayer should
seek advice based on the taxpayer’s particular circumstances from an independent
tax advisor.

 



Citi Preferred Custody Services – Escrow Agent AgreementF-4 

 

 

ARTICLE THIRD:

 

a)The Parties may remove the Escrow Agent at any time by giving to the Escrow
Agent thirty (30) calendar days’ prior written notice of removal signed by an
authorized person of each of the Parties designated in Schedule A annexed
hereto. The Escrow Agent may, in its sole discretion, resign and terminate its
position hereunder at any time by giving to each of the Parties thirty (30)
calendar days’ prior written notice of resignation given as provided in Schedule
A annexed hereto.

 

b)Within thirty (30) calendar days after giving the foregoing notice of removal
to the Escrow Agent or within thirty (30) calendar days after receiving the
foregoing notice of resignation from the Escrow Agent, the Parties shall appoint
a successor escrow agent and give notice of such successor escrow agent to the
Escrow Agent. If a successor escrow agent has not accepted such appointment by
the end of such thirty (30)-calendar day period (in the case of each of the
Escrow Agent’s removal or the Escrow Agent’s resignation), the Escrow Agent may
either (i) safe keep the Escrowed Funds for the benefit of the Parties until a
successor escrow agent is appointed, without any obligation to invest the same
or continue to perform under this Escrow Agreement, or (ii) petition any court
of competent jurisdiction for the appointment of a successor escrow agent, or
for other appropriate relief, and any appointment of a successor escrow agent
resulting from such petition shall be binding upon the Escrow Agent and each of
the Parties.

 

c)Upon receipt of notice of the identity of the successor escrow agent, the
Escrow Agent shall deliver this Escrow Agreement, including Schedule A annexed
hereto, together with any and all related instruments and documents, and the
Escrowed Funds then held hereunder, less the Escrow Agent’s fees, costs and
expenses due to the Escrow Agent pursuant to the terms and subject to the
conditions of this Escrow Agreement, to the successor escrow agent.

 

d)Upon delivery of this Escrow Agreement, including Schedule A annexed hereto,
together with any and all related instruments and documents, and the Escrowed
Funds to the successor escrow agent, the Escrow Agent shall have no further
duties, responsibilities or obligations hereunder, but shall not be discharged
from any liability for actions taken as Escrow Agent under this Escrow Agreement
prior to such removal or resignation.

 

ARTICLE FOURTH: The Escrow Agent shall receive the fees provided in Schedule B
annexed hereto. . The provisions of this Article FOURTH shall survive the
termination or expiration of this Escrow Agreement and the removal or
resignation of the Escrow Agent.

 

ARTICLE FIFTH: Any modification of this Escrow Agreement or any additional
obligations assumed by any party hereto shall be binding only if evidenced by a
writing signed by the Escrow Agent and each of the Parties.

 

ARTICLE SIXTH: In the event funds transfer instructions are given (other than in
writing at the time of execution of this Escrow Agreement), whether in writing,
by facsimile, e-mail, telecopier or otherwise, the Escrow Agent is authorized to
seek confirmation of such instructions by telephone call back to the person or
persons designated in Schedule A annexed hereto, and the Escrow Agent may rely
upon the confirmations of anyone purporting to be the person or persons so
designated. To assure accuracy of the instructions it receives, the Escrow Agent
may record such call backs. If the Escrow Agent is unable to verify the
instructions, or is not reasonably satisfied with the verification it receives,
it will not execute the instruction until all issues have been resolved. The
persons and telephone numbers for call backs may be changed only in writing that
is (a) signed by the Party changing its notice designation and (b) actually
received and acknowledged by the Escrow Agent. The Parties agree to notify the
Escrow Agent of any errors, delays or other problems within thirty (30) calendar
days after receiving notification that a transaction has been executed. If it is
determined that the transaction was delayed or erroneously executed as a result
of the Escrow Agent’s error, the Escrow Agent’s sole obligation is to pay or
refund such amounts as may be required by applicable law. Any claim for interest
payable will be at the Escrow Agent’s published savings account rate in effect
in New York, New York.

 



Citi Preferred Custody Services – Escrow Agent AgreementF-5 

 

 

ARTICLE SEVENTH:

 

a)This Escrow Agreement shall be governed by the law of the State of New York in
all respects, without regard to the conflicts of law principles of such state.
The Escrow Agent and each of the Parties irrevocably and unconditionally submit
to the jurisdiction of a federal or state court located in the Borough of
Manhattan, City, County and State of New York, in connection with any
proceedings commenced regarding this Escrow Agreement (including Schedule A
annexed hereto) (an “Escrow Agreement Dispute”), including any interpleader
proceeding or proceeding for the appointment of a successor escrow agent the
Escrow Agent may commence pursuant to this Escrow Agreement, and the Escrow
Agent and each of the Parties irrevocably submit to the jurisdiction of such
courts for the determination of all Escrow Agreement Disputes in such
proceedings, without regard to any principles of conflict of laws, and
irrevocably waive any objection to venue of inconvenient forum; provided,
however, that no controversy, dispute or proceeding that is solely between the
Parties shall constitute an Escrow Agreement Dispute, regardless of whether it
is under, in connection with, or in relation to this Escrow Agreement.

 

b)THE ESCROW AGENT AND THE PARTIES FURTHER HEREBY WAIVE ANY RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY ESCROW AGREEMENT DISPUTE.

 

c)In the event of any conflict between this Article SEVENTH and the Purchase
Agreement, other than in respect of any Escrow Agreement Dispute, as between the
Parties, the terms of the Purchase Agreement shall govern and control.

 

ARTICLE EIGHTH: This Escrow Agreement may be executed in one or more
counterparts, each of which counterparts shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
Escrow Agreement. Facsimile signatures or signatures delivered by other
electronic means (including as a pdf attachment to electronic mail) of
counterparts of this Escrow Agreement shall be deemed original signatures with
all rights accruing thereto.

 

ARTICLE NINTH: Neither the Escrow Agent nor any of the Parties shall incur any
liability for not performing any act or fulfilling any obligation hereunder by
reason of any occurrence beyond its control (including any provision of any
present or future law or regulation or any act of any governmental authority,
any act of God or war or terrorism, or the unavailability of the Federal Reserve
Bank wire services or any electronic communication facility); provided, however,
that the Escrow Agent shall use commercially reasonable efforts to resume such
performance or fulfillment as soon as reasonably practicable.

 

ARTICLE TENTH: To help the U.S. Government fight the funding of terrorism and
money laundering activities and to comply with Federal law requiring financial
institutions to obtain, verify and record information on the source of funds
deposited to an account, the Parties agree to provide the Escrow Agent with the
name, address, taxpayer identification number, and remitting bank for all
Parties depositing funds with the Escrow Agent pursuant to the terms and
conditions of this Escrow Agreement. For a non-individual person such as a
business entity, a charity, a trust or other legal entity, the Escrow Agent will
ask for documentation to verify its formation and existence as a legal entity.
The Escrow Agent may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.

 

ARTICLE ELEVENTH: Notwithstanding anything to the contrary herein, any and all
e-mail communications (both text and attachments) by or from the Escrow Agent
that the Escrow Agent deems to contain confidential, proprietary, and/or
sensitive information shall be encrypted. The recipient (the “E-Mail Recipient”)
of the encrypted email communication will be required to complete a registration
process. Instructions on how to register and/or retrieve an encrypted message
will be included in the first secure email sent by the Escrow Agent to the
E-Mail Recipient. Additional information and assistance on using the encryption
technology can be found at the Escrow Agent’s Secure Email website at:

 

https://securemailserver.citigroup.com/index_en_us.html

 

or by calling (866) 535-2504 (in the United States) or (904) 954-6181 (collect
calls accepted).

 



Citi Preferred Custody Services – Escrow Agent AgreementF-6 

 

 

ARTICLE TWELFTH: No printed or other material in any language, including
prospectuses, notices, reports, and promotional material which mentions
“Citibank” by name or the rights, powers, or duties of the Escrow Agent under
this Escrow Agreement shall be issued by any of the Parties, or on behalf of any
of the Parties, without the prior written consent of the Escrow Agent.

 

ARTICLE THIRTEENTH: Any corporation or entity into which the Escrow Agent may be
merged or converted or with which it may be consolidated, or any corporation or
entity resulting from any merger, conversion or consolidation to which the
Escrow Agent is a party, or any corporation or entity succeeding to the business
of the Escrow Agent will be the successor of the Escrow Agent hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.

 

ARTICLE FOURTEENTH: If any provision of this Escrow Agreement, including
Schedule A annexed hereto, is determined to be prohibited or unenforceable by
reason of any applicable law in any jurisdiction, then such provision shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

 

ARTICLE FIFTEENTH: No waiver by any party to this Escrow Agreement of any
condition or of any breach of any provision of this Escrow Agreement will be
effective unless in writing. No waiver by any party of any such condition or
breach, in any one instance, will be deemed to be a further or continuing waiver
of any such condition or breach or a waiver of any other condition or breach of
any other provision contained in this Escrow Agreement.

 

ARTICLE SIXTEENTH: This Escrow Agreement, including Schedule A annexed hereto
(and solely with respect to the Parties, the documents referenced in this Escrow
Agreement and the exhibits to such documents), constitute the entire
understanding and agreement of the Parties and the Escrow Agent with respect to
the subject matter of this Escrow Agreement and of such documents and exhibits
and supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, among the
Parties and the Escrow Agent with respect to such subject matter. The express
terms of this Escrow Agreement control and supersede any course of performance
or usage of the trade inconsistent with any of the terms of this Escrow
Agreement.

 

ARTICLE SEVENTEENTH:

 

a)For purposes of this Escrow Agreement, a “business day” shall mean any day
(other than a Saturday, a Sunday or other statutory holiday) on which commercial
banks are open for general business in New York City, New York.

 

b)For purposes of this Escrow Agreement, whenever the context requires: (i) the
singular number shall include the plural, and vice versa; (ii) the masculine
gender shall include the feminine and neuter genders; (iii) the feminine gender
shall include the masculine and neuter genders; and (iv) the neuter gender shall
include the masculine and feminine genders.

 

c)As used in this Escrow Agreement: (i) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation”; and (ii) the
use of the word “or” shall not be exclusive.

 

d)Except as otherwise indicated, all references in this Escrow Agreement to
“Articles” and “Schedules” are intended to refer to the Articles of this Escrow
Agreement and Schedules annexed to this Escrow Agreement.

 

[Signature Page Follows]

 

Citi Preferred Custody Services – Escrow Agent AgreementF-7 

 

 

In witness whereof, the Escrow Agent and the Parties have executed this Escrow
Agreement as of the date first above written. If a date is not referenced in the
opening paragraph, the date of this Escrow Agreement shall be the date this
Escrow Agreement is accepted by the Escrow Agent as set forth below.

 

CITIBANK, N.A.   as the Escrow Agent         By:       (Signature)   Title:    
Date:    

 

Adjacent Acquisition Co, LLC
as Buyer         By:       (Signature)   Title:     Date:           Icagen, Inc.
as Seller         By:       (Signature)   Title:     Date:    

 

 

 

[Signature Page to Escrow Agreement] 



 

 